--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 8-K
 
Exhibit 10.30

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of March 30,
2011, between Lithium Technology Corporation (the “Company”) and the Person set
forth on Schedule I attached hereto (the “Buyer”).
 
WHEREAS, the Company desires to sell securities to the Buyer and the Buyer
desires to purchase securities from the Company on the terms and conditions set
forth in this Agreement;
 
NOW THEREFORE, for consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree was follows:
 
ARTICLE ONE
 
DEFINITIONS
 
SECTION 1.1.                          Defined Terms.  As used herein, the
following terms shall have the following meanings:
 
“Advance” has the meaning set forth in Section 2.6(b).
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Affiliated Creditor” has the meaning ascribed thereto in the Subsidiary
Guarantees.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Availability Conditions” has the meaning set forth in Section 2.6(c).
 
“Availability Period” means the period ending on December 31, 2011.
 
“Balance Sheet” has the meaning set forth in Section 3.1(h).
 
“Balance Sheet Date” has the meaning set forth in Section 3.1(h).
 
“Battery Pack” means a collection of battery cells which uses lithium-ion
polymer or such chemistry and/or materials developed by the Company arranged in
one or more enclosures and electrically connected to form one or more energy
storage devices, including cooling system, essential electrical switch gear and
the proprietary battery management system developed by Buyer (or its
Affiliates).
 
“Business Day” means any day other than Saturdays, Sundays and any other day on
which banks are required or authorized to be closed in New York City or Hong
Kong.
 
“Buyer” has the meaning set forth in the Preamble.
 
“Buyer Party” has the meaning set forth in Section 6.1.
 


 
1

--------------------------------------------------------------------------------

 


“Cell” or “Battery Cell” has the meaning set forth in the Company License
Agreement.
 
“Certificate Amendment” has the meaning set forth in Section 3.1(e).
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Closing Note” means a Note in the initial principal amount of the Cumulative
Investment.
 
“Closing Shares” has the meaning set forth in Section 2.1.
 
“Closing Warrant” means a warrant in the form attached hereto as Exhibit C-1.
 
“Commitment Amount” means the amount equal to $5,000,000 minus the Cumulative
Investment.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
recapitalized, reclassified or converted.
 
“Company” has the meaning set forth in the Preamble.
 
“Company License Agreement” means the License Agreement among the Company, GAIA
Akkumulatorenwerke GmbH, Dilo Trading AG and Newco to be executed pursuant to
the Joint Venture Agreement.
 
“Company Party” has the meaning set forth in Section 6.1.
 
“Conversion Shares” means the shares of Common Stock issued or issuable upon the
conversion of the Notes.
 
“Cumulative Investment” means $370,802.
 
“Damages” has the meaning set forth in Section 6.1.
 
“Designee” has the meaning ascribed thereto in the Investor Rights Agreement.
 
“De Minimis Liabilities” means liabilities which do not exceed $25,000
individually and $250,000 in the aggregate.
 
“Disclosure Schedule” has the meaning set forth in Section 3.1.
 
“Equity Right” has the meaning set forth in Section 3.1(f)(v).


 
2

--------------------------------------------------------------------------------

 


 
“Escrow Agreement” means the Escrow Agreement contemplated by the Joint Venture
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exempt Subsidiary” shall mean any of the entities set forth on Section 1.1(a)
of the Disclosure Schedule.
 
“Exercise Period” has the meaning ascribed thereto in the Warrant.
 
“FN” means Frazer-Nash Research Limited.
 
“FN License Agreement” means the License Agreement among Newco and FN to be
executed pursuant to the Joint Venture Agreement.
 
“Fully Diluted Basis” means giving effect to the exercise, conversion or
exchange of all warrants, options or other securities of the Company exercisable
for, or convertible or exchangeable into, Common Stock.
 
“Funding Ratio” means the ratio of (i) the aggregate amount of all Advances made
at or prior to the time of determination divided by (ii) Commitment Amount.
 
“Funding Request” has the meaning set forth in Section 2.6(b).
 
“GAAP” has the meaning set forth in Section 3.1(i).
 
“Guarantor Subsidiaries” means GAIA Akkumulatorenwerke GmbH, DILO Trading AG and
any other Subsidiary of the Company that may execute a Subsidiary Guaranty in
accordance with Section 5.11(b) hereof.
 
“Holdback Shares” has the meaning set forth on Schedule I.
 
“Indebtedness” means (i) obligations for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or similar instruments, (iii) obligations
under conditional sale or other title retention agreements relating to acquired
property or assets, (iv) obligations in respect of the deferred purchase price
of property or services, (v) obligations for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction, and
(vi) guarantees of the indebtedness of any other Person.
 
“Indemnification Agreements” has the meaning ascribed thereto in the Investor
Rights Agreement.
 
“Investor Rights Agreement” means an agreement between the Company and the
Buyer, dated as of the date hereof, substantially in the form attached hereto as
Exhibit A.
 
“Joint Venture Agreement” means the Joint Venture and Shareholder’s Agreement,
dated on or about the date hereof, among GAIA Holding B.V., Buyer and Newco.
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Joint Venture Documents” means (i) the Joint Venture Agreement, (ii) the Escrow
Agreement, (iii) the Company License Agreement, and (iv) the FN License
Agreement.

“Lien” means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, deed of
trust, security agreement, right of first refusal, option, restriction, tenancy,
license, covenant, right-of-way, easement or other encumbrance (including the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code or any other law of any jurisdiction).
 
“Material Adverse Effect” has the meaning set forth in Section 3.1(j).
 
“Newco” means the joint venture company established pursuant to the Joint
Venture Agreement.
 
“Note” has the meaning set forth in Section 2.6(b).
 
“Ordinary Course” means, with respect to the Company and/or its Subsidiaries, as
applicable, the ordinary course of the business, consistent with the past
practices thereof, including with respect to scope, nature, quantity and
frequency, and without regard to the transactions contemplated by the
Transaction Documents.
 
“Ordinary Course Liabilities” means (i) liabilities arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, (ii) liabilities in respect of
performance bonds, bankers’ acceptances, workers’ compensation claims, surety or
appeal bonds, payment obligations in connection with self-insurance or similar
obligations in each case, outstanding on the date hereof, (iii) liabilities
consisting of guarantees, indemnities or obligations in respect of purchase
price adjustments in connection with the acquisition or disposition of assets,
and (iv) trade payables, letters of credit and other liabilities arising in the
Ordinary Course.
 
“Performance Target” has the meaning set forth in Section 2.5(a).
 
“Performance Target Date” has the meaning set forth in Section 2.5(a).
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or government (whether national, federal,
state, county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof).
 
“Preferred Stock” has the meaning set forth in Section 3.1(f).
 
“Purchase Order” has the meaning set forth in Section 2.4(c).
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Rule 144” has the meaning set forth in Section 4.1(h).
 


 
4

--------------------------------------------------------------------------------

 
 
“SEC” has the meaning set forth in Section 3.1(f).
 
“SEC Reports” has the meaning set forth in Section 3.1(f).
 
“Securities” means the Closing Shares, the Conversion Shares, the Notes, the
Warrants, and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shareholders’ Agreement” means the Shareholders’ Agreement, dated on or about
the date hereof, among the Buyer, Arch Hill Capital, NV and Stichting
Gemeenschappelijk Bezit LTC.
 
“Shares” means the Closing Shares, the Conversion Shares and the Warrant Shares.
 
“Specified Shortfall Number” has the meaning ascribed thereto in the Investor
Rights Agreement.
 
“Subsidiary” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Subsidiary Guarantees” means the guarantees, in the form attached hereto as
Exhibits B-1 and B-2, executed and delivered by the applicable Guarantor
Subsidiary.
 
“Substantially Performs” means performance of at least ninety (90) percent of
the Performance Target objectives by the Performance Target Date.  For
illustration purposes, if ninety-seven (97) percent of the Performance Target
has been fulfilled, then the Warrant issued shall be for ninety-seven percent of
the Warrant Shares specified in Schedules IIA and IIB for the applicable
Performance Target.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Investor Rights Agreement, the Subsidiary Guarantees, the Shareholders’
Agreement, the Indemnification Agreements and the Joint Venture Documents.
 
“Warrant” has the meaning set forth in Section 2.5(a).
 
“Warrant Exercise Price” has the meaning set forth in Section 2.5(a).
 
“Warrant Shares” has the meaning set forth in Section 2.5(a).
 
ARTICLE TWO
 
GENERAL
 
SECTION 2.1.                          Purchase and Sale of Closing
Securities.  Subject to the terms and conditions of this Agreement, and in
reliance on the representations, warranties and covenants contained herein, at
the Closing the Company shall sell to the Buyer, and the Buyer shall purchase
from the Company, shares of Common Stock in the amount set forth in Schedule I
(the “Closing Shares”), the Closing Note and the Closing Warrant for the
aggregate purchase price set forth on Schedule I in U.S. funds (the “Purchase
Price”); provided, that the Holdback Shares shall be held in escrow by the
Company or its counsel and shall be released to the Buyer in proportion to the
Funding Ratio in effect from time to time within five (5) days of receipt of
funding under any Note.
 


 
5

--------------------------------------------------------------------------------

 


SECTION 2.2.                          Closing.  The closing under this Agreement
(the “Closing”) shall take place on the date hereof (the “Closing Date”) at the
offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New
York, 10104, or at such other time or place as the Company and the Buyer may
mutually agree.
 
SECTION 2.3.                          Deliveries at the Closing. At the Closing,
the Company shall deliver to the Buyer:
 
(a)           certificates representing the Closing Shares (other than the
then-unreleased Holdback Shares);
 
(b)           the Closing Note;
 
(c)           the Closing Warrant;
 
(d)           certificates, dated as of the date hereof, of the Secretary or
Assistant Secretary of the Company certifying (i) a complete and accurate copy
of resolutions of the board of directors of the Company authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party (including resolutions appointing as members of the board of directors
of the Company and of the audit committee thereof the Designee(s) identified by
Buyer to the Company at least two Business Days prior to the Closing) and (ii) a
complete and accurate copy of the Certificate of Incorporation and Bylaws or
other organizational documents of the Company in each case, as amended (and
which, in the case of such organizational documents, shall also be certified as
of a recent date by the applicable governmental authority);
 
(e)           certificates of good standing for the Company and in jurisdictions
that recognize such concept, each of its Guarantor Subsidiaries, issued as of a
recent date by the applicable governmental authority;
 
(f)           duly executed counterparts to each of the other Transaction
Documents (other than the Company License Agreement, Escrow Agreement, the
Indemnification Agreements and the Subsidiary Guarantees);
 
(g)           duly executed consulting agreements with Theo M.M. Kremers and
Fred Mulder on terms acceptable to the Buyer and Messrs. Kremers and Mulder,
respectively; and
 
(h)           such other documents as are reasonably requested by the Buyer.
 
SECTION 2.4.                          Payment; Deliverables.  At the Closing,
the Buyer shall (a) pay to the Company the Purchase Price deliverable at Closing
(as set forth on Schedule I) by wire transfer in same-day funds, (b) deliver
counterparts of the Transaction Documents (other than the FN License Agreement
and the Indemnification Agreements) to which it is a party; and (c) cause to be
delivered to the Company the purchase order executed by FN or its Affiliates for
Battery Pack units containing at least 14,400 Cells (the “Purchase Order”).
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.5.                          Issuance of Warrants.
 
(a)           (i)       Subject to Section 2.5(b) below, upon the achievement of
each of the performance targets (each, a “Performance Target”) set forth on
Schedule IIA attached hereto with respect to the operations of Newco on or
before the applicable performance target dates (each, a “Performance Target
Date”) also set forth on such Schedule IIA, the Company shall issue to the Buyer
a warrant (together with the Closing Warrant, each, a “Warrant”), substantially
in the form of Exhibit C-2 attached hereto, to purchase such number of shares of
Common Stock (the “Warrant Shares”) as are specified for each Performance Target
on Schedule IIA at the exercise price per share (the “Warrant Exercise Price”)
specified for each Performance Target on Schedule IIA.  Each Warrant issued
under this Section 2.5(a)(i) shall be exercisable during the Exercise Period
provided that the Buyer has fulfilled the following conditions for
exercise:  (A) the Funding Ratio has reached 100%, and (B) one hundred percent
(100%) of the principal and accrued interest of any outstanding Notes has been
or is concurrently therewith converted pursuant to Article III of such Notes.
 
(ii)           Subject to Section 2.5(b) below and the fulfillment of the
following conditions: (A) the Funding Ratio has reached 100%, and (B) one
hundred percent (100%) of the principal and accrued interest of any outstanding
Notes has been or is concurrently therewith converted pursuant to Article III of
such Notes, upon the achievement of each applicable Performance Target set forth
on Schedule IIB attached hereto with respect to the operations of Newco on or
before the applicable Performance Target Date set forth on such Schedule IIB,
the Company shall issue to the Buyer a Warrant to purchase such number of
Warrant Shares as are specified for such Performance Target on Schedule IIB at
the Warrant Exercise Price specified for such Performance Target on Schedule
IIB.
 
(b)           In the event that Newco does not fulfill a Performance Target on
or before the applicable Performance Target Date but Substantially Performs,
subject to the terms of subsections 2.5(a)(i) and (ii) above, the Company shall
issue Buyer a Warrant to purchase a number of shares of Common Stock equal to
the number of Warrant Shares that would otherwise be applicable, pro rated to
reflect the portion of such Performance Target that has been completed as of the
Performance Target Date.
 
SECTION 2.6.                          Note Facility.
 
(a)           Availability.  Subject to the satisfaction of the Availability
Conditions, Buyer agrees to lend the Company from time to time during the
Availability Period up to an aggregate principal amount equal to the Commitment
Amount.  Any such borrowed amounts repaid by the Company shall reduce the
Commitment Amount and may not be re-borrowed.
 
(b)           Manner of Borrowing.  At least 5 Business Days prior to the date
of any requested advance under this Section 2.6 (each, an “Advance”) the Company
shall provide to Buyer written notice (including by email) (a “Funding Request”)
of the amount and date of such requested Advance, describing in reasonable
detail the contemplated use of proceeds and certifying the satisfaction of the
Availability Conditions.  Each Funding Request shall be irrevocable and
effective upon receipt by Buyer.  Each Advance shall be evidenced by, and
subject to the terms of, a promissory note in an initial principal amount
thereof in the form attached hereto as Exhibit D (each, a “Note”).
 


 
7

--------------------------------------------------------------------------------

 


(c)           Availability Conditions.  The obligation of the Buyer to make any
Advance shall be subject to the satisfaction or waiver by the Buyer of each of
the following conditions (collectively, the “Availability Conditions”): (i) none
of the Company and the Guarantor Subsidiaries shall be in default under any of
the Transaction Documents applicable to such party, (ii) no Material Adverse
Effect shall have occurred since the date of this Agreement and be continuing
and (iii) the Company shall have caused each of the actions to be performed and
documents to be delivered contemplated by Section 5.11 hereof to have been
performed and delivered.
 
(d)           Mandatory Advances.  During the Availability Period, the Buyer
shall have the right from time to time, upon 5 Business Days’ prior written
notice to the Company, to make an Advance in an amount, and require the Company
to borrow, up to the then-undrawn Commitment Amount.
 
ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
SECTION 3.1.                          The Company represents and warrants to the
Buyer, except as set forth in the Company’s disclosure schedule delivered with
this Agreement (the “Disclosure Schedule”), as follows:
 
(a)           Organization; Status.  The Company and each of its Subsidiaries is
an entity duly organized, validly existing and, if applicable, in good standing
under the laws of its jurisdiction of organization and has full power and
authority to own, operate and lease its properties and carry on its business as
currently conducted.  None of the Subsidiaries of the Company other than the
Guarantor Subsidiaries have any material business operations or assets.
 
(b)           Authorization, Enforceability.  The Company and each of its
Subsidiaries has full power and authority to execute, deliver and perform each
of the Transaction Documents to which it is a party.  The execution, delivery
and performance of the Transaction Documents by the Company and each of its
Subsidiaries party thereto has been duly and validly authorized and approved by
all necessary corporate action.  The Transaction Documents to which the Company
or any of its Subsidiaries is a party have been duly executed and delivered, are
valid and binding on the Company and such Subsidiaries, and are enforceable in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  The foregoing representations and warranties are subject to the
Certificate Amendment.
 


 
8

--------------------------------------------------------------------------------

 


(c)           Issuance of Shares.  The Shares have been duly authorized by all
necessary corporate action and, when paid for and issued in accordance with the
terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable, not issued in violation of any preemptive or similar rights and
free and clear of all Liens or encumbrances.  The Company has reserved from its
duly authorized capital stock the number of shares of Common Stock issuable upon
execution of this Agreement and upon the conversion in full of the Notes and the
exercise in full of the Warrant.  The foregoing representations and warranties
are subject to the Certificate Amendment.
 
(d)           No Conflict.  The execution, delivery and performance of the
Transaction Documents to which it is party by the Company and each of its
Subsidiaries do not and will not: (a) conflict with or violate (i) any
provisions of the Certificate of Incorporation, Bylaws, board resolutions or
other organizational documents of the Company or any of its Subsidiaries, (ii)
any law, ordinance, regulation or administrative guidance applicable to the
Company or any of its Subsidiaries, or (iii) any decree or order of any court or
administrative or other governmental body which is either applicable to, binding
upon or enforceable against the Company or any of its Subsidiaries; or (b)
result in any breach of or default (including any put, call, acceleration,
termination right or other adjustment) under any mortgage, contract, agreement,
trust, indenture, loan, credit agreement or other instrument which is either
binding upon or enforceable against the Company or any of its Subsidiaries.  The
foregoing representations and warranties are subject to the Certificate
Amendment.
 
(e)           Filings; Consents.  The execution, delivery and performance of the
Transaction Documents to which it is party by the Company or any of its
Subsidiaries do not and will not require any authorization, consent, approval,
license, or exemption of, or filing or registration with, any United States
federal, state or local court or United States federal, state or local
governmental department, commission, board, bureau, agency or instrumentality of
government, or any other third party, except (a) such as shall have been
lawfully and validly made or obtained on or prior to the date hereof, (b) a
current report on Form 8-K by the Company relating to this Agreement, (c) the
Form D contemplated by Section 5.5 hereof, (d) the registration statement
contemplated by the Investor Rights Agreement and (e) an amendment to the
Company’s Amended and Restated Certificate of Incorporation, as amended, to
increase the number of authorized shares of Common Stock to a number sufficient
to issue the Conversion Shares and the Warrant Shares (the “Certificate
Amendment”).
 
(f)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of 3,000,000,000 shares of Common Stock and
100,000,000 shares of preferred stock, par value $0.01 per share (the “Preferred
Stock”).  As of the date hereof excluding the Shares, 1,907,371,256 shares of
Common Stock and no shares of Preferred Stock are issued and outstanding.  As of
the date hereof excluding the Shares, no shares of Preferred Stock are issuable
on a Fully Diluted Basis and the number of shares of Common Stock set forth in
Section 3.1(f)(I) of the Disclosure Schedule are issuable on a Fully Diluted
Basis.  Except as disclosed in the reports, forms and documents filed by the
Company with the Securities and Exchange Commission (the “SEC”) prior to the
date hereof (the “SEC Reports”) or except as set forth in Section 3.1(f)(II) of
the Disclosure Schedule:
 
(i)           All of such outstanding shares have been duly authorized, validly
issued and are fully paid and nonassessable, and issued in compliance with
applicable securities laws.  No shares of Common Stock are subject to preemptive
rights, antidilution rights, rights of first refusal or any other similar rights
or any Liens of any nature;
 
(ii)           There are no voting trusts, proxies or other agreements to which
the Company or any of its Subsidiaries is a party with respect to the voting,
issuance, disposition or transfer of their capital stock (or other equity
interests);
 


 
9

--------------------------------------------------------------------------------

 


(iii)           The Company and its Subsidiaries are not subject to any
obligation to (A) repurchase, redeem or otherwise acquire any of their capital
stock (or other equity interests), (B) make any investment (in the form of a
loan, capital contribution or otherwise) in any Person, (C) declare dividends or
make any other distributions with respect to their capital stock (or other
equity interests) or refrain from making any such distributions or (D) grant any
other Person the right to elect, designate or nominate any members of the board
of directors of the Company or any of its Subsidiaries;
 
(iv)           The issuance and sale of the Closing Shares hereunder will not
obligate the Company or any of its Subsidiaries to issue any other securities to
any Person and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any other securities of the Company or its
Subsidiaries;
 
(v)           There are no authorized, issued or outstanding (A) shares of
capital stock (or other equity interests) or voting securities of the Company or
any of its Subsidiaries, or securities convertible into, or exercisable or
exchangeable for, shares of capital stock (or other equity interests) or other
voting securities of the Company or any of its Subsidiaries, (B) profits
interests, stock appreciation rights, phantom stock or other equity equivalents
or derivatives issued by or binding on the Company or any of its Subsidiaries
with respect to all or any portion of the financial performance, assets or
securities of the Company or any of its Subsidiaries (the foregoing (A) and (B),
collectively, “Equity Rights”) or (C) options, warrants or other rights,
commitments, agreements or arrangements issued by or binding on the Company or
any of its Subsidiaries for the issuance, granting, sale or transfer any Equity
Rights (or securities convertible into, or exercisable or exchangeable for, the
same); and
 
(vi)           There are no outstanding debt securities and there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act.
 
Section 3.1(f)(III) of the Disclosure Schedule sets forth a complete and
accurate list of the outstanding debt securities and other Indebtedness of the
Company and each of its Subsidiaries, including (1) the holder thereof, (2) the
date of issuance or incurrence, (3) the maturity date thereof, (4) the interest
rate applicable thereto, (5) the assets (if any) of the Company or any of its
Subsidiaries securing the same, and (6) if applicable, the exercise, exchange or
conversion price applicable thereto and the number of shares of Common Stock
issuable in connection therewith.
 
 
10

--------------------------------------------------------------------------------

 


(g)           Company Organizational Documents. The Company has furnished to the
Buyer complete and accurate copies of the Company’s Restated Certificate of
Incorporation, as amended and in effect on the date hereof, and the Company’s
By-laws, as amended and in effect on the date hereof.
 
(h)           Compliance.  Since the date (the “Balance Sheet Date”) of the
audited balance sheet contained in the last Annual Report on Form 10-K included
in the SEC Reports (the “Balance Sheet”), neither the Company nor any of its
Subsidiaries has (a) been in breach or violation (and no event has occurred
that, with notice and/or the lapse of time, would result in any such breach or
violation), in any material respect, of any mortgage, contract, agreement,
trust, indenture, loan, credit agreement, other instrument which is either
binding upon or enforceable against the Company or any of its Subsidiaries, law,
regulation, ruling or order or their organizational documents or (b) received
any written notice, order or other communication from any Person of any alleged,
actual, or potential such breach or violation (or event that, with notice and/or
the lapse of time would result in any such breach or violation).  Each of the
Company and its Subsidiaries holds all material permits, licenses, franchises
and approvals required for the operation of its business and have not received
any notice of the potential revocation or adverse modification thereof.
 
(i)           SEC Filings.  Since December 31, 2008, the Company has filed all
forms, reports and documents required to be filed by it with the SEC.  Except as
set forth in the SEC Reports or Section 3.1(i) of the Disclosure Schedule, as of
their respective dates, or, if amended or superseded by a subsequent filing made
prior to the date hereof, as of the date of such amendment or filing, the SEC
Reports (together with any exhibits thereto and documents incorporated by
reference therein) complied in all material respects with the requirements of
the Securities Act and the Exchange Act, as applicable, and none of them, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  Except as set forth
in the SEC Reports or Section 3.1(i) of the Disclosure Schedule, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Except as
set forth in the SEC Reports or Section 3.1(i) of the Disclosure Schedule, such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”) and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as set forth in Section 3.1(i)
of the Disclosure Schedule, neither the Company nor any Subsidiary has any
liability required by GAAP to be reflected on a balance sheet other than (i)
liabilities reflected on the Balance Sheet, (ii) Ordinary Course Liabilities
incurred since the Balance Sheet Date, or (iii) De Minimis Liabilities.
 
(j)           Absence of Certain Changes.  Since the Balance Sheet Date, the
Company and its Subsidiaries have conducted their businesses only in the
Ordinary Course and there has not been any event, condition, circumstance,
development, change or effect that, individually or in the aggregate, (i) would
prevent, materially delay or materially impede the consummation of the
transactions contemplated by this Agreement or (ii) has caused, or would
reasonably be expected to cause, a material adverse change in the business,
operations, properties, assets, liabilities, condition (financial or otherwise),
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole (a “Material Adverse Effect”).  Except as set forth in Section 3.1(j) of
the Disclosure Schedules or the SEC Reports, (i) neither the Company nor any of
its Subsidiaries have incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
Ordinary Course and (B) liabilities not required to be reflected in their
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (ii) neither the Company nor any of its Subsidiaries have
altered their methods of accounting, (iii) neither the Company nor any of its
Subsidiaries have declared or made any dividend or distribution of cash or other
property to their holders of Common Stock or other capital stock, or have
purchased, redeemed or made any agreements to purchase or redeem any shares of
their capital stock and (iv) neither the Company nor any of its Subsidiaries
have issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company plans identified in Section 3.1(j) of the
Disclosure Schedule or the SEC Reports.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)           Brokers.  The Company has not employed any broker, investment
banker or finder or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with this Agreement.
 
(l)           Private Placement.  Assuming the accuracy of the Buyer’s
representations and warranties set forth in Article Four, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Buyer as contemplated hereby.
 
(m)           E-Motive.  The Company and its Subsidiaries have not granted or
transferred any rights or interests in the Company's E-Motive application to any
other Person.
 
ARTICLE FOUR
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
SECTION 4.1.                          The Buyer, hereby represents and warrants
to the Company as follows:
 
(a)           Organization; Status.  The Buyer is an entity duly organized,
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of organization and has full power and authority to own, operate
and lease its properties and carry on its business as currently conducted.
 
(b)           Authorization, Enforceability.  The Buyer has full power and
authority to execute, deliver and perform each of the Transaction Documents to
which it is a party.  The execution, delivery and performance of these
Transaction Documents by the Buyer has been duly and validly authorized and
approved by all necessary corporate action.  The Transaction Documents to which
the Buyer is a party have been duly executed and delivered by the Buyer, are
valid and binding on the Buyer, and are enforceable in accordance with their
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(c)           No Conflict.  The Buyer is not subject to or bound by any
agreement, judgment, order or decree of any court or governmental agency which
prevents the execution, delivery and performance of the Transaction Documents to
which it is a party.
 
(d)           Investment Purpose.  The Buyer is acquiring the Securities for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Buyer reserves the right to dispose of
the Securities at any time in accordance with or pursuant to an effective
registration statement covering the Securities or an available exemption under
the Securities Act.
 


 
12

--------------------------------------------------------------------------------

 


(e)           Experience.  The Buyer is experienced in evaluating companies such
as the Company, is able to fend for itself in transactions such as the one
contemplated by this Agreement, has such knowledge and experience in financial
and business matters that the Buyer is capable of evaluating the merits and
risks of the Buyer’s prospective investment in the Company, and has the ability
to bear the economic risks of the investment.
 
(f)           Information.  The Buyer has been afforded the opportunity to ask
questions of the Company and its management.  Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors shall
modify, amend or affect the Buyer’s right to rely on the representations and
warranties contained herein regarding the Company.  The Buyer understands that
its investment in the Securities involves a high degree of risk and the Buyer
has the financial wherewithal to lose its entire investment.  The Buyer is in a
position regarding the Company, which, based upon economic bargaining power,
enabled and enables the Buyer to obtain information from the Company in order to
evaluate the merits and risks of this investment.  The Buyer has sought such
accounting, legal and tax advice, as it considered necessary to make an informed
investment decision with respect to its acquisition of the Securities and the
transactions set forth in the Transaction Documents.   
 
(g)           No Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities, or
the fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.  The Buyer understands and acknowledges that the Company has not
undertaken and will undertake no efforts to comply with any laws of any
jurisdiction outside the United States relating to the issuance and sale of the
Securities.
 
(h)           Transfer or Resale. The Buyer understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) pursuant to an exemption
from such registration requirements; and (ii) any sale of such Securities made
in reliance on Rule 144 under the Securities Act (or a successor rule thereto)
(“Rule 144”) may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder.
 
(i)           Brokers. The Buyer has not employed any broker, investment banker
or finder or incurred any liability for any brokerage fees, commissions or
finders fees in connection with this Agreement for which the Company could have
any liability.
 
(j)           Waiver.  The Buyer acknowledges the Company’s covenant in Section
5.11 hereof with respect to delivery of the Subsidiary Guarantees post-closing
and notwithstanding any provisions in the Note to the contrary, with respect to
the Closing Note, the Buyer agrees to waive any requirement that the Closing
Note be guaranteed upon execution and issuance thereof at Closing.
 


 
13

--------------------------------------------------------------------------------

 


ARTICLE FIVE
 
COVENANTS
 
SECTION 5.1.                          Confidentiality.  Each party will hold and
will cause its consultants and advisors to hold in strict confidence, unless
compelled to disclose by judicial or administrative process or, in the opinion
of its counsel, by other requirements of law, all documents and information
concerning the other party furnished it by such other party or its
representatives in connection with the transactions contemplated by the
Transaction Documents (except to the extent that such information can be shown
to have been (i) previously known by the party to which it was furnished, (ii)
in the public domain through no breach of this Section 5.1 by such party, or
(iii) later lawfully acquired from other sources by the party to which it was
furnished) and each party will not release or disclose such information to any
other Person, except its auditors, attorneys, financial advisors, bankers and
other consultants and advisors in connection with this Agreement.  If the
transactions contemplated by this Agreement and the Transaction Documents are
not consummated, such confidence shall be maintained except to the extent such
information comes into the public domain through no breach of this Section 5.1
by the party required to hold it in confidence, and such information shall not
be used to the detriment of, or in relation to any investment in, the other
party and all such documents (including copies thereof) shall immediately
thereafter be returned to the other party upon the written request of such other
party.  Each party shall be deemed to have satisfied its obligation to hold such
information confidential if it exercises the same care as it takes to preserve
confidentiality for its own similar information.
 
SECTION 5.2.                          Publicity.  The Company and the Buyer
shall consult with each other prior to issuing any press releases or otherwise
making public announcements with respect to this Agreement and the Transaction
Documents and will not issue or make any such release or announcement without
the prior written consent of the other party, which will not be unreasonably
withheld or delayed; provided, that a party may without the consent of the other
party (but after prior consultation, to the extent practicable) issue or make
such a release or announcement as required by law or securities exchange rules.
 
 
14

--------------------------------------------------------------------------------

 


SECTION 5.3.                          Legends; etc. The Buyer understands that
the certificates or other instruments representing the Securities shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.
 
The Company shall, promptly following delivery by the Buyer of certificates for
the Securities bearing a restrictive legend, issue a certificate without such
legend if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, or (ii) after
such holder provides the Company with an opinion of counsel, which opinion shall
be
in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Securities may be made without registration under the Securities Act.  The
Company acknowledges and agrees that the Buyer may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.


SECTION 5.4.                          Use of Proceeds.  The Company shall use
the net proceeds from the sale of the Securities as set forth in Section 5.4 of
the Disclosure Schedule.  Except as set forth in Section 5.4 of the Disclosure
Schedule, the Company shall not use such proceeds to repay, redeem, repurchase
or make any distributions with respect to its Indebtedness, capital stock or
other securities.
 
SECTION 5.5.                          Form D; Securities Matters.  The Company
shall timely file a Form D with respect to the Securities pursuant to Regulation
D under the Securities Act and provide a copy thereof to the Buyer.  The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security that would be integrated with the offer or sale of
the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Buyer.
 
SECTION 5.6.                          Maintenance of Authorized Shares.  The
Company shall (i) at all times during the Availability Period and for so long as
any Note remains outstanding reserve from its duly authorized capital stock the
number of shares of Common Stock issuable upon conversion in full of the Notes,
and (ii) at all times for as long as  any Warrant is vested but unexercised,
reserve from its duly authorized capital stock the number of shares of Common
Stock issuable upon exercise in full of the Warrant.  If, at any time the
Company does not have a sufficient number of duly authorized and unreserved
shares of Common Stock to satisfy its obligation under the foregoing sentence,
the Company shall promptly use its best efforts to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow it to comply
with such obligation including the filing of the Certificate Amendment.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 5.7.                          Further Assurances.  Each party agrees to
do such further acts and things and to execute and deliver to the other party
such additional assignments, agreements, powers, documents and instruments as
the other party may reasonably require or deem advisable to carry into effect
the purposes of this Agreement.
 
SECTION 5.8.                          Waiver.  The Buyer hereby waives the
breach as of the date hereof of any covenant set forth in the Stock Purchase
Agreement dated as of October 22, 2010 between the Buyer and the Company.
 
SECTION 5.9.                          Cumulative Investment.  The parties
acknowledge that the Cumulative Investment represents the aggregated investment
by the Buyer and its Affiliates from the purchases of Cells prior to the Closing
in reduction of the Commitment Amount.
 
SECTION 5.10.                          External Financing.  Promptly following
the Closing, the Company shall use its commercially reasonable efforts to apply
for and diligently pursue financing in the form of debt, grants and/or subsidies
(not involving the issuance of Equity Rights) that may be available to it.
 
SECTION 5.11.                          Post Closing Items.
 
(a)           Within 30 days after the date hereof, the Company shall (i) cause
the Guarantor Subsidiaries and Affiliated Creditors to execute and deliver the
applicable form of Subsidiary Guaranty for each Guarantor Subsidiary, together
with a certified extract from the competent commercial register for each
applicable signatory, (ii) provide to the Buyer evidence that the Affiliated
Creditors of each Guarantor Subsidiary have converted all of their Indebtedness
and other claims against such Guarantor Subsidiary into equity, (iii) deliver to
the Buyer an opinion of counsel to each of the Company, the Guarantor
Subsidiaries and each of the other Affiliated Creditors in substantially the
form of Schedules III and IV hereto, as applicable, subject to customary
assumptions and qualifications and provided that an Affiliated Creditor (not
including the Guarantor Subsidiaries) may be excluded from the opinion in
paragraph 6 of Schedule IV to the extent that the statement in such paragraph 6
is incorrect in the jurisdiction of such Affiliated Creditor, and provided that
any such Person organized in Switzerland may be excluded from the opinions in
paragraph 3 and 5(b) of Schedule IV with respect only to the Subsidiary
Guarantees, (iv) agree upon, execute and deliver the Indemnification Agreements,
which shall be satisfactory in form and substance to the Buyer acting
reasonably, and (v) cause the Joint Venture Documents other than the Joint
Venture Agreement to be executed and delivered.
 
(b)           Within 30 days after the date hereof, the Buyer shall deliver to
the Company an opinion of counsel to FN and the Buyer in substantially the form
of Schedule IV hereto subject to customary assumptions and qualifications.
 
(c)           As promptly as practicable after the date hereof, the Company
shall cause the Certificate Amendment to become effective.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Within ten (10) Business Days of any Person becoming a direct or
indirect Subsidiary of the Company that has material business operations or
assets, the Company will (i) cause such Subsidiary (each, an “Acceding
Subsidiary”) to execute and deliver to the Holder a Subsidiary Guaranty
substantially in the form attached hereto as Exhibit B-1 or Exhibit B-2, as
applicable, and (ii) deliver such other documentation as the Holder may
reasonably request in connection therewith, including, without limitation,
certified resolutions and other organizational and authorizing documents of the
Acceding Subsidiary and its Affiliated Creditors (or, if applicable, a certified
extract from the competent commercial register for each applicable signatory)
and upon the request of the Holder opinions of counsel to such Acceding
Subsidiary and its Affiliated Creditors substantially in the form of Schedule IV
hereto.  Notwithstanding the foregoing, no Exempt Subsidiary shall be deemed an
Acceding Subsidiary subject to this Section 5.11(d).
 
ARTICLE SIX
 
INDEMNIFICATION
 
SECTION 6.1.                          Indemnification.  The representations and
warranties set forth in Articles Three and Four shall survive the Closing of
this Agreement for a period of two (2) years from the Closing Date.  The Company
shall indemnify and hold the Buyer, and its Affiliates, directors, officers,
employees, shareholders, members, partners and agents (each, a “Buyer Party”),
harmless from any and all losses, liabilities, claims, damages (including any
diminution in the value of the Securities), costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees (“Damages”) that any such Buyer Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company or any of its Subsidiaries under the
Transaction Documents or (b) any action instituted against a Buyer Party by any
shareholder of the Company, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a claim arising
from a breach of such Buyer’s representations, warranties or covenants
thereunder).  The foregoing indemnification obligation shall not apply to any
Damages caused by conduct of the Buyer which constitutes fraud, gross
negligence, willful misconduct or malfeasance.  The Buyer shall indemnify and
hold the Company, and its Affiliates, directors, officers, employees,
shareholders, members, partners and agents (each, a “Company Party”), harmless
from any and all Damages that any such Company Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Buyer under the Transaction Documents (other
than to the extent caused by conduct of the Company which constitutes fraud,
gross negligence, willful misconduct or malfeasance).  If any action or claim is
brought against a party in respect of which indemnity may be sought pursuant to
the Transaction Documents, such indemnified party shall promptly notify the
indemnifying party in writing, and the indemnifying party shall have the right
to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the indemnified party if the indemnifying party acknowledges its
obligation to indemnify the indemnified party in connection therewith.  The
indemnified party shall have the right to participate in the defense of any
action the defense of which has been assumed by the indemnifying party and to
employ counsel separate from the counsel employed by the indemnifying party, it
being agreed, subject to the following sentence, that the indemnifying party
shall control such defense, and the indemnifying party shall not be liable to
the indemnified party for any legal or other expenses
 
 
17

--------------------------------------------------------------------------------

 
 
incurred by the indemnified party in connection with the defense
thereof.  Notwithstanding the foregoing, if (i) the indemnifying party does not
elect to assume the defense of such action, (ii) the named parties (including
any impleaded parties) thereto include both an indemnified party (or any of its
Affiliates) and the indemnifying party (or any of its Affiliates) and the
indemnified party reasonably concludes that there may be a conflict of interest
between it and the indemnifying party (or any of its Affiliates) or legal
defenses available to it which are different from or additional to those
available to the indemnifying party (or any of its Affiliates), or (iii) such
action or claim involves a charge of criminal liability or any admission of
wrongdoing, seeks equitable remedies, declaratory relief or any other
non-monetary award or involves any governmental authority as a party thereto,
then in any such case, following written notice to the indemnifying party, the
indemnified party shall have the right to assume the defense thereof and the
indemnifying party shall be liable for the fees and expenses of one separate
counsel (together with one local counsel) selected by the indemnified party to
represent the indemnified party in connection therewith.  The indemnifying party
shall not effect, without the prior written consent of the indemnified party,
any settlement, compromise or discharge of any such action or claim unless the
same (x) involves an unconditional release of all claims against the indemnified
party in form and substance reasonably satisfactory to the indemnified party,
(y) is limited to the payment of monetary damages by the indemnifying party and
(z) does not include any statement or admission as to fault, culpability, or
failure to act by or on behalf of the indemnified party (or its Affiliates).
 
ARTICLE SEVEN
 
MISCELLANEOUS
 
SECTION 7.1.                          Amendment; Waiver.  This Agreement may not
be amended, modified or otherwise altered in any manner, and the terms and
conditions hereof may not be waived, unless in writing signed by the Company and
the Buyer.  Except as expressly provided to the contrary, the rights and
remedies provided herein shall be cumulative and not exclusive of any other
rights or remedies available to a party and the delay or failure by a party to
exercise a right hereunder shall not operate as a waiver of a breach nor shall
it prevent such party from doing so later with respect to such breach or any
subsequent breach.  No waiver hereunder shall be binding unless in writing
executed by the party against whom enforcement of the waiver is sought.  No
waiver of a breach of one provision of this Agreement shall operate as a waiver
of another breach of such provision or of a breach of any other provision.
 
SECTION 7.2.                          Notices, Etc.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) when delivered personally, (ii)
three Business Days after being mailed by certified or registered mail, return
receipt requested and postage prepaid, (iii) when received, if sent by overnight
delivery service or international courier or (iv) when sent, if sent
electronically or by fax.  A party may change its address, email address or fax
number for the purposes hereof upon notice to the other parties.  Such notices
or other communications shall be sent to each party as follows:
 
If to the Company:
Lithium Technology Corporation
 
10379B Democracy Lane
 
Fairfax VA 22030
 
Attention:  Chief Financial Officer
 
Fax:   703-865-8888
 
Email:  tim.ryder@lithiumtech.com

 
 
18

--------------------------------------------------------------------------------

 
 

With copies (which shall not constitute notice) to:  Gallagher, Briody & Butler
 
155 Village Boulevard, 2nd Floor
 
Princeton, NJ  08540
 
Attention:  Barbara J. Comly
 
Fax:  (609) 452-0090
 
Email:  bcomly@gbblawyers.com



If to the Buyer:
To the address of the Buyer set forth on the signature page hereto.

 
With copies (which shall not constitute notice) to:
Morrison & Foerster LLP
 
1290 Avenue of the Americas
 
New York, New York  10104
 
Attention:  Spencer D. Klein, Esq.
 
Fax:  (212) 378-2416
 
Email: SKlein@Mofo.com



SECTION 7.3.                          Governing Law; Jurisdiction; Waiver of
Jury Trial; Service of Process.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT-OF-LAW PROVISIONS.  IN CONNECTION WITH THE ADJUDICATION OF ANY
DISPUTES RELATING TO THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY (A) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW
YORK, NEW YORK, BOROUGH OF MANHATTAN; (B) WAIVES, AND AGREES NOT TO ASSERT, (1)
ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF, OR ANY OBJECTION TO THE
LAYING OF VENUE IN, ANY SUCH COURT OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN
IMPROPER OR INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY;
AND (C) AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY'S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE
WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO JURISDICTION HEREBY;
PROVIDED, THAT THE FOREGOING SHALL NOT CONSTITUTE A GENERAL CONSENT TO SERVICE
OF PROCESS AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS SET FORTH IN THIS
SECTION.  A JUDGMENT IN ANY SUCH ACTION MAY BE ENFORCED IN ANY OTHER COURTS TO
WHOSE JURISDICTION THE APPLICABLE PARTY MAY BE SUBJECT.  EACH PARTY (X)
CERTIFIES THAT NO AGENT OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND EACH OTHER PARTY HAS BEEN
INDUCED TO ENTER INTO THE AGREEMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN THIS SECTION.  THE PARTIES
AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER LAWFUL MANNER.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 7.4.                          Entire Agreement.  This Agreement and the
other Transaction Documents (together with all appendices, schedules, exhibits,
annexes and attachments thereto) constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.
 
SECTION 7.5.                          Assignment.  Neither this Agreement nor
any of the rights, interests or obligations hereunder may be assigned (i) by the
Buyer other than to an Affiliate of the Buyer without the prior written consent
of the Company and (ii) by the Company without the prior written consent of the
Buyer, and any other purported assignment shall be void ab initio.  Subject to
the preceding sentence, permitted assignments shall be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.
 
SECTION 7.6.                          Severability.  Any term or provision
hereof that is held by a tribunal of competent authority to be invalid or
unenforceable shall not affect the validity or enforceability of the remaining
terms and provisions hereof and, within the jurisdiction of such tribunal, the
scope, duration, or applicability of the invalid or unenforceable term or
provision shall be amended to delete the necessary words or phrases, and to
replace such term or provision with a term or provision that is valid and
enforceable, so as to come as close as possible to achieving the economic,
legal, or other purposes of such unenforceable term or provision.
 
SECTION 7.7.                          No Third Party Beneficiaries.  This
Agreement shall not confer any legal or equitable rights or remedies upon any
Person other than the parties hereto and their permitted successors and assigns.
 
SECTION 7.8.                          Headings.  Captions contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provision of this
Agreement and shall not affect the construction of this Agreement.
 
SECTION 7.9.                          Expenses.  All fees and expenses incurred
by the Company in connection with this Agreement and all sales, transfer or
other similar taxes payable in connection with this Agreement shall be borne by
the Company, and all fees and expenses incurred by Buyer shall be borne by
Buyer.
 
SECTION 7.10.                        Interpretation.  This Agreement has been
negotiated by the respective parties hereto and their attorneys, and language
hereof shall not be construed for or against a particular party.
 
SECTION 7.11.                        Counterparts. This Agreement may be
executed in counterparts and such counterparts may be delivered in electronic
format (including by fax and email).  Such delivery of counterparts shall be
conclusive evidence of the intent to be bound hereby and each such counterpart
and copies produced therefrom shall have the same effect as an original.
 
[signature page follows]
 


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Buyer have duly executed this Agreement as
of the date first set forth above.


COMPANY:
LITHIUM TECHNOLOGY CORPORATION
         
By:
/s/ Theo M.M. Kremers
   
Name:
   
Title:



BUYER:
CICCO HOLDING AG
         
By:
/s/ Dr. iur. Toni Russi
   
Name:
   
Title:
     
Address:
 
c/o Advokatur und Notariat
Dr. iur. Toni Russi
Bahnhofstrasse 40
7002, Chur, Switzerland







 
 

--------------------------------------------------------------------------------

 


Schedule I


Buyer and Closing Shares




Name of Buyer
Jurisdiction of
Organization
Closing
Shares
Purchase
Price
Purchase Price
Payable at
Closing
Cicco Holding AG
Switzerland
125,000,000 Shares of Common Stock
 
$3,000,000
$3,000,000
Cicco Holding AG
Switzerland
596,500,000 Shares of Common Stock (the “Holdback Shares”)
 
$5,965,000(1)
$0(1)



(1)  The Purchase Price of the Holdback Shares and the Closing Warrant includes
the value to the Company of the time and services expended by the Buyer in the
negotiation, execution and performance of the Purchase Order.


 
 

--------------------------------------------------------------------------------

 


Schedule IIA1


Performance Targets for Issuance of Warrants pursuant to Section 2.5(a)(i)


Performance
Target
Number of Shares of Common Stock purchasable under Warrant (“Warrant
Shares”)(1)(2)
Exercise Price
per Share of Common Stock(1)
Performance Target
 Date
Newco or LTC executing contracts with one or more vehicle manufacturers or FN
and/or its Affiliates for delivery of at least in aggregate 250,000 Cells which
may be packaged into Battery Packs.
425,000,000
$0.024
July 1, 2011
Newco or LTC executing contracts with one or more vehicle manufacturers or FN
and/or its Affiliates for delivery of at least in aggregate 500,000 Cells which
may be packaged into Battery Packs (increment of 250,000 Cells to prior
threshold).
508,000,000
$0.03
January 1, 2012
Newco or LTC executing contracts with one or more vehicle manufacturers or FN
and/or its Affiliates for delivery of at least in aggregate 750,000 Cells which
may be packaged into Battery Packs (increment of 250,000 Cells to prior
threshold).
551,000,000
$0.03
July 1, 2012






--------------------------------------------------------------------------------

 
 
1 Final warrant share numbers to be filled in immediately prior to signing.

 


 
 

--------------------------------------------------------------------------------

 


(1)  Prior to the issuance of any warrant pursuant to Section 2.5(a)(i), the
number of Warrant Shares and exercise price thereof shall be adjusted in
accordance with the terms of Section Five of the Warrant as if such Warrant had
been issued on the Closing Date upon any issuance or sale of Common Stock
pursuant to the exercise, conversion or exchange of any convertible notes,
options, warrants or other securities of the Company outstanding as of the
Closing Date (including any securities issued in replacement thereof or in
connection with amendments thereto following the Closing Date).


(2)  In connection with the achievement or Substantial Performance of the
Performance Target relating to contracts for Battery Pack units containing at
least 750,000 Cells in aggregate (the “Catch-Up Target”), if and when Warrant
applicable to the Catch-Up Target is actually issued in accordance with the
other conditions applicable to its issuance, the Company shall also issue to the
Buyer Warrants with respect to any prior Performance Targets that have not been
issued (or not fully issued, in the case of any prior Performance Target that
was Substantially Performed), representing the number of Warrant Shares
applicable to each such prior Performance Target but, in each case, at an
exercise price equal to $0.03 per share of Common Stock.


 
 

--------------------------------------------------------------------------------

 


Schedule IIB2


Performance Targets for Issuance of Warrants pursuant to Section 2.5(a)(ii)




 
Performance
Target
Number of Shares of Common Stock purchasable under Warrant (“Warrant Shares”)
(1)
Exercise Price
per Share of Common Stock(1)
Performance Target
 Date
The sale by Newco or LTC to one or more vehicle manufacturers of Battery Pack
units containing the following number of Cells (applied cumulatively), whereby
for such purposes the sale shall have occurred upon the satisfaction of the
conditions necessary for Newco to recognize the revenue therefrom under US GAAP:
     
900,000 (900,000)
792,000,000
$0.04
July 1, 2013
1,800,000 (2,700,000)
1,064,000,000
$0.05
July 1, 2014
3,600,000 (6,300,000)
1,575,000,000
$0.06
July 1, 2015
TOTAL FROM SCHEDULES IIA AND IIB:
4,915,000,000
   





(1)  Prior to the issuance of any warrant pursuant to Section 2.5(a)(ii), the
number of Warrant Shares and exercise price thereof shall be adjusted in
accordance with the terms of Section Five of the Warrant as if such Warrant had
been issued on the Closing Date upon any issuance or sale of Common Stock
pursuant to the exercise, conversion or exchange of any convertible notes,
options, warrants or other securities of the Company outstanding as of the
Closing Date (including any securities issued in replacement thereof or in
connection with amendments thereto following the Closing Date).



--------------------------------------------------------------------------------

 
 
2 Final warrant share numbers to be filled in immediately prior to signing.

 


 
 

--------------------------------------------------------------------------------

 


Schedule III


Form of Legal Opinion of Counsel to the Company


1.  Such Person is duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of incorporation or
organization, with full power and authority to own its properties and engage in
its business as presently conducted or contemplated, and is duly qualified and,
where applicable, in good standing under the laws of each jurisdiction in which
it conducts business.


2.  Such Person has the power and authority to execute, deliver and perform the
Securities Purchase Agreement, the Closing Note, the Notes, the Closing Warrant,
the Warrants, the Investor Rights Agreement, the Guarantees and the
Indemnification Agreements (each a “Document” and together the “Documents”).


3.  Such Person has duly executed and delivered each Document to which it is a
party and such Documents constitute valid and legally binding obligations
thereof, enforceable against such Person in accordance with their terms except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws from time to time in effect
affecting creditors’ rights generally and except that we express no opinion as
to the availability of the remedies of specific performance and other equitable
relief under or by virtue of such Documents and subject to the Certificate
Amendment (as defined in the Securities Purchase Agreement).


4.  To the knowledge of counsel, assuming the accuracy of the Buyer’s
representations and warranties set forth in the Securities Purchase Agreement,
no registration with, consent or approval of, notice to, or other action by, any
U.S. governmental authority is required on the part of such Person for the
execution, delivery or performance of each Document or, if required, such
registration has been made, such consent or approval has been obtained, such
notice has been given or such other appropriate action has been taken, other
than the Certificate Amendment.


5.  Other than the Certificate Amendment, neither the execution and delivery of
any of the Documents , nor the consummation of the transactions contemplated
thereby nor the performance by such Person of its obligations in accordance
therewith (a) violates any provision of the Restated Certificate of
Incorporation, as amended, or By-laws of such Person, (b) to the knowledge of
such counsel, breaches or constitutes a default (or an event that, with notice
or lapse of time or both, would constitute a default) under, or results in the
termination of, or accelerates the performance required by, or excuses
performance by any such Person of any of its obligations under, or causes the
acceleration of the maturity of any Indebtedness or other obligation pursuant
to, or results in the creation or imposition of any Lien upon any property or
assets of such Person under, any mortgage, contract, agreement, trust,
indenture, loan, credit agreement or other instrument to which such Person is a
party, or (c) violates any statute, law, regulation or rule of any U.S.
governmental authority applicable to such Person.


6.  To the knowledge of such counsel, there is no litigation or other proceeding
pending or threatened against such Person that relates to the transactions
contemplated by the Documents or which, if adversely determined, would
reasonably be expected to prevent, materially delay or materially impede the
consummation of the transactions contemplated thereby or the performance by such
Person of its obligations in accordance therewith.




 
 

--------------------------------------------------------------------------------

 


Schedule IV


Form of Legal Opinion of Counsel to the Guarantor Subsidiaries, the Affiliated
Creditors, FN and the Buyer


1.  Such Person is duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of incorporation or
organization.


2.  Such Person has the power and authority to execute, deliver and perform each
Subsidiary Guaranty and Joint Venture Document to which it is a party.


3.  Such Person has duly executed and delivered each Subsidiary Guaranty and
Joint Venture Document to which it is a party and such Subsidiary Guarantees and
Joint Venture Documents constitute valid and legally binding obligations
thereof, enforceable against such Person in accordance with their terms.


4.  No registration with, consent or approval of, notice to, or other action by,
any governmental authority is required on the part of such Person for the
execution, delivery or performance of each Subsidiary Guaranty and Joint Venture
Document to which it is a party or, if required, such registration has been
made, such consent or approval has been obtained, such notice has been given or
such other appropriate action has been taken.


5.  Neither the execution and delivery of any of the Subsidiary Guarantees and
Joint Venture Documents to which such Person is party, nor the consummation of
the transactions contemplated thereby nor the performance by such Person of its
obligations in accordance therewith (a) violates any provision of the
certificate of incorporation or bylaws (or other governing instrument) of such
Person, or (b) violates any statute, law or regulation applicable to such
Person.


6.  The agreement of such Person to the choice of law provisions set forth in
each Subsidiary Guaranty and Joint Venture Document to which it is a party will
be enforced by the courts of its jurisdiction of incorporation or organization,
and the courts of its jurisdiction of incorporation or organization would
recognize as valid and enforce a final judgment obtained in a court to whose
jurisdiction such Person has submitted in the Subsidiary Guaranty and Joint
Venture Documents to which it is a party in any legal suit, action or proceeding
brought in connection therewith and in the manner contemplated therein.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Investor Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 


INVESTOR RIGHTS AGREEMENT
 
THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as of March 30, 2011,
between Lithium Technology Corporation (the “Company”) and the Person set forth
on the signature page attached hereto (the “Buyer”).
 
RECITALS
 
WHEREAS, pursuant to the transactions contemplated by a certain Securities
Purchase Agreement between the Company and the Buyer, dated as of the date
hereof (the “Securities Purchase Agreement”) and related agreements, the Company
is issuing to the Buyer shares of Common Stock (the “Closing Shares”), Notes
(the “Notes”) convertible into Common Stock and Warrants (the “Warrants”) to
purchase Common Stock;
 
WHEREAS, to induce the Buyer to enter into and consummate the transactions
contemplated by the Securities Purchase Agreement, the Company has agreed to
enter into this Agreement in order to set forth certain rights of the Buyer with
respect to the Company and the Registrable Securities.
 
NOW THEREFORE, for consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree was follows:
 
ARTICLE ONE
 
DEFINITIONS
 
SECTION 1.1.                                Defined Terms.  As used herein, the
following terms shall have the following meanings:
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Audit Committee” has the meaning set forth in Section 4.6(a).
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day other than Saturdays, Sundays and any other day on
which banks are required or authorized to be closed in New York City or Hong
Kong.
 
“Buyer” has the meaning set forth in the Preamble.
 
“Buyer Director” means a Designee who is a Board member.
 
“Closing Shares” has the meaning set forth in the Recitals.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified, recapitalized or converted.
 


 
1

--------------------------------------------------------------------------------

 


“Company” has the meaning set forth in the Preamble.
 
“Company Indemnitee” has the meaning set forth in Section 2.6(b).
 
“Conversion Shares” means the shares of Common Stock issued or issuable upon the
conversion of the Notes.
 
“De Minimis Liabilities” means liabilities which do not exceed $25,000
individually and $250,000 in the aggregate.
 
“Designee” has the meaning set forth in Section 4.1(a).
 
“Designee Number” means a number equal to (i) if the Buyer’s Percentage Interest
is at least 20.0%, 2, and (ii) at all other times during the Eligibility Period,
1.
 
“Eligibility Period” means the period during which the Buyer owns a number of
Common Shares at least equal to the number of Closing Shares (excluding the
Holdback Shares) plus the number of October Shares.
 
“Equity Right” has the meaning ascribed thereto in the Securities Purchase
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Issuance” means an issuance of securities (i) pursuant to any
contract, benefit plan, option or any other security of the Company in effect or
outstanding on the date hereof, (ii) in connection with the hire or retention of
a director, officer, consultant, contractor or employee at an exercise,
conversion or issuance price not below the fair market value thereof on the date
of the applicable grant and not otherwise subject to Section 4.5(j) hereof, or
(iii) approved by the Buyer after the date hereof.
 
“Extraordinary Expenditure” means any operating or capital expenditure that (i)
is not in the Ordinary Course or (ii) has a fair market value greater than fifty
thousand (50,000) Euros.
 
“Final Prospectuses” has the meaning set forth in Section 2.6(a).
 
“Funding Ratio” and the defined terms used in such definition, shall each have
the meaning ascribed thereto in the Securities Purchase Agreement.
 
“GAAP” means generally acceptable accounting principles in the United States.
 
“Holdback Shares” has the meaning set forth in the Securities Purchase
Agreement.
 
“Holder” means a holder of Registrable Securities.
 
“Holder Indemnitee” has the meaning set forth in Section 2.6(a).
 


 
2

--------------------------------------------------------------------------------

 


“Indebtedness” means (i) obligations for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or similar instruments, (iii) obligations
under conditional sale or other title retention agreements relating to acquired
property or assets, (iv) obligations in respect of the deferred purchase price
of property or services, (v) obligations for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction, and
(vi) guarantees of the indebtedness of any other Person.
 
“Indemnification Agreement” has the meaning set forth in Section 4.2.
 
“Intellectual Property” means any or all of the following and all statutory
and/or common law rights throughout the world in, arising out of, or associated
therewith: (a) all patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof and all rights that claim priority therefrom,
along with each foreign patent or patent application that shares common
disclosure therewith; (b) all inventions (whether patentable or not), invention
disclosures and improvements, all trade secrets, proprietary information, know
how and technology; (c) all works of authorship, copyrights, rights in mask
works, copyright and mask work registrations and applications; (d) all
industrial designs and any registrations and applications therefor; (e) all
trade names, logos, trademarks and service marks; trademark and service mark
registrations and applications; (f) all databases and data collections
(including knowledge databases, customer lists and customer databases) and all
rights therein; (g) all rights in computer programs (whether in source code or
object code form) and related databases, compilations and other data; (h) rights
to uniform resource locators, web site addresses and domain names; (i) any
similar, corresponding or equivalent rights to any of the foregoing; and (j) all
moral and equivalent rights throughout the world.
 
“Issuance Notice” has the meaning set forth in Section 6.1.
 
“Lien” means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, deed of
trust, security agreement, right of first refusal, option, restriction, tenancy,
license, covenant, right-of-way, easement or other encumbrance (including the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code or any other law of any jurisdiction).
 
“Note” has the meaning set forth in the Recitals.
 
“Notice Period” has the meaning set forth in Section 6.1.
 
“October Agreement” means a certain Stock Purchase Agreement between the Company
and the Buyer dated as of October 22, 2010.
 
“October Shares” means Common Stock issued to the Buyer pursuant to the October
Agreement.
 
“Ordinary Course” means, with respect to the Company and/or its Subsidiaries, as
applicable, the ordinary course of the business, consistent with the past
practices thereof, including with respect to scope, nature, quantity and
frequency, and without regard to the transactions contemplated by the
Transaction Documents.
 


 
3

--------------------------------------------------------------------------------

 


“Ordinary Course Liabilities” means (i) liabilities arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, (ii) liabilities in respect of
performance bonds, bankers’ acceptances, workers’ compensation claims, surety or
appeal bonds, payment obligations in connection with self-insurance or similar
obligations in each case, outstanding on the date hereof, (iii) liabilities
consisting of guarantees, indemnities or obligations in respect of purchase
price adjustments in connection with the acquisition or disposition of assets,
and (iv) trade payables, letters of credit and other liabilities arising in the
Ordinary Course.
 
“Penalty” has the meaning set forth in Section 2.3.
 
“Penalty Period” has the meaning set forth in Section 2.3.
 
“Percentage Interest” means the quotient of (x) the aggregate number of shares
of Common Stock owned by the Buyer and its Affiliates inclusive of any Warrant
Shares issuable upon the exercise of the Closing Warrant and any Conversion
Shares issuable upon the conversion of any outstanding Notes divided by (y) the
total number of shares of Common Stock outstanding inclusive of any Warrant
Shares issuable upon the exercise of the Closing Warrant and any Conversion
Shares issuable upon the conversion of any outstanding Notes but disregarding
any shares of Common Stock owned by the Company or any of its Subsidiaries,
including any unreleased Holdback Shares).
 
“Permitted Indebtedness” means (i) the Notes contemplated by Section 2.6 of the
Securities Purchase Agreement and the Indebtedness set forth in Section
3.1(f)(III) of the Disclosure Schedule thereto, (ii) the Indebtedness reflected
on the Balance Sheet or Section 3.1(i) of the Disclosure Schedule (as such terms
are defined in the Securities Purchase Agreement), (iii) Indebtedness in respect
of De Minimis Liabilities or Ordinary Course Liabilities, in each case incurred
following the date hereof, (iv) Indebtedness solely in replacement of existing
or maturing Indebtedness on terms no less advantageous to the Company and its
Subsidiaries, and (v) Indebtedness of one wholly-owned Subsidiary to the Company
or another wholly owned Subsidiary.
 
“Permitted Liens” means (i) Liens for taxes, assessments or governmental charges
or claims or statutory Liens of landlords, carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
Ordinary Course of business, that are (a) not delinquent or (b) contested in
good faith by appropriate Proceedings and as to which the Company has set aside
on its books such reserves as may be required pursuant to GAAP; (ii) Liens
incurred or deposits made in the Ordinary Course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security; (iii) judgment Liens so long as such Liens are adequately bonded; and
(iv) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the conduct of the business of the Company or any of its Subsidiaries.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or government (whether national, federal,
state, county, city, municipal or oth-
 


 
4

--------------------------------------------------------------------------------

 


erwise including, without limitation, any instrumentality, division, agency,
body or department thereof).
 
“Proceeding” means any action, claim, suit or proceeding (including, without
limitation, partial proceeding, such as a deposition).
 
“Registrable Securities” means, from time to time, the October Shares, the
Closing Shares (excluding any then-unreleased Holdback Shares), the then-issued
and outstanding Conversion Shares and the then-issued and outstanding Warrant
Shares, provided, however that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, and (B) have
not been sold in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act so that all transfer restrictions
and restrictive legends with respect thereto are removed upon the consummation
of such sale.
 
“Registration Default” has the meaning set forth in Section 2.3.
 
“Registration Expenses” means all expenses incurred by the Company in complying
with Section 2.1 hereof, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and expenses
of counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
any charges allocable to the time spent by directors, officers, consultants,
contractors or employees of the Company in connection therewith).
 
“Registration Period” means the period from the time at which the Registration
Statement is declared effective by the SEC until the earlier of (A) the date all
Registrable Securities have been sold pursuant to effective Registration
Statements and (B) the date that all Registrable Securities can be sold publicly
under Rule 144 under the Securities Act without restriction as to current public
information, volume, manner of sale, or otherwise.
 
 “Registration Statement” has the meaning set forth in Section 2.1(a).
 
“Related Person Contract” means any contract or arrangement that would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated by
the SEC.
 
“Required Effectiveness Date” has the meaning set forth in Section 2.1(a).
 
“Required Filing Date” has the meaning set forth in Section 2.1(a).
 
“Rule 144” means Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Purchase Agreement” has the meaning set forth in the Recitals.
 


 
5

--------------------------------------------------------------------------------

 


“Selling Expenses” means, except as otherwise set forth in the definition of
Registration Expenses, all selling commissions applicable to the sale of
Registrable Securities and all fees and expenses of legal counsel for any
Holder.
 
“Specified Excess Number” has the meaning set forth in Section 4.1(c).
 
“Specified Shortfall Number” has the meaning set forth in Section 4.1(b).
 
“Subsidiary” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Transaction Documents” has the meaning ascribed thereto in the Securities
Purchase Agreement.
 
“Warrant” has the meaning set forth in the Recitals.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.
 
ARTICLE TWO
 
REGISTRATION RIGHTS
 
SECTION 2.1.                                Registration Statements.
 
(a)           No later than forty-five (45) days after receipt of a written
request from Holder(s) delivered at any time after June 1, 2011 (a “Registration
Request”), but in no event later than forty five (45) days following the date of
the Registration Request (such 45th day, the “Required Filing Date”), the
Company shall file a registration statement (the “Registration Statement”) with
the SEC pursuant to Rule 415 of the Securities Act covering the resale on a
continuous or delayed basis by the Holders of Registrable Securities and shall
use its commercially reasonable efforts to cause the Registration Statement to
become effective under the Securities Act not later than 90 days after the
earlier of (i) the Required Filing Date and (ii) the date the Registration
Statement is filed (such 90th day, the “Required Effectiveness Date”).
 
(b)           The Company agrees that it shall use its commercially reasonable
efforts to cause each Registration Statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of the Registration
Statement or such amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act, and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of the prospectus, in the light of the circumstances under
which they were made) not misleading, and the Company agrees to furnish to the
Holders copies of any supplement or amendment prior to its being used; provided,
however that the Company shall have no obligation to deliver to the Holders
copies of any amendment consisting exclusively of an Exchange Act report or
other Exchange Act filing otherwise publicly available on the Company’s website.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.2.                                Registration Expenses.  Registration
Expenses shall be borne solely by the Holders.  All Selling Expenses relating to
the sale of securities registered by or on behalf of the Holders shall be borne
by the Holders.
 
SECTION 2.3.                                Registration Default.  The Company
further agrees that, in the event that (a) the Registration Statement (i) has
not been filed with the SEC by the Required Filing Date, (ii) has not been
declared effective by the SEC with respect to all of the Registrable Securities
by the Required Effectiveness Date or (iii) after the Registration Statement is
declared effective by the SEC, is suspended by the Company or ceases to remain
continuously effective at all times during the Registration Period as to all
applicable Registrable Securities for which such Registration Statement is
required to be effective, other than, in each case, within the time period(s)
permitted by Section 2.7(b), or (b) the Company has failed to perform its
obligations set forth in Section 2.4 within the time periods required therein
(each such event referred to in clauses (a)(i), (ii) and (iii) and clause (b), a
“Registration Default”), for all or part of one or more thirty-day periods (each
a “Penalty Period”) during which the Registration Default remains uncured, the
Company shall pay to the Holders, pro rata to their holdings of Registrable
Securities, 1.50% of the Purchase Price (the “Penalty”) for each Penalty Period
(or partial Penalty Period) during which the Registration Default remains
uncured; provided, however that if the primary cause of a Registration Default
is (i) the Holders’ failure to provide the Company with any information that is
required to be provided in the applicable Registration Statement with respect to
the Holders as set forth herein, then the commencement of the Penalty Period
described above shall be extended until five Business Days following the date of
receipt by the Company of such required information or (ii) not the result of
the Company’s action or omission or is the result of the Holder’s non-payment of
the Registration Expenses, then there should be no Penalty incurred pursuant to
Section 2.1.  The Company shall make any such required payments by wire transfer
of immediately available funds to the accounts designated by the Holders, on or
before the fifth Business Day after the end of each applicable Penalty
Period.  If the Company fails to make any such payment in full by the fifth
Business Day after the end of such Penalty Period, the Company shall pay
interest on such overdue amounts at the highest rate then accruing with respect
to the outstanding Indebtedness of the Company (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holders, accruing daily
from the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full.  The cash payments provided by this Section
2.3 shall be in addition to, and not in lieu of, such other damages the Holders
may establish in connection with each Registration Default.
 
SECTION 2.4.                                Registration Procedures.  The
Company shall:
 
(a)           (1)  prepare and file with the SEC, in accordance with this
Article Two, one or more Registration Statements with respect to the
registrations of the Registrable Securities on any forms which may be utilized
by the Company and which shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods thereof, as
specified in writing by the Holders, and, except for such times as the Company
is permitted hereunder to suspend the use of the prospectus forming part of the
Registration Statements as provided in Section 2.7(b), keep such Registration
Statements continuously effective during the Registration Period and to keep
such Registration Statements free of any material misstatements or omissions;
and (ii) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statements and file with the SEC any other
required document as may be necessary to keep such Registration Statements
continuously effective until the expiration of the Registration Period; cause
the related prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and comply with the
provisions of the Securities Act applicable
 


 
7

--------------------------------------------------------------------------------

 


to it with respect to the disposition of all Registrable Securities covered by
such Registration Statements during the Registration Period in accordance with
the intended methods of disposition by the sellers thereof set forth in such
Registration Statements as so amended or such prospectus as so supplemented;
 
(b)           advise the Holders as promptly as practicable but in any event
within two (2) Business Days:
 
(i)           when the Registration Statements or any amendment thereto has been
filed with the SEC and when the Registration Statements or any post-effective
amendments thereto have become effective;
 
(ii)           of any request by the SEC for amendments or supplements to the
Registration Statements or the prospectus included therein or for additional
information;
 
(iii)           of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statements or the initiation of any
Proceedings for such purpose;
 
(iv)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the initiation or threatening of any
Proceeding for such purpose; and
 
(v)           of the occurrence of any event that requires the making of any
changes in the Registration Statements or the prospectus so that, as of such
date, they do not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein (in the case of
the prospectus, in the light of the circumstances under which they were made)
not misleading;
 
(c)           use its commercially reasonable efforts to prevent the issuance of
and obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement as soon as reasonably practicable;
 
(d)           if a Holder so requests in writing, promptly furnish such Holder,
without charge, at least one copy of such Registration Statement(s) and any
post-effective amendment thereto, including financial statements and schedules
and, if explicitly requested, all exhibits in the form filed with the SEC;
 
(e)           during the Registration Period, promptly deliver to the Holders,
without charge, as many copies of the prospectus included in such Registration
Statements and any amendments or supplements thereto as the Holders may
reasonably request in writing; and the Company consents to the use, consistent
with the provisions hereof, of the prospectus or any amendment or supplement
thereto by the Holders in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           prior to any public offering of Registrable Securities pursuant to
a Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for the offer and sale under the
securities or blue sky laws of such United States jurisdictions as the Holders
may reasonably request in writing in order to enable the Holders to consummate
the disposition of such Registrable Securities pursuant to the plan of
distribution set forth in any Registration Statement; provided that the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign corporation in any jurisdiction where it is not so
qualified or in which the Company would be subject to taxation or to consent to
general service of process in any such jurisdiction, and do any and all other
acts or things reasonably necessary or advisable to enable the offer and sale in
such jurisdictions of the Registrable Securities covered by such Registration
Statement;
 
(g)          upon the occurrence of any event contemplated by Section 2.4(b)(v)
above, except for such times as the Company is permitted hereunder to suspend
the use of the prospectus forming part of the Registration Statements, use its
commercially reasonable efforts to prepare as soon as reasonably practicable a
post-effective amendment to the Registration Statements or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
 
(h)          otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC which
could affect the sale of the Registrable Securities; and
 
(i)           permit counsel for the Holders to review the Registration
Statements and all amendments and supplements thereto, within two Business Days
prior to the filing thereof with the SEC;
 
provided, however that, in the case of clauses (h) and (i) above, the Company
shall not be required (A) to delay the filing of the Registration Statements or
any amendment or supplement thereto as a result of any ongoing diligence inquiry
by or on behalf of the Holders or to incorporate any comments to the
Registration Statements or any amendment or supplement thereto by or on behalf
of the Holders if such inquiry or comments would require a delay in the filing
of such Registration Statements, amendments or supplements, as the case may be,
or (B) to provide, and shall not provide, any Holder or its representatives with
material, non-public information unless such Holder agrees to receive such
information and enters into a written confidentiality agreement with the Company
in a form reasonably acceptable to the Company.
 
SECTION 2.5.                                Limitations on Restraining
Registration.  The Company shall use its commercially reasonable efforts to
comply with all of its obligations under this Article Two regardless of any
dispute that may arise under or in connection with any of the Transaction
Documents.
 
 
9

--------------------------------------------------------------------------------

 


 
SECTION 2.6.                                Indemnification.
 
(a)           Indemnification by the Company.  To the extent permitted by law,
the Company shall indemnify the Holders, each of the Holder’s officers and
directors, and each Person controlling the Holders within the meaning of Section
15 of the Securities Act (“Holder Idemnitees”), with respect to any registration
that has been effected pursuant to this Agreement, against all claims, losses,
damages and liabilities (and all Proceedings in respect thereof), including any
of the foregoing incurred in settlement of any Proceeding, commenced (subject to
Section 2.6(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in the Registration
Statements, prospectuses, any amendments or supplements thereof, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, and will reimburse the
Holder Indemnitees for reasonable legal and other out-of-pocket expenses
reasonably incurred in connection with defending any such claim, loss, damage,
liability or Proceeding, as such expenses are incurred; provided that the
Company will not be liable in any such case to the extent that any untrue
statement or omission or allegation thereof is made in reasonable reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Holders for use in preparation of such Registration Statements,
prospectuses, amendments or supplements; and provided, further, that the Company
will not be liable in any such case where the claim, loss, damage or liability
arises out of or is related to the failure of the Holders to comply with the
covenants and agreements of the Holders contained in this Article Two respecting
sales of Registrable Securities, and except that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any such
untrue statement or alleged untrue statement or omission or alleged omission
made in the preliminary prospectuses but eliminated or remedied in the amended
prospectuses on file with the SEC at the time the Registration Statements become
effective or in the amended prospectuses filed with the SEC pursuant to Rule
424(b) of the Securities Act or in the prospectuses subject to completion under
Rule 434 of the Securities Act, which together meet the requirements of Section
10(a) of the Securities Act (the “Final Prospectuses”), such indemnity shall not
inure to the benefit of a Holder or any controlling Person of such Holder, if a
copy of the Final Prospectuses furnished by the Company to such Holder for
delivery was required to be but was not furnished to the Person asserting the
loss, liability, claim or damage at or prior to the time such furnishing is
required by the Securities Act and the Final Prospectuses would have cured the
defect giving rise to such loss, liability, claim or damage.
 
(b)           Indemnification by the Holders.  To the extent permitted by law,
the Holders shall indemnify the Company, each of its directors and officers, and
each Person who controls the Company within the meaning of Section 15 of the
Securities Act (“Company Indemnitees”), against all claims, losses, damages and
liabilities (and all Proceedings in respect thereof), including any of the
foregoing incurred in settlement of any Proceeding, commenced or threatened
(subject to Section 2.6(c) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in the
Registration Statements, prospectuses, or any amendments or supplements thereof,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in the light of the circumstances in which they were made, and will
reimburse the Company Indemnitees for reasonable legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or Proceeding, as such expenses are incurred, in
each case to the extent, but only to the extent, that such untrue statement or
omission or allegation thereof is made in reasonable reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Holders for use in preparation of the Registration Statements, prospectuses,
amendments or supplements.
 


 
10

--------------------------------------------------------------------------------

 


(c)           Conduct of Indemnification Proceedings.  If any action or claim is
brought against a party in respect of which indemnity may be sought pursuant to
this Agreement, such indemnified party shall promptly notify the indemnifying
party in writing, and the indemnifying party shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
indemnified party if the indemnifying party acknowledges its obligation to
indemnify the indemnified party in connection therewith.  The indemnified party
shall have the right to participate in the defense of any action the defense of
which has been assumed by the indemnifying party and to employ counsel separate
from the counsel employed by the indemnifying party, it being agreed, subject to
the following sentence, that the indemnifying party shall control such defense,
and the indemnifying party shall not be liable to the indemnified party for any
legal or other expenses incurred by the indemnified party in connection with the
defense thereof.  Notwithstanding the foregoing, if (i) the indemnifying party
does not elect to assume the defense of such action, (ii) the named parties
(including any impleaded parties) thereto include both an indemnified party (or
any of its Affiliates) and the indemnifying party (or any of its Affiliates) and
the indemnified party reasonably concludes that there may be a conflict of
interest between it and the indemnifying party (or any of its Affiliates) or
legal defenses available to it which are different from or additional to those
available to the indemnifying party (or any of its Affiliates), or (iii) such
action or claim involves a charge of criminal liability or any admission of
wrongdoing, seeks equitable remedies, declaratory relief or any other
non-monetary award or involves any governmental authority as a party thereto,
then in any such case, following written notice to the indemnifying party, the
indemnified party shall have the right to assume the defense thereof and the
indemnifying party shall be liable for the fees and expenses of one separate
counsel (together with one local counsel) selected by the indemnified party to
represent the indemnified party in connection therewith.  The indemnifying party
shall not effect, without the prior written consent of the indemnified party,
any settlement, compromise or discharge of any such action or claim unless the
same (x) involves an unconditional release of all claims against the indemnified
party in form and substance satisfactory to the indemnified party, (y) is
limited to the payment of monetary damages by the indemnifying party and (z)
does not include any statement or admission as to fault, culpability, or failure
to act by or on behalf of the indemnified party (or its Affiliates).
 
(d)           Contribution.  If the indemnification provided for in this Section
2.6 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act or
any state securities regulation similar thereto) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 


 
11

--------------------------------------------------------------------------------

 
 
(e)           Survival.  The provisions of this Section 2.6 shall remain in full
force and effect, and shall survive the sale by the Holders of Registrable
Securities covered by the Registration Statements.
 
SECTION 2.7.                                Dispositions.
 
(a)           The Holders agree that, upon receipt of any notice from the
Company of the happening of any event requiring the preparation of a supplement
or amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, the
Holders will forthwith discontinue disposition of Registrable Securities
pursuant to the Registration Statements and prospectuses contemplated by Section
2.1 until its receipt of copies of the supplemented or amended prospectus from
the Company and, if so directed by the Company, the Holders shall deliver to the
Company all copies, other than permanent file copies then in the Holders’
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
 
(b)           The Holders shall suspend, upon request of the Company, any
disposition of Registrable Securities pursuant to the Registration Statements
and prospectuses contemplated by Section 2.1 during no more than two periods of
no more than sixty (60) calendar days each during any twelve-month period to the
extent that the Board determines in good faith that the sale of Registrable
Securities under the Registration Statements would be reasonably likely to cause
a violation of the Securities Act or Exchange Act or would be materially
detrimental to the Company and its shareholders (as reasonably determined by the
Board).
 
(c)           As a condition to the inclusion of its Registrable Securities in
the Registration Statements, the Holders shall timely furnish to the Company
such information regarding the Company and the distribution proposed by the
Holders as the Company may reasonably request in writing, including completing a
registration questionnaire in the form provided by the Company, or as shall be
required in connection with any registration referred to in this Article Two.
 
(d)           The Holders shall not to make any sale of the Registrable
Securities under the Registration Statements without effectively causing the
prospectus delivery requirements under the Securities Act to be satisfied.
 
(e)           Following termination of the Registration Period, the Holders
shall discontinue sales of Registrable Securities pursuant to the Registration
Statements upon receipt of notice from the Company of its intention to remove
from registration the Registrable Securities covered by such Registration
Statements that remain unsold, and the Holders shall notify the Company of the
number of Registrable Securities registered that remain unsold promptly
following receipt of such notice from the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 2.8.                                Piggy-Back Registrations.  If at any
time prior to the end of the Registration Period (including during periods when
the Company is permitted to suspend the use of the prospectus forming part of a
Registration Statement) there is not an effective Registration Statement
covering all of the Registrable Securities, the Company determines to prepare
and file with the SEC a registration statement under the Securities Act relating
to an offering of any Equity Right for its own account or the account of others
(other than (i) on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then-equivalents, (ii) relating to Equity Rights to be
issued solely in connection with any acquisition of any entity or business or
(iii) Equity Rights issuable in connection with stock option or other employee
benefit plans), then the Company shall send to the Holders written notice of
such determination and if, within twenty days after receipt of such notice, a
Holder so requests in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Holder requests to
be registered.  Notwithstanding the foregoing, in the event that, in connection
with any underwritten public offering, the managing underwriter(s) thereof
advises the Company in writing that in such underwriter(s)’ judgment, marketing
or other factors dictate (i) the inclusion of the Registrable Securities would
adversely interfere with such offering or (ii) a limitation on the number of
shares of Registrable Securities is necessary to facilitate public distribution,
then the Company shall be obligated to exclude the Registrable Securities or to
include in such registration statement only such limited portion of the
Registrable Securities with respect to which the Holders have requested
inclusion hereunder, as applicable, as the underwriter shall permit; provided,
however, that any exclusion of or limitation on Registrable Securities shall be
made only after the exclusion of all securities held by Persons other than the
holders of Registrable Securities.  If an offering in connection with which the
Holders are entitled to registration under this Section 2.8 is an underwritten
offering, then the Holders shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities using the same underwriter or underwriters
and, subject to the provisions of this Agreement, on the same terms and
conditions as other securities of the Company included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or
underwriters.  Upon the effectiveness of the registration statement for which
piggy-back registration has been provided in this Section 2.8, any payments that
after such effectiveness date would otherwise become payable to the Holders
pursuant to Section 2.3 shall not become payable so long as such piggy-back
registration statement remains effective.
 
SECTION 2.9.                                Coordination.  The terms of this
Article Two are intended to supersede and replace the covenants and obligations
set forth in Section 7.4 of the October Agreement.  In the event of any conflict
between the provisions of Section 2.6 hereof and Article 6 of the Securities
Purchase Agreement, the provisions of Section 2.6 shall prevail.
 
ARTICLE THREE
 
RULE 144
 
SECTION 3.1.                                With a view to making available the
benefits of certain rules and regulations of the SEC that may permit the sale of
Registrable Securities to the public without registration, the Company agrees to
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times, (b) use its reasonable best efforts to
file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; (c) upon written
request of a Holder for so long as Holder owns Registrable Securities, furnish
to such Holder promptly a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, and such other reports and documents as a Holder reasonably may
request in availing itself of any rule or regulation of the SEC allowing Holder
to sell any Registrable Securities without registration; and (d) take such other
actions as may be reasonably required to consummate any distribution of
Registrable Securities that may be permitted in accordance with the terms and
conditions of Rule 144.


 
13

--------------------------------------------------------------------------------

 
 
 
ARTICLE FOUR
 
GOVERNANCE RIGHTS
 
SECTION 4.1.                                Board Representation.
 
(a)           During the Eligibility Period, the Buyer shall have the right to
designate a number of individuals (each, a “Designee”) equal to the Designee
Number for nomination or appointment, as applicable, to the Board.  Upon the
death, resignation, retirement, incapacity, disqualification or removal from
office of any Buyer Director, the Buyer shall be entitled to designate a
replacement Designee in respect thereof.
 
(b)           To the extent the then applicable Designee Number exceeds the
number of Buyer Directors from time to time (the amount of such excess, the
“Specified Shortfall Number”), the Company shall, unless otherwise consented to
in writing by the Buyer, promptly cause (i) a number of Board members who are
not Buyer Directors equal to the Specified Shortfall Number to resign from the
Board and (ii) the Board to appoint, as replacements thereof, Designees equal to
the Specified Shortfall Number, to serve until the subsequent Annual Meeting of
Shareholders of the Company (“Annual Meeting”).
 
(c)           To the extent the number of Buyer Directors exceeds the then
applicable Designee Number from time to time (the amount of such excess, the
“Specified Excess Number”), the Buyer shall, unless otherwise consented to in
writing by the Company, promptly cause a number of Buyer Directors equal to the
Specified Excess Number to resign from the Board.
 
(d)           In connection with each meeting of stockholders of the Company
during the Eligibility Period, the Company shall, unless otherwise consented to
in writing by the Buyer, (i) nominate the Designees for election to the Board,
(ii) name such Designees as a nominee of management in any form of proxy sent to
the Company’s stockholders, (iii) include all required information regarding
such Designees (which information the Buyer shall promptly furnish to the
Company upon the Company’s request in advance of each such meeting) in such
proxy statement, (iv) recommend that the shareholders of the Company vote to
elect such Designees to the Board and (v) vote for such Designees all proxies in
favor of the Company or any officer or director thereof in connection with such
election.
 
SECTION 4.2.                                Rights and Duties of Buyer
Directors.  Each Buyer Director shall be subject to the same protections and
obligations regarding confidentiality, conflicts of interest, fiduciary duties,
trading and disclosure policies, governance guidelines and Company policies, and
shall have the same rights and benefits with respect to insurance,
indemnification, compensation and fees, as are applicable to each other Board
member.  In addition, on the later of (x) the form thereof being agreed to by
the Buyer and the Company and (y) concurrently with each Buyer Director becoming
a Board member, the Company and such Buyer Director shall enter into an
indemnification agreement (the “Indemnification Agreement”) in the form so
agreed.
 


 
14

--------------------------------------------------------------------------------

 


 
SECTION 4.3.                                Frequency of Board Meetings.  During
the period beginning on the date hereof and ending one (1) calendar year
subsequent to the date hereof, the Board shall meet at least once every
month.  Thereafter, the Board shall meet no less than four (4) times every
calendar year.
 
SECTION 4.4.                                Size of Board.  During the
Eligibility Period, without the prior written consent of the Buyer, the number
of directors serving on the Board shall not be greater than 5.
 
SECTION 4.5.                                Major Decisions.  From and after the
time at which the Funding Ratio is 100% until the later to occur of (x) the time
at which the Buyer’s Percentage Interest is less than 35.0% and (y) the time at
which the Buyer has sold any shares of Common Stock, without the affirmative
vote or written consent of at least 4 members of the Board, the Board shall not
authorize the Company or any of its Subsidiaries to, and the Company shall not
and shall cause each of its Subsidiaries other than Newco not to:
 
(a)           amend its certificate of incorporation, bylaws or any of its other
organizational documents;
 
(b)           issue, grant, sell, transfer, or authorize the issuance, granting,
sale or transfer of, or any options, warrants or other rights, commitments,
agreements or arrangements for the issuance, granting, sale or transfer of, any
Equity Rights (other than pursuant to Excluded Issuances); provided, that the
restriction in this Section 4.5(b) shall not apply if and for so long as the
Buyer has breached any of its obligations under the Securities Purchase
Agreement;
 
(c)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, securities, property or otherwise, with respect
to its capital stock (or other equity interests), except for dividends by any
direct or indirect wholly owned Subsidiary to the Company or any other wholly
owned Subsidiary of the Company;
 
(d)           reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock (or other
equity interests) or other securities;
 
(e)           acquire (including by merger, consolidation, tender offer,
acquisition of stock (or other equity interests) or assets, or any other
business combination) any Person or assets or business thereof (including by
forming a partnership or joint venture therewith), other than (i) such
acquisitions as do not involve consideration (including the assumption of
Indebtedness), in the aggregate, having a fair market value, enterprise value or
asset value, in any case greater than fifty thousand (50,000) Euros and (ii) the
acquisition of inventory in the Ordinary Course;
 
 
15

--------------------------------------------------------------------------------

 


(f)           transfer (including by sale, assignment, conveyance, lease,
license or other disposition) any material assets or property, including any
Intellectual Property (whether voluntary or involuntary, including by way of
operation of law or sale-leaseback, hedging or derivitives transactions) other
than (i) such transfers as do not involve consideration (including the
assumption of Indebtedness), in the aggregate, having a fair market value,
enterprise value or asset value, in any case greater than fifty thousand
(50,000) Euros and (ii) the transfer of inventory in the Ordinary Course;
 
(g)          create or permit any Lien other than Permitted Liens on any asset
or property except in the Ordinary Course or in connection with the incurrence
of Indebtedness permitted under Section 4.5(h);
 
(h)          incur, assume or otherwise become liable for any Indebtedness other
than Permitted Indebtedness or Indebtedness that, by its terms, is expressly
subordinated to the obligations of the Company and the Guarantor Subsidiaries
under the Transaction Documents;
 
(i)           amend, settle, satisfy, defease, refinance, purchase, pay or
prepay any Indebtedness other than regularly scheduled payments of interest and
principal pursuant to the terms thereof;
 
(j)           (i) modify the compensation payable or to become payable or the
benefits provided to (x) any director, officer, consultant, contractor or
employee whose aggregate compensation from the Company during the 12 months
prior to the date hereof was at least $75,000 or (y) to any family member of a
person described in the foregoing clause (x), in each case except for changes
required by the terms of a contract or benefit plan in effect on the date
hereof, (ii) grant or modify any severance or termination pay to, or enter into
or modify any vesting, employment, bonus, consulting, change of control or
severance arrangement with any current or former director, officer, consultant,
contractor or employee, except for new hires in the Ordinary Course, or (iii)
establish, adopt, enter into, modify or terminate any benefit plan;
 
(k)           enter into, amend or terminate any Related Person Contract (with
any Person other than the Buyer and its Affiliates);
 
(l)           except in the Ordinary Course, allow the lapse of any
registration, or rights of ownership or use, of any material Intellectual
Property;
 
(m)          commence, defend or settle any material Proceeding other than
settlements where the aggregate amount paid does not have a fair market value
greater than fifty thousand (50,000) Euros;
 
(n)           become subject to a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;
 
(o)           materially change its business or operations or the manner of
conducting the same (except as may be required by law);
 
(p)           make any Extraordinary Expenditure;
 
 
16

--------------------------------------------------------------------------------

 
 
 
(q)           enter into a strategic partnership with any Person; or
 
(r)            authorize, commit or agree to take any of the foregoing actions.
 
SECTION 4.6.                                Audit Committee.
 
(a)           Composition.  From time to time during the Eligibility Period (and
subject to any such Buyer Director’s satisfaction of any applicable independence
standards), the Company shall, unless otherwise consented to in writing by the
Buyer, promptly cause (i) the resignation from the Audit Committee of the Board
(the “Audit Committee”) of a number of Board members who are not Buyer Directors
so as to enable the appointments in the following clause (ii) and, if the
Designee Number is 2, such that Buyer Directors would constitute a majority of
the members of the Audit Committee, and (ii) the appointment to the Audit
Committee of a number of Buyer Directors equal to the Designee Number.
 
(b)           Frequency of Meetings.  During the period beginning upon the first
appointment of Buyer Directors to the Audit Committee and ending one (1)
calendar year thereafter, the Company and Board shall cause the Audit Committee
to meet at least once a month.
 
ARTICLE FIVE
 
[INTENTIONALLY OMITTED]
 
ARTICLE SIX
 
RIGHT OF FIRST REFUSAL
 
SECTION 6.1.                                  Subject to applicable securities
laws, the Buyer shall have a right of first refusal to purchase all Equity
Rights (other than pursuant to Excluded Issuances) that the Company may, from
time to time during the Eligibility Period, propose to sell or issue.  During
the Eligibility Period, if the Company proposes to issue any Equity Rights
(other than pursuant to Excluded Issuances), it shall give the Buyer an
irrevocable written notice (the “Issuance Notice”) of its intention, describing
the identity of such Person, the number of Equity Rights proposed to be issued,
the price and the terms and conditions upon which the Company proposes to issue
the same. The Buyer shall have 15 Business Days from receipt of the Issuance
Notice (such 15 Business Day period, the “Notice Period”) to provide the Company
with written notice its irrevocable election to purchase the Equity Rights, on
an all or nothing basis, for the price and upon the terms and conditions
specified in the Issuance Notice.  If the Buyer does not provide the Company
with written notice of its election with respect to such issuance, or does not
elect to purchase the Equity Rights proposed to be issued by the Company, then
the Company shall have 60 days in which to sell such Equity Rights to such
Person, at the price and on the terms and conditions set forth in the Issuance
Notice.  If the Company does not sell such Equity Rights within such 60 day
period or if the amount, price, terms or conditions of such proposed issuance
are revised in any way less favorable to the Company, then the Company shall
provide the Buyer a new Issuance Notice and shall comply again with provisions
of this Article Six with respect any such subsequent sale.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE SEVEN
 
MISCELLANEOUS
 
SECTION 7.1.                                Amendment; Waiver.  This Agreement
may not be amended, modified or otherwise altered in any manner, and the terms
and conditions hereof may not be waived, unless in writing signed by the Company
and the Buyer.  Except as expressly provided to the contrary, the rights and
remedies provided herein shall be cumulative and not exclusive of any other
rights or remedies available to a party and the delay or failure by a party to
exercise a right hereunder shall not operate as a waiver of a breach nor shall
it prevent such party from doing so later with respect to such breach or any
subsequent breach.  No waiver hereunder shall be binding unless in writing
executed by the party against whom enforcement of the waiver is sought.  No
waiver of a breach of one provision of this Agreement shall operate as a waiver
of another breach of such provision or of a breach of any other provision.
 
SECTION 7.2.                                Notices, Etc.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) when delivered personally, (ii)
three Business Days after being mailed by certified or registered mail, return
receipt requested and postage prepaid, (iii) when received, if sent by overnight
delivery service or international courier or (iv) when sent, if sent by fax.  A
Party may change its address or fax number for the purposes hereof upon notice
to the other Parties.  Such notices or other communications shall be sent to
each Party as follows:
 
If to the Company:
Lithium Technology Corporation
 
10379B Democracy Lane
 
Fairfax VA 22030
 
Attention:  Chief Financial Officer
 
Fax:   703-865-8888
 
Email:  tim.ryder@lithiumtech.com

 

With copies (which shall not constitute notice) to:  Gallagher, Briody & Butler
 
155 Village Boulevard, 2nd Floor
 
Princeton, NJ  08540
 
Attention:  Barbara J. Comly
 
Fax:  (609) 452-0090
 
Email:  bcomly@gbblawyers.com



If to the Buyer:
To the address of the Buyer set forth on the signature page hereto.

 
With copies (which shall not constitute notice) to:
Morrison & Foerster LLP
 
1290 Avenue of the Americas
 
New York, New York  10104
 
Attention:  Spencer D. Klein, Esq.
 
Fax:  (212) 378-2416
 
Email: SKlein@Mofo.com

 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 7.3.                                Governing Law; Jurisdiction; Waiver
of Jury Trial; Service of Process.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT-OF-LAW PROVISIONS.  IN CONNECTION WITH THE ADJUDICATION OF ANY
DISPUTES RELATING TO THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY (A) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW
YORK, NEW YORK, BOROUGH OF MANHATTAN; (B) WAIVES, AND AGREES NOT TO ASSERT, (1)
ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF, OR ANY OBJECTION TO THE
LAYING OF VENUE IN, ANY SUCH COURT OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN
IMPROPER OR INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY;
AND (C) AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE
WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO JURISDICTION HEREBY;
PROVIDED, THAT THE FOREGOING SHALL NOT CONSTITUTE A GENERAL CONSENT TO SERVICE
OF PROCESS AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS SET FORTH IN THIS
SECTION.  A JUDGMENT IN ANY SUCH ACTION MAY BE ENFORCED IN ANY OTHER COURTS TO
WHOSE JURISDICTION THE APPLICABLE PARTY MAY BE SUBJECT.  EACH PARTY (X)
CERTIFIES THAT NO AGENT OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND EACH OTHER PARTY HAS BEEN
INDUCED TO ENTER INTO THE AGREEMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 7.4.                                Entire Agreement.  This Agreement
and the other Transaction Documents (together with all appendices, schedules,
exhibits, annexes and attachments thereto) constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, between
the parties with respect to the subject matter hereof and thereof.
 
SECTION 7.5.                                Assignment.  The rights of a Holder
pursuant to Articles Two and Three hereof may be assigned in connection with a
transfer by the Buyer of all or a portion of such Registrable Securities;
provided, that (x) such transfer must be effected in accordance with applicable
securities laws; (y) in connection with such transfer, the Company is provided
with the name and address of such transferee or assignee and the number of
shares of Registrable Securities being transferred or assigned and (z) such
transferee agrees in writing to be bound by the provisions of Articles Two and
Three hereof.  Except as provided in the immediately preceding sentence, neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned (i) by the Buyer without the prior written consent of the Company and
(ii) by the Company without the prior written consent of the Buyer, and any
other purported assignment shall be void ab initio.  Subject to the foregoing,
permitted assignments shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective heirs, successors and assigns.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 7.6.                                Severability.  Any term or provision
hereof that is held by a tribunal of competent authority to be invalid or
unenforceable shall not affect the validity or enforceability of the remaining
terms and provisions hereof and, within the jurisdiction of such tribunal, the
scope, duration, or applicability of the invalid or unenforceable term or
provision shall be amended to delete the necessary words or phrases, and to
replace such term or provision with a term or provision that is valid and
enforceable, so as to come as close as possible to achieving the economic,
legal, or other purposes of such unenforceable term or provision.
 
SECTION 7.7.                                No Third-Party Beneficiaries.  This
Agreement shall not confer any legal or equitable rights or remedies upon any
Person other than the parties hereto and their permitted successors and assigns.
 
SECTION 7.8.                                Further Assurances.  Each party
agrees to do such further acts and things and to execute and deliver to the
other party such additional assignments, agreements, powers, documents and
instruments as the other party may reasonably require or deem advisable to carry
into effect the purposes of this Agreement.
 
SECTION 7.9.                                Headings.  Captions contained in
this Agreement are inserted only as a matter of convenience and in no way
define, limit or extend the scope or intent of this Agreement or any provision
of this Agreement and shall not affect the construction of this Agreement.
 
SECTION 7.10.                              Expenses.  Except as provided in
Section 2.2, all fees and expenses incurred by the Company in connection with
this Agreement and all sales, transfer or other similar taxes payable in
connection with this Agreement shall be borne by the Company, and all fees and
expenses incurred by Buyer shall be borne by Buyer.
 
SECTION 7.11.                              Interpretation.  This Agreement has
been negotiated by the respective parties hereto and their attorneys, and
language hereof shall not be construed for or against a particular party.
 
SECTION 7.12.                              Counterparts.  This Agreement may be
executed in counterparts and such counterparts may be delivered in electronic
format (including by fax and email).  Such delivery of counterparts shall be
conclusive evidence of the intent to be bound hereby and each such counterpart
and copies produced therefrom shall have the same effect as an original.
 
[signature pages follow]
 


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Buyer have duly executed this Agreement as
of the date first set forth above.




COMPANY:
LITHIUM TECHNOLOGY CORPORATION
         
By:
 
   
Name:
   
Title:
     
Address:
 
10379B Democracy Lane
Fairfax VA 22030



BUYER:
CICCO HOLDING AG
         
By:
 
   
Name:
   
Title:
     
Address:
 
c/o Advokatur und Notariat
Dr. iur. Toni Russi
Bahnhofstrasse 40
7002, Chur, Switzerland

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


Form of Swiss Subsidiary Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY
 
THIS GUARANTY (this “Guaranty”), dated as of April ___, 2011, is made by each
Guarantor named in the signature pages hereof (each a “Guarantor” and,
collectively, the “Guarantors”), in favor of each holder of all or any part the
Notes referred to below, including without limitation the Buyer.
 
Lithium Technology Corporation, a Delaware corporation (the “Company”) and Power
Duke Investments Limited (the “Buyer”) are parties to the Securities Purchase
Agreement dated as of March 30, 2011 (as amended, modified, renewed or extended
from time to time, the “Securities Purchase Agreement”) and the Company may
issue one or more convertible promissory notes to the Buyer as provided in the
Securities Purchase Agreement (collectively, as amended, modified, renewed,
extended or replaced from time to time, the “Notes”).
 
It is a condition precedent to the issuance of the Notes to the Buyer under the
Securities Purchase Agreement and the incurrence of indebtedness by the Buyer
under the Notes that each Guarantor guarantee the indebtedness and other
obligations of the Company to the Buyer under or in connection with the Notes.
 
Each Guarantor, as a Subsidiary of the Company, will derive substantial direct
and indirect benefits from the issuance of the Notes by the Company to the Buyer
pursuant to the Securities Purchase Agreement, the incurrence of indebtedness by
the Company under the Notes (which benefits are hereby acknowledged by each
Guarantor).
 
Accordingly, to induce the Buyer to enter into the Securities Purchase
Agreement, extend credit under the Notes and enter into the other transactions
contemplated by the Transaction Documents, and in consideration thereof, each
Guarantor hereby agrees as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
SECTION 1.1         Terms Defined in Notes.  All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Notes (or the Securities
Purchase Agreement, as applicable).
 
SECTION 1.2         Certain Defined Terms.  As used in this Guaranty (including
in the recitals hereof), the following terms shall have the following meanings:
 
“Affiliated Creditors” means any Group Company (or any officer, director,
consultant or direct or indirect equity owner thereof) that is a creditor of
another Group Company (other than in respect of claims for unpaid fees for
service as a director of such Group Company).
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
“Credit Parties” means the Company and the Guarantors.

 
 

--------------------------------------------------------------------------------

 

“Distributable Equity” means in relation to a Guarantor, the balance-sheet
profit and reserves available for dividend distribution, to the largest extent
permissible by law.
 
“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Group Company” means the Company and each of its Subsidiaries (including the
Guarantor).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor Documents” means each Guaranty and all other certificates, documents,
agreements and instruments delivered to the Buyer under or in connection with
this Guaranty and the Notes.
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intellectual Property” has the meaning ascribed thereto in the Investor Rights
Agreement.
 
“Lien” has the meaning ascribed thereto in the Securities Purchase Agreement.
 
“Permitted Lien” has the meaning ascribed thereto in the Investor Rights
Agreement.
 
“Specified Concept” means faktische Zweckänderung.
 
“Specified Jurisdiction” means Switzerland.
 
“Specified Shareholder” means Lithiontech B.V.
 
“Subordinated Debt” has the meaning set forth in Section 7.1.
 
ARTICLE TWO
 
GUARANTY
 
SECTION 2.1         Guaranty.  Each Guarantor, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Buyer, and its successors,
endorsees, transferees

 
2

--------------------------------------------------------------------------------

 

and assigns, the full and prompt payment when due (whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) and
performance of the indebtedness, liabilities and other obligations of the Credit
Parties under or in connection with the Notes, including all other amounts
payable by the Credit Parties thereunder or in connection therewith.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include any and all advances, debts, obligations and
liabilities, now existing or hereafter arising, whether voluntary or involuntary
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim in any Insolvency Proceeding, and including
interest that accrues after the commencement by or against any Credit Party of
any Insolvency Proceeding naming such Person as the debtor in such Insolvency
Proceeding.  The foregoing indebtedness, liabilities and other obligations of
the Credit Parties, and all other indebtedness, liabilities and obligations to
be paid or performed by the Guarantors in connection with this Guaranty shall
hereinafter be collectively referred to as the “Guaranteed Obligations”.
 
SECTION 2.2         Limitation of Guaranty.  To the extent that any court of
competent jurisdiction shall impose by final judgment under applicable law any
limitations on the amount of the Guarantor’s liability with respect to the
Guaranteed Obligations which the Buyer can enforce under this Guaranty, the
Buyer by its acceptance hereof accepts such limitation on the amount of such
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Notes fully enforceable and nonavoidable.
 
SECTION 2.3         Local Law Limitation.
 
(a)          Notwithstanding anything contained in this Guaranty, the other
Guarantor Documents and/or the Securities Purchase Agreement to the contrary, to
the extent required by the laws and regulations of the Specified Jurisdiction in
force at the relevant time, the Guarantor shall not make a payment under Section
2.1, unless:
 
(i)          the payment does not exceed the Distributable Equity; and
 
(ii)         the payment is made upon compliance with, and according to the
procedure for, the distribution of dividends, which shall include the following:
 
 
(A)
the auditors of the Guarantor have confirmed in a written report that the
payment can be made as a dividend;

 
 
(B)
the auditor's report is made available to the shareholders of the Guarantor;

 
 
(C)
the general meeting of the Guarantor validly resolves to make the payment; and

 
(iii)        subject to any applicable double taxation treaty, withholding tax
of the Specified Jurisdiction at the then applicable rate is deducted

 
3

--------------------------------------------------------------------------------

 

from the payment, but only if and to the extent required by applicable law of
the Specified Jurisdiction as confirmed by the written opinion of counsel to the
Guarantor in the Specified Jurisdiction addressed to the Buyer to such effect.
 
(b)          A limitation to the amount of the payments owed by the Guarantor
resulting from Section 2.3(a)(i) above shall not release the Guarantor from the
obligation to pay any balance under the Guaranteed Obligations, provided,
however, that the payment of the balance shall be subject to the availability of
new Distributable Equity pursuant to Section 2.3(a)(i) above and be in
compliance with the further requirements of this Section 2.3.
 
(c)          If the enforcement of payment obligations owed by the Guarantor
under this Guaranty is limited due to the effects referred to in this Section
2.3, then the Guarantor shall:
 
(i)          to the extent permitted by applicable law write up or realize any
of its assets that are shown in its balance sheet with a book value that is
lower than the market value of the assets; if such realization results in a
liquidation of the Guarantor or a material change of the company's purpose
(i.e., the Specified Concept) of the Guarantor, any shareholder of the Guarantor
herewith irrevocably undertakes to agree to such liquidation, respectively
change of purpose; and
 
(ii)         procure, as far as legally within the power of the Guarantor, that
its share capital in order to allow to distribute any means following a write-up
or a realization as set out under Section 2.3(c)(i) above is reduced as
necessary down to the minimum share capital amount allowed under applicable law.
 
(d)          [intentionally omitted]
 
(e)          Subject to applicable laws and regulations, any Affiliated Creditor
or any Group Company which is a shareholder of the Guarantor shall take (or
cause to be taken) all measures that are necessary and useful, as the case may
be, to:
 
(i)          comply with the requirements set out above to enable the payment of
the amounts owed under any provision of this Guaranty, the other Guarantor
Documents and/or the Securities Purchase Agreement;
 
(ii)         make payments of the Guarantor under any provision of this
Guaranty, the other Guarantor Documents and/or the Securities Purchase Agreement
valid and non-refundable under the laws and regulations of the Specified
Jurisdiction; and
 
(iii)        implement the write-up or realization of assets and the reduction
of share capital pursuant to Section 2.3(c) above.
 
(f)          If and only to the extent required by applicable law, this Section
2.3 shall apply mutatis mutandis to the grant by the Guarantor as collateral for
any liabilities of any of its affiliates under any other provision of this
Guaranty, the other Guarantor Documents and/or the Securities Purchase Agreement
of
 

 
4

--------------------------------------------------------------------------------

 

(i)          any further guaranty (other than the Guaranty contained in Section
2.1);
 
(ii)         any assumption of any liability, any subordination (including,
without limitation, any subordination according to Article 7 of this Guaranty)
or any waiver of any claim or right (including, without limitation, of the right
to set-off or of any subrogation right according to Article 6 of this Guaranty),
in each case by the Guarantor; provided that this clause (ii) shall not affect
the applicability, validity or enforceability of the agreements of the
Affiliated Creditors other than the Guarantor in Articles 6 and 7 hereof; and
 
(iii)        any security or collateral of whatever type, including (without
limitation) any pledge on, or any fiduciary transfer of, any right, claim or
asset.
 
(g)          For the avoidance of doubt and notwithstanding any other provision
of this Guaranty, in the event of a bankruptcy of the Guarantor, any of the
payment obligations under this Guaranty that remain unsatisfied due to the
limitations referred to in this Section 2.3 shall constitute an unsecured
liability of the Guarantor’s estate subject to the prior satisfaction of claims
(including tax claims required by applicable law) against the Guarantor held by
creditors who are not Affiliated Creditors.
 
(h)          In furtherance of the foregoing, the Specified Shareholder, as the
sole shareholder of the Guarantor, hereby grants to Buyer an irrevocable proxy,
coupled with an interest, with full power of substitution, as the Specified
Shareholder’s attorney-in-fact, agent and proxy, for and in the Specified
Shareholder’s name, to be counted as present, and to vote, consent or otherwise
to act on behalf of the Specified Shareholder to (1) requisition the auditors’
report referred to in Section 2.3(a)(ii)(A), and (2) if but only if the
requirements set forth in subsections (a)(i), (a)(ii)(A), (a)(ii)(B) and
(a)(iii) of this Section 2.3 have been satisfied, to convene the general meeting
referred to in subsection (a)(ii)(C) of this Section 2.3 and vote to approve the
applicable payment thereat.
 
(i)          The Buyer and each Affiliated Creditor other than the Guarantor
hereby irrevocably waive any claims they may have against the directors of the
Guarantor arising from any action taken by them as required by and in compliance
with clause (ii) of Section 5.11 of the Securities Purchase Agreement.
 
ARTICLE THREE
 
LIABILITY OF GUARANTORS
 
SECTION 3.1         Liability of Guarantors.  The liability of the Guarantors
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

 
5

--------------------------------------------------------------------------------

 

(a)          such Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Guarantor and shall not be contingent
upon the Buyer’s exercise or enforcement of any remedy it may have against the
Company or any other Person;
 
(b)          this Guaranty is a guaranty of payment when due and not merely of
collectibility;
 
(c)          the Buyer may, subject to the provisions of the Notes, enforce this
Guaranty upon the occurrence of maturity or acceleration of the Notes
notwithstanding the existence of any dispute between any of the Buyer and the
Company with respect thereto;
 
(d)          such Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
 
(e)          such Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Guarantor be exonerated or
discharged by, any of the following events:
 
(i)          any Insolvency Proceeding with respect to the Company, such
Guarantor, any other Credit Party or any other Person;
 
(ii)         any limitation, discharge, or cessation of the liability of the
Company, such Guarantor, any other Credit Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations;
 
(iii)        any merger, acquisition, consolidation or change in structure of
the Company, such Guarantor or any other Credit Party or Person, or any sale,
lease, transfer or other disposition of any or all of the assets or shares of
the Company, such Guarantor, any other Credit Party or other Person;
 
(iv)        any assignment or other transfer, in whole or in part, of the
Buyer’s interests in and rights under this Guaranty, including the Buyer’s right
to receive payment of the Guaranteed Obligations;
 
(v)         any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Company, such Guarantor, any other Credit Party or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute the Notes;
 
(vi)        the Buyer’s amendment, modification, renewal, extension,
cancellation or surrender of  any Guaranteed Obligations;
 
(vii)       the Buyer’s vote, claim, distribution, election, acceptance, action
or inaction in any Insolvency Proceeding related to the Guaranteed Obligations;
 
 
6

--------------------------------------------------------------------------------

 

(viii)      any other guaranty, whether by such Guarantor or any other Person,
of all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of the Company to the Buyer.
 
ARTICLE FOUR
 
CONSENT OF GUARANTORS
 
SECTION 4.1         Consents of Guarantors.  Each Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from such Guarantor:
 
(a)          the principal amount of the Guaranteed Obligations may be increased
or decreased and additional indebtedness or obligations of the Credit Parties
under the Notes may be incurred, by one or more amendments, modifications,
renewals or extensions of the Notes or otherwise;
 
(b)          the time, manner, place or terms of any payment under the Notes may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under the
Notes, by an amendment, modification or renewal of the Notes or otherwise;
 
(c)          the time for the Company’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under the Notes may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as the Buyer may deem proper;
 
(d)          the Buyer may discharge or release, in whole or in part, any other
Credit Party or any other Person liable for the payment and performance of all
or any part of the Guaranteed Obligations, and may permit or consent to any such
action or any result of such action;
 
(e)          the Buyer may request and accept other guaranties of the Guaranteed
Obligations and any other indebtedness, obligations or liabilities of the
Company to the Buyer and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; and
 
(f)          the Buyer may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of the Notes and any power of sale) granted by the Notes
or other security document or agreement, or otherwise available to the Buyer,
with respect to the Guaranteed Obligations, even if the exercise of such right,
remedy, power or privilege affects or eliminates any right of subrogation or any
other right of the Guarantors against the Company;
 
all as the Buyer may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty.

 
7

--------------------------------------------------------------------------------

 

ARTICLE FIVE
 
GUARANTOR WAIVERS
 
SECTION 5.1         Certain Waivers.  Each Guarantor waives and agrees not to
assert:
 
(a)           any right to require the Buyer to marshal assets in favor of the
Company, such Guarantor, any other Credit Party or any other Person, to proceed
against the Company, any other Credit Party or any other Person, to give notice
of the terms, time and place of any public or private sale of any personal
property security constituting collateral for the Guaranteed Obligations or
comply with any other provisions of §9-611 of the New York Uniform Commercial
Code (or any equivalent provision of any other applicable law) or to pursue any
other right, remedy, power or privilege of the Buyer whatsoever;
 
(b)          the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;
 
(c)          any defense arising by reason of any lack of corporate or other
authority or any other defense of the Company, such Guarantor or any other
Person;
 
(d)          any defense based upon the Buyer’s errors or omissions in its
financial administration of the Guaranteed Obligations;
 
(e)          any rights to set-offs and counterclaims;
 
(f)          any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against the Company or any other obligor of the Guaranteed
Obligations for reimbursement; and
 
(g)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
 
SECTION 5.2         Additional Waivers.  Each Guarantor waives any and all
notice of the acceptance of this Guaranty, and any and all notice of the
creation, renewal, modification, extension or accrual of the Guaranteed
Obligations, or the reliance by the Buyer upon this Guaranty, or the exercise of
any right, remedy, power or privilege hereunder.  The Guaranteed Obligations
shall conclusively be deemed to have been created, contracted, incurred and
permitted to exist in reliance upon this Guaranty.  Each Guarantor waives any
defense based on presentment, demand for payment, protest, dishonor or
nonpayment by the Company with respect to the Guaranteed Obligations.
 
SECTION 5.3         Independent Obligations.  The obligations of each Guarantor
hereunder are independent of and separate from the obligations of the Company
and any other Credit Party and upon the occurrence and during the continuance of
any Event of Default, a

 
8

--------------------------------------------------------------------------------

 

separate action or actions may be brought against such Guarantor, whether or not
the Company or any such other Credit Party is joined therein or a separate
action or actions are brought against the Company or any such other Credit
Party.
 
SECTION 5.4         Financial Condition of Company.  No Guarantor shall have any
right to require the Buyer to obtain or disclose any information with respect
to:  (a) the financial condition or character of any Credit Party or the ability
of any Credit Party to pay and perform the Guaranteed Obligations; (b) the
Guaranteed Obligations; (c) the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations; or (d) any action
or inaction on the part of the Buyer or any other Person.
 
ARTICLE SIX
 
SUBROGATION
 
SECTION 6.1         Subrogation.  Until the Guaranteed Obligations shall be
satisfied in full, no Affiliated Creditor shall have, and no Affiliated Creditor
shall directly or indirectly exercise, (a) any rights that it may acquire by way
of subrogation under any payment contemplated hereby or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims or (c) any other right which it might otherwise have or acquire (in any
way whatsoever) which could entitle it at any time to share or participate in
any right, remedy or security of the Buyer as against any other Affiliated
Creditor.  If any amount shall be paid to any Affiliated Creditor on account of
the foregoing rights at any time when all the Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for the benefit of
the Buyer and shall forthwith be paid to the Buyer to be credited and applied to
the Guaranteed Obligations in accordance with the terms of the Notes.
 
ARTICLE SEVEN
 
SUBORDINATION
 
SECTION 7.1         Subordination to Payment of Guaranteed Obligations.  All
payments on account of all indebtedness, liabilities and other obligations of
each Affiliated Creditor to each other Affiliated Creditor, whether created
under, arising out of or in connection with any documents or instruments
evidencing any credit extensions to such Affiliated Creditor or otherwise,
including all principal on any such credit extensions, all interest accrued
thereon, all fees and all other amounts payable by another Affiliated Creditor
to such Affiliated Creditor in connection therewith, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
secured or unsecured, liquidated or unliquidated, determined or undetermined
(the “Subordinated Debt”) shall be subject, subordinate and junior in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the prior payment in full in cash or cash equivalents of the
Guaranteed Obligations.
 
SECTION 7.2         No Payments.  As long as any of the Guaranteed Obligations
remain outstanding and unpaid, no Affiliated Creditor shall accept or receive
any payment or distribution by or on behalf of another Affiliated Creditor,
directly or indirectly, of assets of such other Affiliated Creditor of any kind
or character, whether in cash, property or securities, including on account of
the purchase, redemption or other acquisition of Subordinated Debt or by setoff,

 
9

--------------------------------------------------------------------------------

 

exchange or in any other manner, for or on account of the Subordinated Debt
(“Subordinated Debt Payments”), except that if no Event of Default exists, an
Affiliated Creditor shall be entitled to accept and receive regularly scheduled
payments and other payments in the ordinary course on the Subordinated Debt, in
accordance with the terms of the documents and instruments governing the
Subordinated Debt and other Subordinated Debt Payments in respect of
Subordinated Debt not evidenced by documents or instruments.  During the
existence of an Event of Default (or if any Event of Default would exist
immediately after the making of a Subordinated Debt Payment), and until such
Event of Default is cured or waived, such Affiliated Creditor shall not make,
accept or receive any Subordinated Debt Payment.  In the event that,
notwithstanding the provisions of this Article 7, any Subordinated Debt Payments
shall be received in contravention of this Article 7 by any Affiliated Creditor
before all Guaranteed Obligations are paid in full in cash, such Subordinated
Debt Payments shall be held in trust for the benefit of the Buyer and shall be
paid over or delivered to the Buyer for application to the payment in full in
cash of all Guaranteed Obligations remaining unpaid to the extent necessary to
give effect to this Article  7, after giving effect to any concurrent payments
or distributions to the Buyer in respect of the Guaranteed Obligations.
 
SECTION 7.3         Subordination of Remedies.  As long as any Guaranteed
Obligations shall remain outstanding and unpaid, no Affiliated Creditor shall,
without the prior written consent of the Buyer:
 
(a)          accelerate, make demand or otherwise make due and payable prior to
the original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;
 
(b)          exercise any rights under or with respect to  any guaranties of the
Subordinated Debt;
 
(c)          exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such Affiliated Creditor to another
Affiliated Creditor against any of the Subordinated Debt; or
 
(d)          commence, or cause to be commenced, or join with any creditor other
than the Buyer in commencing, any Insolvency Proceeding.
 
SECTION 7.4         Subordination Upon Any Distribution of Assets of the
Company.  In the event of any payment or distribution of assets of an Affiliated
Creditor of any kind or character, whether in cash, property or securities, in
any Insolvency Proceeding with respect to or involving such Affiliated Creditor,
(a) all amounts owing on account of the Guaranteed Obligations, including all
interest accrued thereon at the contract rate both before and after the
initiation of any such proceeding, whether or not an allowed claim in any such
proceeding, shall first be paid in full in cash, or payment provided for in cash
or in cash equivalents, before any Subordinated Debt Payment is made; and (b) to
the extent permitted by applicable law, any Subordinated Debt Payment to which
any other Affiliated Creditor would be entitled except for the provisions
hereof, shall be paid or delivered by the trustee in bankruptcy, receiver,
assignee for the benefit of creditors or other liquidating agent making such
payment or distribution directly to the Buyer (on behalf of the Buyer) for
application to the payment of the
 
 
10

--------------------------------------------------------------------------------

 

Guaranteed Obligations in accordance with clause (a), after giving effect to any
concurrent payment or distribution or provision therefor to the Buyer in respect
of such Guaranteed Obligations.
 
SECTION 7.5         Authorization to the Buyer.  If, while any Subordinated Debt
is outstanding, any Insolvency Proceeding is commenced by or against any
Affiliated Creditor or its property:
 
(a)          the Buyer is hereby irrevocably authorized and empowered (in the
name of the Buyer or in the name of each other Affiliated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of the Subordinated Debt and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including voting the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Buyer; and
 
(b)          each other Affiliated Creditor shall promptly take such action as
the Buyer may reasonably request (i) to collect the Subordinated Debt for the
account of the Buyer and to file appropriate claims or proofs of claim in
respect of the Subordinated Debt, (ii) to execute and deliver to the Buyer such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (iii) to collect and receive any and all Subordinated Debt Payments.
 
ARTICLE EIGHT
 
CONTINUING GUARANTEE
 
SECTION 8.1         This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and the Guarantors expressly acknowledge that
this Guaranty shall remain in full force and effect notwithstanding that there
may be periods in which no Guaranteed Obligations exist.  This Guaranty shall
continue in effect and be binding upon the Guarantors until payment and
performance in full of the Guaranteed Obligations and termination of the Notes.
 
ARTICLE NINE
 
PAYMENTS
 
SECTION 9.1         Each Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which the Buyer or any other Person may have against such Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under §362(a)
of the Bankruptcy Code and any comparable provisions of other applicable law),
such Guarantor shall forthwith pay, or cause to be paid, in cash, to the Buyer
an amount equal to the amount of the Guaranteed Obligations then due as
aforesaid (including interest which, but for the filing of a petition in any
Insolvency Proceeding with respect to the Company, would have accrued on such

 
11

--------------------------------------------------------------------------------

 

Guaranteed Obligations, whether or not a claim is allowed against the Company
for such interest in any such Insolvency Proceeding).  Each Guarantor shall make
each payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in United States dollars and in same day or
immediately available funds, to the Buyer at such account as the Buyer shall
specify in the Notes.
 
SECTION 9.2         The agreements in this Article 9 shall survive the payment
of all Guaranteed Obligations and the termination of the Notes.
 
ARTICLE TEN
 
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS
 
SECTION 10.1       Representations and Warranties.  Each Guarantor represents
and warrants for itself to the Buyer that:
 
(a)          Organization and Powers.  Each of the Guarantors is duly organized
or formed, as the case may be, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
is qualified to do business in its jurisdiction of incorporation, has all
requisite power and authority to own its assets and carry on its business and,
with respect to the Guarantors, to execute, deliver and perform its obligations
under the Notes.
 
(b)          Authorization; No Conflict.  The execution, delivery and
performance by the Guarantors of this Guaranty and the Notes have been duly
authorized by all necessary action of the Guarantors, and do not and will
not:  (a) contravene the terms of any certificate of incorporation, charter,
by-laws or other organizational documents of the Guarantors or result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Guarantor is
a party or by which it or its properties may be bound or affected; or
(b) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction or decree binding on or affecting the Guarantor.
 
(c)          Binding Obligation.  This Guaranty constitutes, and the Notes when
executed and delivered by the Guarantor party thereto will constitute, a legal,
valid and binding obligation of such Guarantor party thereto, enforceable
against each Guarantor that is party thereto in accordance with its terms.
 
(d)          Governmental Consents.  No authorization, consent, approval,
license, exemption of, or filing or registration with, any Governmental
Authority, or approval or consent of any other Person, is required for the due
execution, delivery or performance by any Guarantor of the Notes.
 
(e)          Consideration.  Each Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in §548 of the Bankruptcy Code and in
comparable provisions of other applicable law) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under the Notes.

 
12

--------------------------------------------------------------------------------

 

(f)          Independent Investigation.  Each Guarantor hereby acknowledges that
it has undertaken its own independent investigation of the financial condition
of the Company and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of the Buyer with respect thereto.  Each Guarantor represents and
warrants that it has received and reviewed copies of the Notes and that it is in
a position to obtain, and it hereby assumes full responsibility for obtaining,
any additional information concerning the financial condition of the Company and
any other matters pertinent hereto that any Guarantor may desire.  No Guarantor
is relying upon or expecting the Buyer to furnish to such Guarantor any
information now or hereafter in the Buyer’s possession concerning the financial
condition of the Company or any other matter.
 
(g)          The Affiliated Creditors signatory hereto constitute all of the
Affiliated Creditors.
 
ARTICLE ELEVEN
 
COVENANTS
 
SECTION 11.1       Reporting Covenant.  So long as any Guaranteed Obligations
shall remain unsatisfied and the Notes has not been terminated, each Guarantor
agrees that it shall furnish to the Buyer:
 
(a)          prompt written notice of any condition or event which has resulted,
or that could reasonably be expected to result, in a material adverse effect on
the operations, properties, business or condition (financial or otherwise) of
such Guarantor; and
 
(b)          such other information which is not commercially sensitive and
which is reasonably related to the obligations hereunder as a Guarantor,
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Buyer may from time to
time reasonably request.
 
SECTION 11.2       Additional Affirmative Covenants.  So long as any Guaranteed
Obligations shall remain unsatisfied and the Notes have not been terminated,
each Guarantor agrees that:
 
(a)          Preservation of Existence, Etc.  Each Guarantor shall, and shall
cause each of its Subsidiaries to, maintain and preserve its legal existence,
its rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties.
 
(b)          Further Assurances and Additional Acts.  Each Guarantor shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Buyer shall deem necessary or appropriate to
effectuate the purposes of this Guaranty, and promptly provide the Buyer with
evidence of the foregoing reasonably satisfactory in form and substance to the
Buyer.
 
 
13

--------------------------------------------------------------------------------

 

(c)          Governmental Consents.  Each Guarantor shall maintain all
authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty.
 
SECTION 11.3       Intellectual Property Covenant.  So long as any Guaranteed
Obligations remain unsatisfied and the Notes have not been terminated, each
Guarantor agrees that it shall not create, incur, assume or permit or suffer to
exist any Liens on the Intellectual Property of such Person other than (i) Liens
in existence on the Issuance Date and (ii) Permitted Liens.  Notwithstanding the
foregoing, each Guarantor shall be permitted to license any Intellectual
Property to (i) the Company or another Guarantor Subsidiary or (ii) any other
Person on terms that (x) do not adversely affect Newco or the rights granted
pursuant to the License Agreements and (y) are at least as favorable to such
Guarantor as the terms of any sublicense permitted by the License Agreement
between Newco and the Company or otherwise consented to by the Company as
licensor thereunder are to Newco.
 
SECTION 11.4       Debt Incurrence Covenant.  So long as any Guaranteed
Obligations remain unsatisfied and the Notes have not been terminated,
notwithstanding 4.1(a) of the Notes or Section 4.5 of the Investor Rights
Agreement, each Guarantor shall not create, incur, assume, guarantee, acquire,
become liable, contingently or otherwise, with respect to, or otherwise become
responsible for payment of any Indebtedness other than unsecured Indebtedness
that is by its terms expressly subordinated in right of priority and payment
(including a customary standstill period with respect to exercise of remedies)
to the Guaranteed Obligations; provided, that if such Indebtedness is owed to an
Affiliated Creditor, then prior to or concurrently therewith (x) such Affiliated
Creditor and the applicable Specified Shareholder shall have irrevocably agreed,
in the event such Guarantor is unable to satisfy its payment obligations
hereunder due to the limitations contained in Section 2.3 hereof, to convert –
to the extent permitted by applicable law – such Indebtedness and other claims
against the Guarantor into equity and thereafter cause the Guarantor to be
liquidated by a third party trustee and (y) such Guarantor shall have delivered
to the Buyer an unqualified opinion (subject to customary assumptions) of
counsel to the Affiliated Creditor and the Specified Shareholder that the
agreements of such persons contemplated by the foregoing clause (x) have been
validly entered into and are enforceable under applicable law.
 
ARTICLE TWELVE
 
COSTS, EXPENSES AND INDEMNIFICATION
 
SECTION 12.1       Costs and Expenses.  Each Guarantor agrees to pay on demand
all reasonable costs and expenses of the Buyer and any of its affiliates as
determined by a judge or other Governmental Authority in any final settlement or
adjudication of a claim with respect to this Guaranty.
 
SECTION 12.2       Indemnification.
 
(a)          The Guarantor shall indemnify and hold the Buyer, its affiliates,
successors and assigns, and each of their directors, officers, employees,
shareholders, members, partners and agents (each, a “Buyer Party”), harmless
from any and all losses, liabilities,

 
14

--------------------------------------------------------------------------------

 

obligations, claims,  damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’
fees  (“Damages”) that any such Buyer Party may suffer or incur as a result of
or relating to the enforcement of (i) this Guaranty, any other Guarantor
Document,  or any agreement or instrument contemplated hereby or thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the transactions contemplated thereby, (ii) the Guaranteed
Obligations or the use or intended use of the proceeds thereof, or (iii) any
actual claim, litigation, or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party.  The foregoing indemnification obligation shall
not apply to any Damages caused by conduct of the Buyer which constitutes fraud,
gross negligence, willful misconduct or malfeasance.
 
(b)          If any action or claim is brought against a party in respect of
which indemnity may be sought pursuant to the Guaranty, such indemnified party
shall promptly notify the indemnifying party in writing, and the indemnifying
party shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the indemnified party if the indemnifying
party acknowledges its obligation to indemnify the indemnified party in
connection therewith.  The indemnified party shall have the right to participate
in the defense of any action the defense of which has been assumed by the
indemnifying party and to employ counsel separate from the counsel employed by
the indemnifying party, it being agreed, subject to the following sentence, that
the indemnifying party shall control such defense, and the indemnifying party
shall not be liable to the indemnified party for any legal or other expenses
incurred by the indemnified party in connection with the defense
thereof.  Notwithstanding the foregoing, if (i) the indemnifying party does not
elect to assume the defense of such action, (ii) (ii) the named parties
(including any impleaded parties) thereto include both an indemnified party (or
any of its Affiliates) and the indemnifying party (or any of its Affiliates) and
the indemnified party reasonably concludes that there may be a conflict of
interest between it and the indemnifying party (or any of its Affiliates) or
legal defenses available to it which are different from or additional to those
available to the indemnifying party (or any of its Affiliates), or (iii) such
action or claim involves a charge of criminal liability or any admission of
wrongdoing, seeks equitable remedies, declaratory relief or any other
non-monetary award or involves any Governmental Authority as a party thereto,
then in any such case, following written notice to the indemnifying party, the
indemnified party shall have the right to assume the defense thereof and the
indemnifying party shall be liable for the fees and expenses of one separate
counsel (together with one local counsel) selected by the indemnified party to
represent the indemnified party in connection therewith.  The indemnifying party
shall not effect, without the prior written consent of the indemnified party,
any settlement, compromise or discharge of any such action or claim unless the
same (x) involves an unconditional release of all claims against the indemnified
party in form and substance satisfactory to the indemnified party, (y) is
limited to the payment of monetary damages by the indemnifying party and (z)
does not include any statement or admission as to fault, culpability, or failure
to act by or on behalf of the indemnified party (or its Affiliates).
 
SECTION 12.3       Defense.  At the election of the Buyer or any Buyer Party, a
Guarantor shall defend the Buyer or such Buyer Party using legal counsel
satisfactory to the Buyer or such Buyer Party in such Person’s sole discretion,
at the sole cost and expense of such Guarantor.

 
15

--------------------------------------------------------------------------------

 

SECTION 12.4       Survival.  The agreements in this Article 12 shall survive
the repayment of all Guaranteed Obligations and the termination of the Notes.
 
ARTICLE THIRTEEN
 
MISCELLANEOUS
 
SECTION 13.1       Notices.  All notices and other communications provided for
hereunder and under the Notes shall, unless otherwise stated herein or therein,
be in writing (including by facsimile) and shall be mailed (by certified or
registered mail), sent or delivered (a) if to the Buyer at or to its address,
email address or facsimile number set forth in the Notes and (b) if to any
Guarantor, at or to its address, email address or facsimile number set forth
below its name on the signature page hereof, or at or to such other address,
email address or facsimile number as such party shall have designated in a
written notice to the other party.  All such notices and communications shall be
effective (A) if delivered by hand, sent by certified or registered mail or sent
by an overnight courier service, when received; and (B) if sent by facsimile
transmission or electronic mail, when sent.  Electronic mail may be used only
for routine communications, such as distribution of informational documents or
documents for execution by the parties thereto, and may not be used for any
other purpose.
 
SECTION 13.2       No Waiver; Cumulative Remedies.  No failure by the Buyer to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein or therein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
SECTION 13.3       Right of Set-Off.  In addition to any rights and remedies of
the Buyer provided by law, upon the occurrence and during the continuance of any
Event of Default, the Buyer and any of its affiliates are authorized at any time
and from time to time, without prior notice to any Affiliated Creditor, any such
notice being waived by such Affiliated Creditor to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, the Buyer or such affiliate to or for the credit or the account
of such Affiliated Creditor against any and all Guaranteed Obligations owing to
the Buyer or such affiliate, now or hereafter existing, irrespective of whether
or not the Buyer shall have made demand under this Guaranty and although such
Guaranteed Obligations may be contingent or unmatured.  The Buyer agrees
promptly to notify such Affiliated Creditor after any such set-off and
application made by the Buyer or such affiliate; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Buyer under this Section 13.3 are in addition to
other rights and remedies (including other rights of set-off) which the Buyer
may have.
 
SECTION 13.4       Marshalling; Payments Set Aside.  The Buyer shall not be
under any obligation to marshal any assets in favor of any Guarantor or any
other Person or against or in payment of any or all of the Guaranteed
Obligations.  If any payment of the Guaranteed Obligations by or on behalf of
any Credit Party (or receipt of any proceeds of any set

 
16

--------------------------------------------------------------------------------

 

off or any Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Credit Party, its estate, trustee, receiver or any other Person, in
connection with any Insolvency Proceeding or otherwise, then to the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
 
SECTION 13.5       Benefits of Guaranty.  This Guaranty is entered into for the
sole protection and benefit of the Buyer and its successors and assigns, and no
other Person (other than any Buyer Party specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty.  The Buyer, by its acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantors, and such obligations shall be limited to those obligations
expressly stated herein.
 
SECTION 13.6       Binding Effect.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Buyer and its successors, endorsees, transferees and assigns.
 
SECTION 13.7       Assignment.  The Buyer and the Guarantor shall have no right
to assign or transfer its rights and obligations hereunder or under the Notes
without the prior written consent of the each other party hereto; provided that
the Buyer may assign or transfer its rights and obligations hereunder and under
the Notes without the consent of the Company to any Person to whom it assigns
all or any portion of the Notes.  Each Guarantor agrees that in connection with
any such sale, assignment, transfer or grant by the Buyer, the Buyer may deliver
to the prospective participant or assignee relevant information relating to such
Guarantor and its Subsidiaries.  In the event of any grant of a participation by
the Buyer, the participant (a) shall be deemed to have a right of setoff under
Section 13.3 in respect of its participation to the same extent as if it were
the “Buyer” and (b) shall also be entitled to the benefits of Article 12.
 
SECTION 13.8       Governing Law; Jurisdiction.
 
(a)          THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)          Each Guarantor hereby (i) submits to the non-exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States sitting in the Southern District of New York, Borough of Manhattan, for
the purpose of any action or proceeding arising out of or relating to this
Guaranty, (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts, (iii) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

 
17

--------------------------------------------------------------------------------

 

(c)          Nothing in this Section 13.8 shall limit the right of the Buyer to
bring any action or proceeding against any Guarantor or its property in the
courts of other jurisdictions.
 
SECTION 13.9       Waiver of Jury Trial.  EACH GUARANTOR HEREBY AGREES TO WAIVE,
AND THE BUYER BY ITS ACCEPTANCE HEREOF HEREBY AGREES TO WAIVE, THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  EACH GUARANTOR HEREBY AGREES, AND THE BUYER BY ITS ACCEPTANCE HEREOF
HEREBY AGREES, THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT IN ANY WAY LIMITING THE FOREGOING, EACH GUARANTOR
FURTHER AGREES, AND THE BUYER BY ITS ACCEPTANCE HEREOF FURTHER AGREES, THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR THE OTHER
GUARANTOR DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY.  A COPY OF THIS SECTION 13.9 MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND CONSENT TO TRIAL BY
COURT.
 
SECTION 13.10       Entire Agreement.  This Guaranty and the Notes constitute
the entire agreement of the Guarantors with respect to the matters set forth
herein and supersede any prior agreements, commitments, drafts, communications,
discussions and understandings, oral or written, with respect thereto.  There
are no conditions to the full effectiveness of this Guaranty.
 
SECTION 13.11       Amendments and Waivers.  This Guaranty and the Notes may not
be amended except by a writing signed by the Guarantors and the Buyer.  No
waiver of any rights of the Buyer under any provision of this Guaranty or the
Notes or consent to any departure by any Guarantor therefrom shall be effective
unless in writing and signed by the Buyer.  Any such amendment, waiver or
consent thereto shall be effective only in the specific instance and for the
specific purpose for which given.
 
SECTION 13.12       Survival.  All covenants, agreements, representations and
warranties made in this Guaranty and in the Notes shall survive the execution
and delivery of this Guaranty, and shall continue in full force and effect so
long as any Guaranteed Obligations remain unsatisfied and the Notes have not
been terminated.
 
SECTION 13.13       Knowing and Explicit Waivers.  EACH GUARANTOR ACKNOWLEDGES
THAT IT HAS EITHER OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE
OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF
THIS GUARANTY.  EACH

 
18

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN, INCLUDING THOSE CONTAINED IN ARTICLES 3 THROUGH 5, ARE MADE WITH
FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND CONSEQUENCES.  ADDITIONALLY, EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT BY EXECUTING THIS GUARANTY, IT IS WAIVING
CERTAIN RIGHTS, BENEFITS, PROTECTIONS AND DEFENSES TO WHICH IT MAY OTHERWISE BE
ENTITLED UNDER APPLICABLE LAW, AND THAT ALL SUCH WAIVERS HEREIN ARE EXPLICIT,
KNOWING WAIVERS.  EACH GUARANTOR FURTHER ACKNOWLEDGES AND AGREES THAT THE BUYER
ARE RELYING ON SUCH WAIVERS IN CREATING THE GUARANTEED OBLIGATIONS, AND THAT
SUCH WAIVERS ARE A MATERIAL PART OF THE CONSIDERATION WHICH THE BUYER ARE
RECEIVING FOR CREATING THE GUARANTEED OBLIGATIONS.
 
SECTION 13.14       Severability.  Whenever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations.  If, however, any provision of this
Guaranty shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Guaranty, as the case may be, or the validity or
effectiveness of such provision in any other jurisdiction.
 
SECTION 13.15       Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Buyer could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Guarantor in respect of any
such sum due from it to the Buyer hereunder shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Notes (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Buyer of any sum adjudged to be so due in the Judgment
Currency, the Buyer may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Buyer
from such Guarantor in the Agreement Currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Buyer or the Person to whom such obligation was owing against such loss.  The
agreements in this Section 13.15 shall survive the repayment of all Guaranteed
Obligations and the termination of the Notes.
 
SECTION 13.16       Joint and Several Liability. The liability of the Guarantors
hereunder shall be joint and several.
 
SECTION 13.17       Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
19

--------------------------------------------------------------------------------

 
 

 
[signature page(s) follow]
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.





   
GUARANTORS
 
DILO TRADING AG
         
By:
     
Name:  
     
Title:
             
Address for Notices:
 
c/o the Company, at the address set forth in the Securities Purchase Agreement







Acknowledged and Agreed:
 
LITHIUM TECHNOLOGY CORPORATION
       
By:
   
Name:  
   
Title:
   





LITHIONTECH B.V.
       
By:
   
Name:  
   
Title:
   


 
21

--------------------------------------------------------------------------------

 


GAIA AKKUMULATORENWERKE GMBH
       
By:
   
Name:  
   
Title:
   





GAIA HOLDING B.V.
       
By:
   
Name:  
   
Title:
   





[NEWCO]
       
By:
   
Name:  
   
Title:
   





LITHIONTECH LICENSING B.V.
       
By:
   
Name:  
   
Title:
   





CICCO HOLDING AG, solely as to Section 2.3(i) hereof:
       
By:
   
Name:  
   
Title:
   

 
 
 
22
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2


Form of German Subsidiary Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY
 
THIS GUARANTY (this “Guaranty”), dated as of April ___, 2011, is made by each
Guarantor named in the signature pages hereof (each a “Guarantor” and,
collectively, the “Guarantors”), in favor of each holder of all or any part the
Notes referred to below, including without limitation the Buyer.
 
Lithium Technology Corporation, a Delaware corporation (the “Company”) and Power
Duke Investments Limited (the “Buyer”) are parties to the Securities Purchase
Agreement dated as of March 30, 2011 (as amended, modified, renewed or extended
from time to time, the “Securities Purchase Agreement”) and the Company may
issue one or more convertible promissory notes to the Buyer as provided in the
Securities Purchase Agreement (collectively, as amended, modified, renewed,
extended or replaced from time to time, the “Notes”).
 
It is a condition precedent to the issuance of the Notes to the Buyer under the
Securities Purchase Agreement and the incurrence of indebtedness by the Buyer
under the Notes that each Guarantor guarantee the indebtedness and other
obligations of the Company to the Buyer under or in connection with the Notes.
 
Each Guarantor, as a Subsidiary (as defined in the Securities Purchase
Agreement) of the Company, will derive substantial direct and indirect benefits
from the issuance of the Notes by the Company to the Buyer pursuant to the
Securities Purchase Agreement, the incurrence of indebtedness by the Company
under the Notes (which benefits are hereby acknowledged by each Guarantor).
 
Accordingly, to induce the Buyer to enter into the Securities Purchase
Agreement, extend credit under the Notes and enter into the other transactions
contemplated by the Transaction Documents, and in consideration thereof, each
Guarantor hereby agrees as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
SECTION 1.1                                Terms Defined in Notes.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Notes (or the Securities Purchase Agreement, as applicable).
 
SECTION 1.2                                Certain Defined Terms.  As used in
this Guaranty (including in the recitals hereof), the following terms shall have
the following meanings:
 
“Affiliated Creditors” means any Group Company (or any officer, director,
consultant or direct or indirect equity owner thereof) that is a creditor of
another Group Company (other than in respect of claims for unpaid fees for
service as a director of such Group Company).
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 

 
 

--------------------------------------------------------------------------------

 

“Credit Parties” means the Company and the Guarantors.
 
“Distributable Equity” means in relation to a Guarantor, the balance-sheet
profit and reserves available for dividend distribution, to the largest extent
permissible by law.
 
“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Group Company” means the Company and each of its Subsidiaries (including the
Guarantor).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor Documents” means each Guaranty and all other certificates, documents,
agreements and instruments delivered to the Buyer under or in connection with
this Guaranty and the Notes.
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intellectual Property” has the meaning ascribed thereto in the Investor Rights
Agreement.
 
“Lien” has the meaning ascribed thereto in the Securities Purchase Agreement.
 
“Permitted Lien” has the meaning ascribed thereto in the Investor Rights
Agreement.
 
“Specified Shareholder” means GAIA Holding B.V.
 
“Subordinated Debt” has the meaning set forth in Section 7.1.
 
ARTICLE TWO
 
GUARANTY
 
SECTION 2.1                                Guaranty.  Each Guarantor, jointly
and severally, hereby unconditionally and irrevocably guarantees to the Buyer,
and its successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
 

 
2

--------------------------------------------------------------------------------

 

indebtedness, liabilities and other obligations of the Credit Parties under or
in connection with the Notes, including all other amounts payable by the Credit
Parties thereunder or in connection therewith.  The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities, now
existing or hereafter arising, whether voluntary or involuntary and whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether recovery upon such indebtedness, liabilities and
obligations may be or hereafter become unenforceable or shall be an allowed or
disallowed claim in any Insolvency Proceeding, and including interest that
accrues after the commencement by or against any Credit Party of any Insolvency
Proceeding naming such Person as the debtor in such Insolvency Proceeding.  The
foregoing indebtedness, liabilities and other obligations of the Credit Parties,
and all other indebtedness, liabilities and obligations to be paid or performed
by the Guarantors in connection with this Guaranty shall hereinafter be
collectively referred to as the “Guaranteed Obligations”.
 
SECTION 2.2                                Limitation of Guaranty.  To the
extent that any court of competent jurisdiction shall impose by final judgment
under applicable law any limitations on the amount of the Guarantor’s liability
with respect to the Guaranteed Obligations which the Buyer can enforce under
this Guaranty, the Buyer by its acceptance hereof accepts such limitation on the
amount of such Guarantor’s liability hereunder to the extent needed to make this
Guaranty and the Notes fully enforceable and nonavoidable.
 
SECTION 2.3                                German Limitation.
 
 
(i)
In the case of a Guarantor incorporated in Germany as a limited liability
company (Gesellschaft mit beschränkter Haftung) (a German GmbH Guarantor) or
established in Germany as a limited partnership (Kommanditgesellschaft) with a
limited liability company (Gesellschaft mit beschränkter Haftung) as general
partner (a German GmbH & Co. KG Guarantor, together with any German GmbH
Guarantor hereinafter referred to as German Guarantor) the enforcement of the
guarantee and indemnity (the Guarantee) granted pursuant to this Guaranty
against such German Guarantor shall be limited as follows:

 
 
(A)
The enforcement of the Guarantee shall be limited, if and to the extent that the
relevant German Guarantor guarantees obligations of an affiliated company
(verbundenes Unternehmen) of such German Guarantor within the meaning of Section
15 of the German Stock Corporation Act (Aktiengesetz) (other than any of the
German Guarantor's Subsidiaries) and that, in such case, the enforcement of the
Guarantee (i) would cause the German Guarantor's, or, where the Guarantor is a
German GmbH & Co KG Guarantor, its general partner's assets (the calculation of
which shall include all items set forth in Section 266(2) A, B, C, D and E of
the German Commercial Code (Handelsgesetzbuch)) less the German Guarantor's, or,
where the Guarantor is a German GmbH & Co KG Guarantor, its general partner's
liabilities (the calculation of which shall include all items set forth in
Section 266(3) B, C, D and E of the German Commercial Code, (but shall, for the
avoidance of doubt, exclude the

 

 
3

--------------------------------------------------------------------------------

 

 liabilities under or relating to this Guarantee)) (the Net Assets) to be less
than its respective registered share capital (Stammkapital) (Begründung einer
Unterbilanz) or (ii) (if the German Guarantor's, or, where the Guarantor is a
German GmbH & Co KG Guarantor, its general partner's Net Assets are already less
than its respective registered share capital) would cause such deficit to be
further increased (Vertiefung einer Unterbilanz).
 
 
(B)
For the purposes of such calculation the following balance sheet items shall be
adjusted as follows:

 
 
I.
if the registered share capital of the German Guarantor, or, where the Guarantor
is a German GmbH & Co KG Guarantor, of its general partner, is not fully paid up
(nicht voll eingezahlt), the relevant amount which is not paid up shall be
deducted from the registered share capital;

 
 
II.
the amount of any increase after the date of this Guaranty of the German
Guarantor's, or, where the Guarantor is a German GmbH & Co KG Guarantor, its
general partner's registered share capital which has been effected without the
prior written consent of the Buyer and which is made out of retained earnings
(Kapitalerhöhung aus Gesellschaftsmitteln) shall be deducted from the registered
share capital;

 
 
III.
any asset that is shown in the balance sheet with a book value (Buchwert) that
is significantly lower than the market value of such asset and that can be
realised, to the extent legally permitted and commercially justifiable with
regard to the cost and effort involved, shall be taken into account with its
market value, if such asset is not necessary for the German Guarantor's or as
the case may be its general partner's operational business (betriebsnotwendig);
and

 
 
IV.
liabilities in relation to loans granted to, and other contractual liabilities
incurred by, the German Guarantor or as the case may be its general partner, as
a result of breaching any term of the Transaction Documents (as defined in the
Securities Purchase Agreement) shall be disregarded.

 
 
(C)
The enforcement of the Guarantee shall initially be excluded pursuant to Section
2.3 (i) above if no later than five Business Days following a demand by the
Buyer to make a payment under the Guarantee, the managing directors on behalf of
the German Guarantor have confirmed in writing to the Buyer:

 

 
4

--------------------------------------------------------------------------------

 

 
I.
to what extent the Guarantee granted hereunder is an up-stream or cross-stream
guarantee as described in Section 2.2 (i) above; and

 
 
II.
which amount of such cross-stream or up-stream guarantee cannot be enforced as
it would cause the Net Assets of the German Guarantor, or, where the Guarantor
is a German GmbH & Co KG Guarantor, its general partner to be less than its
respective registered share capital (taking into account the adjustments and the
realisation duties set out in Section 2.3 (i)(B) above,

 
(the Management Determination) and such confirmation is supported by a
calculation reasonably satisfactory to the Buyer; provided that the Buyer shall
in any event be entitled to enforce the Guarantee for any amounts where such
enforcement would, in accordance with the Management Determination, not cause
the German Guarantor's, or, where the Guarantor is a German GmbH & Co KG
Guarantor, its general partner's Net Assets to be less than (or to fall further
below) the amount of its respective registered share capital (in each case as
calculated and adjusted in accordance with Section 2.2 (i)(A) and 2.2 (i)(B)
above).
 
 
(D)
Following the Buyer's receipt of a Management Determination, any further
enforcement of the Guarantee (i.e. any enforcement to which the Buyer is not
already entitled to pursuant to Section 2.2 (i)(C)) shall be excluded pursuant
to Section 2.2 (i)(A) above for a period of no more than 14 days only. If the
Buyer receives within such 14 day period (i) an up-to date balance sheet
together with (ii) a determination in each case prepared by auditors of
international standard and reputation appointed by the relevant German Guarantor
either confirming the Management Determination or setting out deviations from
the Management Determination (the Auditor's Determination), the further
enforcement of the Guarantee shall be limited, if and to the extent such
enforcement would, in accordance with the Auditor's Determination, cause the
German Guarantor's, or, where the Guarantor is a German GmbH & Co KG Guarantor,
its general partner's, Net Assets to be less than (or to fall further below) the
amount of its respective registered share capital in each case as calculated and
adjusted in accordance with Section 2.2 (i)(A) and (i)(B) above. If the German
Guarantor fails to deliver an Auditor's Determination within 14 days after
receipt of the Management Determination, the Buyer shall be entitled to enforce
the Guarantee without any limitation or restriction.

 
 
(E)
The limitations set out in this Section 2.2 (i) shall not apply (or, as the case
may be, shall cease to apply):

 
 
I.
if and to the extent the relevant German Guarantor guarantees any amounts
borrowed under the Notes which are lent, on-lent or otherwise passed on to such
German Guarantor or, for a German GmbH & Co KG Guarantor, its general partner or
any of its respective Subsidiaries from time to time (provided that the

 

 
5

--------------------------------------------------------------------------------

 

 relevant German Guarantor must prove (Beweislast) that or to which extent no
such amounts have been thus lent, on-lent or otherwise passed on);
 
 
II.
if and when a domination agreement (Beherrschungsvertrag) or a profit absorption
agreement (Gewinnabführungsvertrag) (either directly or through a chain of
domination or profit absorption agreements) is or becomes effective between the
relevant German Guarantor (or, for a German GmbH & Co KG Guarantor, its general
partner) and:

 
 
i.
if the German Guarantor (or, for a German GmbH & Co KG Guarantor, its general
partner) is a Subsidiary of the Company whose obligations are guaranteed under
the Guarantee, the Company; or

 
 
ii.
if the German Guarantor (or, for a German GmbH & Co KG Guarantor, its general
partner) is a sister company of the Company whose obligations are guaranteed
under the Guarantee, any joint (direct or indirect) parent company of the German
Guarantor (or, for a German GmbH & Co KG Guarantor, its general partner) and the
Company

 
as dominating entity (beherrschendes Unternehmen); or
 
 
III.
if and to the extent for any other reason (including as a result of a change in
the relevant rules of law) the deficit (Unterbilanz) referred to in Section 2.2
(i)(A) above does not constitute a breach of the German Guarantor's or, where
the Guarantor is a German GmbH & Co KG Guarantor, its general partner's
obligations to maintain its registered share capital pursuant to sections 30 et
seq. of the German Act on Limited Liability Companies (GmbH-Gesetz), each as
amended, supplemented and replaced from time to time.

 
 
(ii)
For the avoidance of doubt, nothing in this Guaranty shall be interpreted as a
restriction or limitation of (i) the enforcement of the Guaranty to the extent
such Guaranty guarantees obligations of the German Guarantor itself in its
capactiy as borrower under the Notes or obligations of any of its direct or
indirect Subsidiaries including in each case their legal successors or (ii) the
enforcement of any claim of the Buyer against any Affiliated Creditor of the
German Guarantor.

 
 
(iii)
For the avoidance of doubt and notwithstanding any other provision of this
Guaranty, in the event of an Insolvency Proceeding with respect to the
Guarantor, any of the payment obligations under this Guaranty that remain
unsatisfied due to the limitations referred to in this Section 2.3 shall
constitute an unsecured liability

 

 
6

--------------------------------------------------------------------------------

 


of the Guarantor’s estate subject to the prior satisfaction of claims (including
tax claims required by applicable law) against the Guarantor held by creditors
who are not Affiliated Creditors.
 
ARTICLE THREE
 
LIABILITY OF GUARANTORS
 
SECTION 3.1                                Liability of Guarantors.  The
liability of the Guarantors under this Guaranty shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
which might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:
 
(a)           such Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Guarantor and shall not be contingent
upon the Buyer’s exercise or enforcement of any remedy it may have against the
Company or any other Person;
 
(b)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;
 
(c)           the Buyer may, subject to the provisions of the Notes, enforce
this Guaranty upon the occurrence of maturity or acceleration of the Notes
notwithstanding the existence of any dispute between any of the Buyer and the
Company with respect thereto;
 
(d)           such Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
 
(e)           such Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Guarantor be exonerated or
discharged by, any of the following events:
 
(i)           any Insolvency Proceeding with respect to the Company, such
Guarantor, any other Credit Party or any other Person;
 
(ii)           any limitation, discharge, or cessation of the liability of the
Company, such Guarantor, any other Credit Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations;
 
(iii)           any merger, acquisition, consolidation or change in structure of
the Company, such Guarantor or any other Credit Party or Person, or any sale,
lease, transfer or other disposition of any or all of the assets or shares of
the Company, such Guarantor, any other Credit Party or other Person;
 

 
7

--------------------------------------------------------------------------------

 

(iv)           any assignment or other transfer, in whole or in part, of the
Buyer’s interests in and rights under this Guaranty, including the Buyer’s right
to receive payment of the Guaranteed Obligations;
 
(v)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that the Company, such Guarantor, any other Credit Party or
other Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute the Notes;
 
(vi)           the Buyer’s amendment, modification, renewal, extension,
cancellation or surrender of  any Guaranteed Obligations;
 
(vii)           the Buyer’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;
 
(viii)           any other guaranty, whether by such Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Company to the Buyer.
 
ARTICLE FOUR
 
CONSENT OF GUARANTORS
 
SECTION 4.1                                Consents of Guarantors.  Each
Guarantor hereby unconditionally consents and agrees that, without notice to or
further assent from such Guarantor:
 
(a)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of the Credit
Parties under the Notes may be incurred, by one or more amendments,
modifications, renewals or extensions of the Notes or otherwise;
 
(b)           the time, manner, place or terms of any payment under the Notes
may be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under the
Notes, by an amendment, modification or renewal of the Notes or otherwise;
 
(c)           the time for the Company’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under the Notes may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as the Buyer may deem proper;
 
(d)           the Buyer may discharge or release, in whole or in part, any other
Credit Party or any other Person liable for the payment and performance of all
or any part of the Guaranteed Obligations, and may permit or consent to any such
action or any result of such action;
 

 
8

--------------------------------------------------------------------------------

 

(e)           the Buyer may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Company to the Buyer and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and
 
(f)           the Buyer may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of the Notes and any power of sale) granted by the Notes
or other security document or agreement, or otherwise available to the Buyer,
with respect to the Guaranteed Obligations, even if the exercise of such right,
remedy, power or privilege affects or eliminates any right of subrogation or any
other right of the Guarantors against the Company;
 
all as the Buyer may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty.
 
ARTICLE FIVE
 
GUARANTOR WAIVERS
 
SECTION 5.1                                Certain Waivers.  Each Guarantor
waives and agrees not to assert:
 
(a)            any right to require the Buyer to marshal assets in favor of the
Company, such Guarantor, any other Credit Party or any other Person, to proceed
against the Company, any other Credit Party or any other Person, to give notice
of the terms, time and place of any public or private sale of any personal
property security constituting collateral for the Guaranteed Obligations or
comply with any other provisions of §9-611 of the New York Uniform Commercial
Code (or any equivalent provision of any other applicable law) or to pursue any
other right, remedy, power or privilege of the Buyer whatsoever;
 
(b)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;
 
(c)           any defense arising by reason of any lack of corporate or other
authority or any other defense of the Company, such Guarantor or any other
Person;
 
(d)           any defense based upon the Buyer’s errors or omissions in its
financial administration of the Guaranteed Obligations;
 
(e)           any rights to set-offs and counterclaims;
 
(f)           any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against the Company or any other obligor of the Guaranteed
Obligations for reimbursement; and
 

 
9

--------------------------------------------------------------------------------

 

(g)           without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
 
SECTION 5.2                                Additional Waivers.  Each Guarantor
waives any and all notice of the acceptance of this Guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by the Buyer upon this Guaranty, or the
exercise of any right, remedy, power or privilege hereunder.  The Guaranteed
Obligations shall conclusively be deemed to have been created, contracted,
incurred and permitted to exist in reliance upon this Guaranty.  Each Guarantor
waives any defense based on presentment, demand for payment, protest, dishonor
or nonpayment by the Company with respect to the Guaranteed Obligations.
 
SECTION 5.3                                Independent Obligations.  The
obligations of each Guarantor hereunder are independent of and separate from the
obligations of the Company and any other Credit Party and upon the occurrence
and during the continuance of any Event of Default, a separate action or actions
may be brought against such Guarantor, whether or not the Company or any such
other Credit Party is joined therein or a separate action or actions are brought
against the Company or any such other Credit Party.
 
SECTION 5.4                                Financial Condition of Company.  No
Guarantor shall have any right to require the Buyer to obtain or disclose any
information with respect to:  (a) the financial condition or character of any
Credit Party or the ability of any Credit Party to pay and perform the
Guaranteed Obligations; (b) the Guaranteed Obligations; (c) the existence or
nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; or (d) any action or inaction on the part of the Buyer or any other
Person.
 
ARTICLE SIX
 
SUBROGATION
 
SECTION 6.1                                Subrogation.  Until the Guaranteed
Obligations shall be satisfied in full, no Affiliated Creditor shall have, and
no Affiliated Creditor shall directly or indirectly exercise, (a) any rights
that it may acquire by way of subrogation under any payment contemplated hereby
or otherwise, (b) any rights of contribution, indemnification, reimbursement or
similar suretyship claims or (c) any other right which it might otherwise have
or acquire (in any way whatsoever) which could entitle it at any time to share
or participate in any right, remedy or security of the Buyer as against any
other Affiliated Creditor.  If any amount shall be paid to any Affiliated
Creditor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Buyer and shall forthwith be paid to the Buyer to be
credited and applied to the Guaranteed Obligations in accordance with the terms
of the Notes.
 

 
10

--------------------------------------------------------------------------------

 

ARTICLE SEVEN
 
SUBORDINATION
 
SECTION 7.1                                Subordination to Payment of
Guaranteed Obligations.  All payments on account of all indebtedness,
liabilities and other obligations of each Affiliated Creditor to each other
Affiliated Creditor, whether created under, arising out of or in connection with
any documents or instruments evidencing any credit extensions to such Affiliated
Creditor or otherwise, including all principal on any such credit extensions,
all interest accrued thereon, all fees and all other amounts payable by another
Affiliated Creditor to such Affiliated Creditor in connection therewith, whether
now existing or hereafter arising, and whether due or to become due, absolute or
contingent, secured or unsecured, liquidated or unliquidated, determined or
undetermined (the “Subordinated Debt”) shall be subject, subordinate and junior
in right of payment and exercise of remedies, to the extent and in the manner
set forth herein, to the prior payment in full in cash or cash equivalents of
the Guaranteed Obligations.
 
SECTION 7.2                                No Payments.  As long as any of the
Guaranteed Obligations remain outstanding and unpaid, no Affiliated Creditor
shall accept or receive any payment or distribution by or on behalf of another
Affiliated Creditor, directly or indirectly, of assets of such other Affiliated
Creditor of any kind or character, whether in cash, property or securities,
including on account of the purchase, redemption or other acquisition of
Subordinated Debt or by setoff, exchange or in any other manner, for or on
account of the Subordinated Debt (“Subordinated Debt Payments”), except that if
no Event of Default exists, an Affiliated Creditor shall be entitled to accept
and receive regularly scheduled payments and other payments in the ordinary
course on the Subordinated Debt, in accordance with the terms of the documents
and instruments governing the Subordinated Debt and other Subordinated Debt
Payments in respect of Subordinated Debt not evidenced by documents or
instruments.  During the existence of an Event of Default (or if any Event of
Default would exist immediately after the making of a Subordinated Debt
Payment), and until such Event of Default is cured or waived, such Affiliated
Creditor shall not make, accept or receive any Subordinated Debt Payment.  In
the event that, notwithstanding the provisions of this Article 7, any
Subordinated Debt Payments shall be received in contravention of this Article 7
by any Affiliated Creditor before all Guaranteed Obligations are paid in full in
cash, such Subordinated Debt Payments shall be held in trust for the benefit of
the Buyer and shall be paid over or delivered to the Buyer for application to
the payment in full in cash of all Guaranteed Obligations remaining unpaid to
the extent necessary to give effect to this Article  7, after giving effect to
any concurrent payments or distributions to the Buyer in respect of the
Guaranteed Obligations.
 
SECTION 7.3                                Subordination of Remedies.  As long
as any Guaranteed Obligations shall remain outstanding and unpaid, no Affiliated
Creditor shall, without the prior written consent of the Buyer:
 
(a)           accelerate, make demand or otherwise make due and payable prior to
the original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;
 

 
11

--------------------------------------------------------------------------------

 

(b)           exercise any rights under or with respect to  any guaranties of
the Subordinated Debt;
 
(c)           exercise any rights to set-offs and counterclaims in respect of
any indebtedness, liabilities or obligations of such Affiliated Creditor to
another Affiliated Creditor against any of the Subordinated Debt; or
 
(d)           commence, or cause to be commenced, or join with any creditor
other than the Buyer in commencing, any Insolvency Proceeding.
 
SECTION 7.4                                Subordination Upon Any Distribution
of Assets of the Company.  In the event of any payment or distribution of assets
of an Affiliated Creditor of any kind or character, whether in cash, property or
securities, in any Insolvency Proceeding with respect to or involving such
Affiliated Creditor, (a) all amounts owing on account of the Guaranteed
Obligations, including all interest accrued thereon at the contract rate both
before and after the initiation of any such proceeding, whether or not an
allowed claim in any such proceeding, shall first be paid in full in cash, or
payment provided for in cash or in cash equivalents, before any Subordinated
Debt Payment is made; and (b) to the extent permitted by applicable law, any
Subordinated Debt Payment to which any other Affiliated Creditor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors or other
liquidating agent making such payment or distribution directly to the Buyer (on
behalf of the Buyer) for application to the payment of the Guaranteed
Obligations in accordance with clause (a), after giving effect to any concurrent
payment or distribution or provision therefor to the Buyer in respect of such
Guaranteed Obligations.
 
SECTION 7.5                                Authorization to the Buyer.  If,
while any Subordinated Debt is outstanding, any Insolvency Proceeding is
commenced by or against any Affiliated Creditor or its property:
 
(a)           the Buyer is hereby irrevocably authorized and empowered (in the
name of the Buyer or in the name of each other Affiliated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of the Subordinated Debt and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including voting the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Buyer; and
 
(b)           each other Affiliated Creditor shall promptly take such action as
the Buyer may reasonably request (i) to collect the Subordinated Debt for the
account of the Buyer and to file appropriate claims or proofs of claim in
respect of the Subordinated Debt, (ii) to execute and deliver to the Buyer such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (iii) to collect and receive any and all Subordinated Debt Payments.
 

 
12

--------------------------------------------------------------------------------

 

ARTICLE EIGHT
 
CONTINUING GUARANTEE
 
SECTION 8.1                                This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and the Guarantors expressly
acknowledge that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall continue in effect and be binding upon the
Guarantors until payment and performance in full of the Guaranteed Obligations
and termination of the Notes.
 
ARTICLE NINE
 
PAYMENTS
 
SECTION 9.1                                Each Guarantor hereby agrees, in
furtherance of the foregoing provisions of this Guaranty and not in limitation
of any other right which the Buyer or any other Person may have against such
Guarantor by virtue hereof, upon the failure of the Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under §362(a) of the Bankruptcy Code and any comparable provisions of other
applicable law), such Guarantor shall forthwith pay, or cause to be paid, in
cash, to the Buyer an amount equal to the amount of the Guaranteed Obligations
then due as aforesaid (including interest which, but for the filing of a
petition in any Insolvency Proceeding with respect to the Company, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Company for such interest in any such Insolvency Proceeding).  Each
Guarantor shall make each payment hereunder, unconditionally in full without
set-off, counterclaim or other defense, on the day when due in United States
dollars and in same day or immediately available funds, to the Buyer at such
account as the Buyer shall specify in the Notes.
 
SECTION 9.2                                The agreements in this Article 9
shall survive the payment of all Guaranteed Obligations and the termination of
the Notes.
 
ARTICLE TEN
 
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS
 
SECTION 10.1                                Representations and
Warranties.  Each Guarantor represents and warrants for itself to the Buyer
that:
 
(a)           Organization and Powers.  Each of the Guarantors is duly organized
or formed, as the case may be, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
is qualified to do business in its jurisdiction of incorporation, has all
requisite power and authority to own its assets and carry on its business and,
with respect to the Guarantors, to execute, deliver and perform its obligations
under the Notes.
 

 
13

--------------------------------------------------------------------------------

 

(b)           Authorization; No Conflict.  The execution, delivery and
performance by the Guarantors of this Guaranty and the Notes have been duly
authorized by all necessary action of the Guarantors, and do not and will
not:  (a) contravene the terms of any certificate of incorporation, charter,
by-laws or other organizational documents of the Guarantors or result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Guarantor is
a party or by which it or its properties may be bound or affected; or
(b) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction or decree binding on or affecting the Guarantor.
 
(c)           Binding Obligation.  This Guaranty constitutes, and the Notes when
executed and delivered by the Guarantor party thereto will constitute, a legal,
valid and binding obligation of such Guarantor party thereto, enforceable
against each Guarantor that is party thereto in accordance with its terms.
 
(d)           Governmental Consents.  No authorization, consent, approval,
license, exemption of, or filing or registration with, any Governmental
Authority, or approval or consent of any other Person, is required for the due
execution, delivery or performance by any Guarantor of the Notes.
 
(e)           Consideration.  Each Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in §548 of the Bankruptcy Code and in
comparable provisions of other applicable law) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under the Notes.
 
(f)           Independent Investigation.  Each Guarantor hereby acknowledges
that it has undertaken its own independent investigation of the financial
condition of the Company and all other matters pertaining to this Guaranty and
further acknowledges that it is not relying in any manner upon any
representation or statement of the Buyer with respect thereto.  Each Guarantor
represents and warrants that it has received and reviewed copies of the Notes
and that it is in a position to obtain, and it hereby assumes full
responsibility for obtaining, any additional information concerning the
financial condition of the Company and any other matters pertinent hereto that
any Guarantor may desire.  No Guarantor is relying upon or expecting the Buyer
to furnish to such Guarantor any information now or hereafter in the Buyer’s
possession concerning the financial condition of the Company or any other
matter.
 
(g)           The Affiliated Creditors signatory hereto constitute all of the
Affiliated Creditors.
 
ARTICLE ELEVEN
 
COVENANTS
 
SECTION 11.1                                Reporting Covenant.  So long as any
Guaranteed Obligations shall remain unsatisfied and the Notes have not been
terminated, each Guarantor agrees that it shall furnish to the Buyer:
 
(a)           prompt written notice of any condition or event which has
resulted, or that could reasonably be expected to result, in a material adverse
effect on the operations, properties, business or condition (financial or
otherwise) of such Guarantor; and
 

 
14

--------------------------------------------------------------------------------

 

(b)           such other information which is not commercially sensitive and
which is reasonably related to the obligations hereunder as a Guarantor,
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Buyer may from time to
time reasonably request.
 
SECTION 11.2                                Additional Affirmative
Covenants.  So long as any Guaranteed Obligations shall remain unsatisfied and
the Notes have not been terminated, each Guarantor agrees that:
 
(a)           Preservation of Existence, Etc.  Each Guarantor shall, and shall
cause each of its Subsidiaries to, maintain and preserve its legal existence,
its rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties.
 
(b)           Further Assurances and Additional Acts.  Each Guarantor shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Buyer shall deem necessary or appropriate to
effectuate the purposes of this Guaranty, and promptly provide the Buyer with
evidence of the foregoing reasonably satisfactory in form and substance to the
Buyer.
 
(c)           Governmental Consents.  Each Guarantor shall maintain all
authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty.
 
SECTION 11.3                                Intellectual Property Covenant.  So
long as any Guaranteed Obligations remain unsatisfied and the Notes have not
been terminated, each Guarantor agrees that it shall not create, incur, assume
or permit or suffer to exist any Liens on the Intellectual Property of such
Person other than (i) Liens in existence on the Issuance Date and (ii) Permitted
Liens.  Notwithstanding the foregoing, each Guarantor shall be permitted to
license any Intellectual Property to (i) the Company or another Guarantor
Subsidiary or (ii) any other Person on terms that (x) do not adversely affect
Newco or the rights granted pursuant to the License Agreements and (y) are at
least as favorable to such Guarantor as the terms of any sublicense permitted by
the License Agreement between Newco and the Company or otherwise consented to by
the Company as licensor thereunder are to Newco.
 
SECTION 11.4                                Debt Incurrence Covenant.  So long
as any Guaranteed Obligations remain unsatisfied and the Notes have not been
terminated, notwithstanding 4.1(a) of the Notes or Section 4.5 of the Investor
Rights Agreement, each Guarantor shall not create, incur, assume, guarantee,
acquire, become liable, contingently or otherwise, with respect to, or otherwise
become responsible for payment of any Indebtedness other than unsecured
Indebtedness that is by its terms expressly subordinated in right of priority
and payment (including a customary standstill period with respect to exercise of
remedies) to the Guaranteed Obligations; provided, that if such Indebtedness is
owed to an Affiliated Creditor, then prior to or concurrently therewith (x) such
Affiliated Creditor and the applicable Specified Shareholder shall have
irrevocably agreed, in the event such Guarantor is unable to satisfy its payment
obligations hereunder due to the limitations contained in Section 2.3 hereof, to
convert – to the extent permitted by applicable law – such Indebtedness and
other claims against the Guarantor into equity and thereafter cause the
Guarantor to be liquidated by a third party trustee and (y) such Guarantor shall
have delivered to the Buyer an unqualified opinion (subject to customary
assumptions) of counsel to the Affiliated Creditor and the Specified Shareholder
that the
 

 
15

--------------------------------------------------------------------------------

 

agreements of such persons contemplated by the foregoing clause (x) have been
validly entered into and are enforceable under applicable law.
 
SECTION 11.5                                Share Capital Covenant.  The German
Guarantor shall not effect any increase in its registered share capital without
the prior written consent of the Buyer.
 
ARTICLE TWELVE
 
COSTS, EXPENSES AND INDEMNIFICATION
 
SECTION 12.1                                Costs and Expenses.  Each Guarantor
agrees to pay on demand all reasonable costs and expenses of the Buyer and any
of its affiliates as determined by a judge or other Governmental Authority in
any final settlement or adjudication of a claim with respect to this Guaranty.
 
SECTION 12.2                                Indemnification.
 
(a)           The Guarantor shall indemnify and hold the Buyer, its affiliates,
successors and assigns, and each of their directors, officers, employees,
shareholders, members, partners and agents (each, a “Buyer Party”), harmless
from any and all losses, liabilities, obligations, claims,  damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees  (“Damages”) that any such Buyer Party may suffer or
incur as a result of or relating to the enforcement of (i) this Guaranty, any
other Guarantor Document,  or any agreement or instrument contemplated hereby or
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby, (ii)
the Guaranteed Obligations or the use or intended use of the proceeds thereof,
or (iii) any actual claim, litigation, or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Credit Party.  The foregoing indemnification
obligation shall not apply to any Damages caused by conduct of the Buyer which
constitutes fraud, gross negligence, willful misconduct or malfeasance.
 
(b)           If any action or claim is brought against a party in respect of
which indemnity may be sought pursuant to the Guaranty, such indemnified party
shall promptly notify the indemnifying party in writing, and the indemnifying
party shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the indemnified party if the indemnifying
party acknowledges its obligation to indemnify the indemnified party in
connection therewith.  The indemnified party shall have the right to participate
in the defense of any action the defense of which has been assumed by the
indemnifying party and to employ counsel separate from the counsel employed by
the indemnifying party, it being agreed, subject to the following sentence, that
the indemnifying party shall control such defense, and the indemnifying party
shall not be liable to the indemnified party for any legal or other expenses
incurred by the indemnified party in connection with the defense
thereof.  Notwithstanding the foregoing, if (i) the indemnifying party does not
elect to assume the defense of such action, (ii) (ii) the named parties
(including any impleaded parties) thereto include both an indemnified party (or
any of its Affiliates) and the indemnifying party (or any of its Affiliates) and
the
 

 
16

--------------------------------------------------------------------------------

 

indemnified party reasonably concludes that there may be a conflict of interest
between it and the indemnifying party (or any of its Affiliates) or legal
defenses available to it which are different from or additional to those
available to the indemnifying party (or any of its Affiliates), or (iii) such
action or claim involves a charge of criminal liability or any admission of
wrongdoing, seeks equitable remedies, declaratory relief or any other
non-monetary award or involves any Governmental Authority as a party thereto,
then in any such case, following written notice to the indemnifying party, the
indemnified party shall have the right to assume the defense thereof and the
indemnifying party shall be liable for the fees and expenses of one separate
counsel (together with one local counsel) selected by the indemnified party to
represent the indemnified party in connection therewith.  The indemnifying party
shall not effect, without the prior written consent of the indemnified party,
any settlement, compromise or discharge of any such action or claim unless the
same (x) involves an unconditional release of all claims against the indemnified
party in form and substance satisfactory to the indemnified party, (y) is
limited to the payment of monetary damages by the indemnifying party and (z)
does not include any statement or admission as to fault, culpability, or failure
to act by or on behalf of the indemnified party (or its Affiliates).
 
SECTION 12.3                                Defense.  At the election of the
Buyer or any Buyer Party, a Guarantor shall defend the Buyer or such Buyer Party
using legal counsel satisfactory to the Buyer or such Buyer Party in such
Person’s sole discretion, at the sole cost and expense of such Guarantor.
 
SECTION 12.4                                Survival.  The agreements in this
Article 12 shall survive the repayment of all Guaranteed Obligations and the
termination of the Notes.
 
ARTICLE THIRTEEN
 
MISCELLANEOUS
 
SECTION 13.1                                Notices.  All notices and other
communications provided for hereunder and under the Notes shall, unless
otherwise stated herein or therein, be in writing (including by facsimile) and
shall be mailed (by certified or registered mail), sent or delivered (a) if to
the Buyer at or to its address, email address or facsimile number set forth in
the Notes and (b) if to any Guarantor, at or to its address, email address or
facsimile number set forth below its name on the signature page hereof, or at or
to such other address, email address or facsimile number as such party shall
have designated in a written notice to the other party.  All such notices and
communications shall be effective (A) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(B) if sent by facsimile transmission or electronic mail, when sent.  Electronic
mail may be used only for routine communications, such as distribution of
informational documents or documents for execution by the parties thereto, and
may not be used for any other purpose.
 
SECTION 13.2                                No Waiver; Cumulative Remedies.  No
failure by the Buyer to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
 

 
17

--------------------------------------------------------------------------------

 

remedies, powers and privileges herein or therein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
SECTION 13.3                                Right of Set-Off.  In addition to
any rights and remedies of the Buyer provided by law, upon the occurrence and
during the continuance of any Event of Default, the Buyer and any of its
affiliates are authorized at any time and from time to time, without prior
notice to any Affiliated Creditor, any such notice being waived by such
Affiliated Creditor to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, the Buyer or
such affiliate to or for the credit or the account of such Affiliated Creditor
against any and all Guaranteed Obligations owing to the Buyer or such affiliate,
now or hereafter existing, irrespective of whether or not the Buyer shall have
made demand under this Guaranty and although such Guaranteed Obligations may be
contingent or unmatured.  The Buyer agrees promptly to notify such Affiliated
Creditor after any such set-off and application made by the Buyer or such
affiliate; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the Buyer
under this Section 13.3 are in addition to other rights and remedies (including
other rights of set-off) which the Buyer may have.
 
SECTION 13.4                                Marshalling; Payments Set
Aside.  The Buyer shall not be under any obligation to marshal any assets in
favor of any Guarantor or any other Person or against or in payment of any or
all of the Guaranteed Obligations.  If any payment of the Guaranteed Obligations
by or on behalf of any Credit Party (or receipt of any proceeds of any set-off
or any Collateral) shall be rescinded, invalidated, declared to be fraudulent or
preferential, set aside, voided or otherwise required to be repaid to any Credit
Party, its estate, trustee, receiver or any other Person, in connection with any
Insolvency Proceeding or otherwise, then to the extent any payment is so
rescinded, set aside, voided or otherwise repaid or restored, the Guaranteed
Obligations shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred.
 
SECTION 13.5                                Benefits of Guaranty.  This Guaranty
is entered into for the sole protection and benefit of the Buyer and its
successors and assigns, and no other Person (other than any Buyer Party
specified herein) shall be a direct or indirect beneficiary of, or shall have
any direct or indirect cause of action or claim in connection with, this
Guaranty.  The Buyer, by its acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantors, and
such obligations shall be limited to those obligations expressly stated herein.
 
SECTION 13.6                                Binding Effect.  This Guaranty shall
be binding upon each Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Buyer and its successors, endorsees,
transferees and assigns.
 
SECTION 13.7                                Assignment.  The Buyer and the
Guarantor shall have no right to assign or transfer its rights and obligations
hereunder or under the Notes without the prior written consent of the each other
party hereto; provided that the Buyer may assign or transfer its rights and
obligations hereunder and under the Notes without the consent of the Company to
any Person to whom it assigns all or any portion of the Notes.  Each Guarantor
 

 
18

--------------------------------------------------------------------------------

 

agrees that in connection with any such sale, assignment, transfer or grant by
the Buyer, the Buyer may deliver to the prospective participant or assignee
relevant information relating to such Guarantor and its Subsidiaries.  In the
event of any grant of a participation by the Buyer, the participant (a) shall be
deemed to have a right of setoff under Section 13.3 in respect of its
participation to the same extent as if it were the “Buyer” and (b) shall also be
entitled to the benefits of Article 12.
 
SECTION 13.8                                Governing Law; Jurisdiction.
 
(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           Each Guarantor hereby (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the Federal courts of
the United States sitting in the Southern District of New York, Borough of
Manhattan, for the purpose of any action or proceeding arising out of or
relating to this Guaranty, (ii) agrees that all claims in respect of any such
action or proceeding may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection which it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
 
(c)           Nothing in this Section 13.8 shall limit the right of the Buyer to
bring any action or proceeding against any Guarantor or its property in the
courts of other jurisdictions.
 
SECTION 13.9                                Waiver of Jury Trial.  EACH
GUARANTOR HEREBY AGREES TO WAIVE, AND THE BUYER BY ITS ACCEPTANCE HEREOF HEREBY
AGREES TO WAIVE, THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  EACH GUARANTOR HEREBY AGREES, AND THE BUYER BY ITS
ACCEPTANCE HEREOF HEREBY AGREES, THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT IN ANY WAY LIMITING THE
FOREGOING, EACH GUARANTOR FURTHER AGREES, AND THE BUYER BY ITS ACCEPTANCE HEREOF
FURTHER AGREES, THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM, OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY OR THE OTHER GUARANTOR DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.  A COPY OF THIS SECTION 13.9 MAY
BE FILED WITH ANY COURT
 

 
19

--------------------------------------------------------------------------------

 

AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND CONSENT TO
TRIAL BY COURT.
 
SECTION 13.10                                Entire Agreement.  This Guaranty
and the Notes constitute the entire agreement of the Guarantors with respect to
the matters set forth herein and supersede any prior agreements, commitments,
drafts, communications, discussions and understandings, oral or written, with
respect thereto.  There are no conditions to the full effectiveness of this
Guaranty.
 
SECTION 13.11                                Amendments and Waivers.  This
Guaranty and the Notes may not be amended except by a writing signed by the
Guarantors and the Buyer.  No waiver of any rights of the Buyer under any
provision of this Guaranty or the Notes or consent to any departure by any
Guarantor therefrom shall be effective unless in writing and signed by the
Buyer.  Any such amendment, waiver or consent thereto shall be effective only in
the specific instance and for the specific purpose for which given.
 
SECTION 13.12                                Survival.  All covenants,
agreements, representations and warranties made in this Guaranty and in the
Notes shall survive the execution and delivery of this Guaranty, and shall
continue in full force and effect so long as any Guaranteed Obligations remain
unsatisfied and the Notes has not been terminated.
 
SECTION 13.13                                Knowing and Explicit Waivers.  EACH
GUARANTOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF LEGAL COUNSEL
OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS
AND PROVISIONS OF THIS GUARANTY.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT
EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN, INCLUDING THOSE CONTAINED IN
ARTICLES 3 THROUGH 5, ARE MADE WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND
CONSEQUENCES.  ADDITIONALLY, EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT BY
EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS, BENEFITS, PROTECTIONS AND
DEFENSES TO WHICH IT MAY OTHERWISE BE ENTITLED UNDER APPLICABLE LAW, AND THAT
ALL SUCH WAIVERS HEREIN ARE EXPLICIT, KNOWING WAIVERS.  EACH GUARANTOR FURTHER
ACKNOWLEDGES AND AGREES THAT THE BUYER ARE RELYING ON SUCH WAIVERS IN CREATING
THE GUARANTEED OBLIGATIONS, AND THAT SUCH WAIVERS ARE A MATERIAL PART OF THE
CONSIDERATION WHICH THE BUYER ARE RECEIVING FOR CREATING THE GUARANTEED
OBLIGATIONS.
 
SECTION 13.14                                Severability.  Whenever possible,
each provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under all applicable laws and regulations.  If, however, any
provision of this Guaranty shall be prohibited by or invalid under any such law
or regulation in any jurisdiction, it shall, as to such jurisdiction, be deemed
modified to conform to the minimum requirements of such law or regulation, or,
if for any reason it is not deemed so modified, it shall be ineffective and
invalid only to the extent of such prohibition or invalidity without affecting
the remaining provisions of this Guaranty, as the case may be, or the validity
or effectiveness of such provision in any other jurisdiction.
 

 
20

--------------------------------------------------------------------------------

 

SECTION 13.15                                Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the Buyer
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Guarantor in respect of any such sum due from it to the Buyer hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Notes (the “Agreement Currency”), be discharged only to the
extent that on the Business Day following receipt by the Buyer of any sum
adjudged to be so due in the Judgment Currency, the Buyer may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Buyer from such Guarantor in the Agreement Currency,
such Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Buyer or the Person to whom such obligation was owing
against such loss.  The agreements in this Section 13.15 shall survive the
repayment of all Guaranteed Obligations and the termination of the Notes.
 
SECTION 13.16                                Joint and Several Liability. The
liability of the Guarantors hereunder shall be joint and several.
 
SECTION 13.17                                Counterparts.  This Guaranty may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
[signature page(s) follow]
 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.
 
 

      GUARANTORS                  
GAIA AKKUMULATORENWERKE GMBH
                           
By:
 
       
Name:
 
       
Title:
 
                    Address for Notices:                   c/o the Company, at
the address set forth in the Securities Purchase Agreement                      
              Acknowledged and Agreed:                      
LITHIUM TECHNOLOGY CORPORATION
                                 
By:
           
Name:
           
Title:
                                                      LITHIONTECH B.V.          
                        By:             Name:             Title:            

 
 
22

--------------------------------------------------------------------------------

 

 
DILO TRADING AG
                                 
By:
           
Name:
           
Title:
                                                      GAIA HOLDING B.V.        
                          By:             Name:             Title:              
                                       

[NEWCO]
                                 
By:
           
Name:
           
Title:
                                                      LITHIONTECH LICENSING B.V.
                                  By:             Name:             Title:      
                                   



 
23

--------------------------------------------------------------------------------

 

CICCO HOLDING AG, solely as to Section 2.3(i) hereof:
                                 
By:
           
Name:
           
Title:
               

 
 
24
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1


Form of Closing Warrant
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.
 


LITHIUM TECHNOLOGY CORPORATION
 
WARRANT
 
This Warrant is issued on March 30, 2011 (the “Issuance Date”) to Cicco Holding
AG (together with its transferees, the “Holder”) by LITHIUM TECHNOLOGY
CORPORATION, a Delaware corporation (the “Company”) and is subject to the terms,
definitions and provisions hereof as the same may be amended from time to time.
 
WHEREAS, the Company and Holder entered into a certain Securities Purchase
Agreement, dated the date hereof (the “Securities Purchase Agreement”), pursuant
to which the Company agreed to issue warrants to purchase the Company’s common
stock, $.01 par value (the “Common Stock”), upon the terms and conditions set
forth therein; and
 
WHEREAS, the Company has authorized the issuance of this Warrant to the Holder
and its exercise thereof upon the occurrence of certain equity issuances of the
Company described herein.
 
NOW, THEREFORE,
 
THIS CERTIFIES THAT, for value received, the Holder or its registered assigns is
entitled to purchase from the Company at any time and from time to time during
the period specified in Paragraph 3 hereof, for the Exercise Price, such number
of shares of Common Stock as is equal to the number of Warrant Shares then in
effect.
 
The Warrant Shares and the Exercise Price are subject to adjustment as provided
in Paragraph 4 hereof.  This Warrant is subject to the following terms,
provisions, and conditions:
 
1.           Definitions.  Undefined capitalized terms used herein have the
meanings ascribed thereto in the Securities Purchase Agreement.  For the purpose
of this Warrant, the following terms shall have the respective definitions set
forth:
 
“Accredited Investor” shall have the meaning set forth in Rule 501 promulgated
under the Securities Act.
 
“Acquiror” has the meaning set forth in Paragraph 7.
 
“Board” means the board of directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Common Stock” has the meaning set forth in the Recitals.
 
“Company” has the meaning set forth in the Preamble.
 
“Control” means, with respect to a Person, the possession, directly or
indirectly, of (i) the power to direct or cause the direction of the management
and policies of such Person or (ii) more than 50% of the aggregate voting power
with respect to such Person, in each case whether through the ownership of
securities, by contract or otherwise.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
“Distribution” has the meaning set forth in Paragraph 6.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Agreement” has the meaning set forth in Paragraph 2.
 
“Exercise Price” means $0.01 per share.
 
“Fundamental Transaction” means, with respect to the Company, any of the
following, directly or indirectly, in one or more related transactions: (i) any
merger or consolidation (whether or not the Company is the surviving entity)
or  the consummation of any stock purchase, business combination or tender or
exchange offer pursuant to which the shareholders of the Company immediately
prior thereto do not Control the Company immediately thereafter, (ii) any sale,
transfer, lease, exchange, encumbrance or other disposition of assets
representing all or substantially all of the Company’s consolidated assets,
(iii) any reorganization, reclassification, recapitalization of the Common
Stock, liquidation, dissolution or other similar transaction, or (iv) the
acquisition by any “person” or “group” (as defined under Section 13(d) of the
Exchange Act) of beneficial ownership of more than a 50% interest in the total
outstanding voting securities of the Company.
 
“Holder” has the meaning set forth in the Preamble.
 
“Issuance Date” has the meaning set forth in the Preamble.
 
“Market Price” means, at any time, (i) in the case of cash, the amount thereof,
(ii) in the case of property other than cash or securities, the fair market
value thereof, as mutually determined in good faith by the Board and the Holder
and (iii) in the case of any security, the volume weighted average price of the
security on the primary trading market thereof during the five trading days
immediately preceding such determination (or, if such volume weighted average
price cannot be so determined, as mutually determined in good faith by the Board
and the Holder).
 
 
2

--------------------------------------------------------------------------------

 
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Securities Purchase Agreement” has the meaning set forth in the Recitals.
 
“Specified Antidilution Base” means the sum of (i) 1,907,371,256 shares of
Common Stock outstanding on the Issuance Date, (ii) the number of shares of
Common Stock, if any, issued upon exercise or conversion of the Specified
Antidilution Securities following the date hereof, and (iii) the number of
shares of Common Stock issuable as Warrant Shares after giving effect to the
exercise of this Warrant on a “cashless exercise” basis pursuant to Section
14(c).
 
“Specified Antidilution Securities” means the options, warrants, notes,
debentures or other securities convertible into or exercisable for shares of
Common Stock specified in Section 3.1(f)(I) of the Disclosure Schedule to the
Securities Purchase Agreement (including any securities issued in replacement
thereof or in connection with any amendments thereto following the Issuance
Date).
 
“Specified Share Number” means the sum of (i) the number of October Shares, (ii)
the number of Closing Shares (assuming the release of all Holdback Shares), and
(iii) the number of shares of Common Stock issuable upon conversion of all Notes
(assuming that the Funding Ratio is 100%) at the time of determination (as each
of the foregoing terms is defined in the Securities Purchase Agreement);
provided, that for purposes of clarity the foregoing assumptions regarding the
release of any Holdback Shares and funding of any Notes shall not create any
presumption or entitlement to the release of such Holdback Shares or the funding
of any Notes otherwise than as expressly provided in the Securities Purchase
Agreement.
 
“Specified Value” means, with respect to a warrant, the value of such warrant
immediately prior to the announcement or consummation of a Fundamental
Transaction, as determined in accordance with the Black-Scholes option pricing
model by a nationally recognized independent investment bank mutually agreed to
by the Holder and the Company.
 
“Warrant Shares” means, at the time of determination, such number of shares of
Common Stock, if any, as, together with the Specified Share Number, is equal to
35.0% of the Specified Antidilution Base.
 
2.           Manner of Exercise; Issuance of Certificates; Payment for
Shares.  Subject to the provisions hereof, the Holder hereof may exercise this
Warrant by the delivery of a completed exercise agreement in the form attached
hereto (the “Exercise Agreement”), to the Company as provided in Paragraph
12.  The Warrant Shares so purchased shall be deemed to be issued to the Holder
or its designee, as the record owner of such shares, as of the close of business
on the Business Day (or, in the case of a day that is not a Business Day, the
next succeeding Business Day) on which the completed Exercise Agreement has been
delivered.  Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder hereof within a reasonable time, but in no event to
exceed fifteen (15) days, after this Warrant was so exercised.  The certificates
so delivered shall be in such denominations as may be requested by the Holder
and shall be registered in the name of such Holder or such other name as
designated by such Holder.  Unless this Warrant has expired, it shall continue
to survive and represent such number of Warrant Shares as may thereafter become
applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Vesting.
 
(a)           This Warrant shall fully vest and subject to the terms specified
herein, may be exercised for the Warrant Shares at any time and from time to
time on or after the Issuance Date.
 
(b)           This Warrant shall be exercisable until the last Specified
Antidilution Security ceases to be outstanding and exercisable or convertible
(the “Exercise Period”).
 
4.           Certain Agreements of the Company.  The Company hereby covenants
and agrees as follows:
 
(a)           Shares to be Fully Paid.  All Warrant Shares shall, upon issuance
in accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b)           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant and the purchase of the applicable Warrant Shares.
 
(c)           Authorized Shares.  If, at any time while this Warrant remains
unexercised, the Company does not have a sufficient number of duly authorized
and unreserved shares of Common Stock to satisfy its obligation under
Paragraph 4(b), the Company shall promptly use its best efforts to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow it
to comply with such obligation.
 
(d)           Successors and Assigns.  This Warrant shall be binding upon any
entity succeeding to the Company by merger, consolidation, or acquisition of all
or substantially all the Company’s assets.
 
5.           [Intentionally Omitted].
 
6.           Rights Upon Distributions of Assets.  If the Company declares or
makes any dividend or other distribution of its assets to holders of shares of
Common Stock, by way of return of capital or otherwise (including any
distribution of securities or other property (including cash) by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the Issuance Date, then, in each such case:
 
(a)           the Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which is the
Market Price of one share of Common Stock on such record date minus the Market
Price of the Distribution on the date thereof applicable to one share of Common
Stock, and (ii) the denominator of which is the Market Price of the Common Stock
on such record date; and
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           the number of Warrant Shares shall be increased to a number of
shares equal to the number of Warrant Shares immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution multiplied by the reciprocal
of the fraction set forth in the immediately preceding paragraph.
 
7.           Fundamental Transactions.  Following the Issuance Date, in
connection with any Fundamental Transaction, the Company shall use its best
efforts to ensure that, following the consummation thereof, upon the exercise of
this Warrant the Holder shall be entitled to receive a number of shares of
common stock of the surviving or acquiring entity in such Fundamental
Transaction (or the publicly traded parent thereof) (the “Acquiror”) such that a
warrant to purchase such number of shares of common stock of the Acquiror, for
the Exercise Price and subject to other terms (including an exercise period)
substantially the same as those of this Warrant, would have a Specified Value
equal to the Specified Value of this Warrant.  Notwithstanding the foregoing, if
the Company, despite using its best efforts, is unable to ensure such treatment,
then the Company shall offer to repurchase this Warrant, at the written request
of the Holder within 120 days of such offer, for an amount of cash equal to the
Specified Value hereof.  If, subsequent to the occurrence of a Fundamental
Transaction, all of the conditions have been met as required in Section 2.5
(including paragraph (b) thereof) of the Securities Purchase Agreement such that
the Holder would be entitled to receive a Warrant in accordance with the terms
of such section, the Company shall use its best efforts to ensure that Holder
receives a warrant to purchase a number of shares of common stock of the
Acquiror for the Exercise Price and subject to other terms (including an
exercise period) contemplated by Section 2.5 (including paragraph (b) thereof)
of the Securities Purchase Agreement as would have a Specified Value equal to
the warrant contemplated by Section 2.5 of the Securities Purchase
Agreement.  Notwithstanding the previous sentence, if the Company, despite using
its best efforts, is unable to ensure such treatment, then the Company shall
offer to pay the Holder, at the written request of the Holder within 120 days of
such offer, in lieu of the issuance of such warrant, an amount of cash equal to
the Specified Value thereof.
 
8.           Additional Adjustment Provisions.
 
(a)           Other Dilution; Successive Events.  If any event occurs of the
type contemplated by Paragraphs 6 or 7 but to which they are not strictly
applicable, then the Board will make an appropriate adjustment in the Exercise
Price and the number of Warrant Shares so as to protect the rights of the
Holder.  The Exercise Price and number of Warrant Shares as adjusted under any
of Paragraphs 6 or 7 shall be subject to such further adjustments as provided
therein, and such adjustments shall apply to any securities receivable in lieu
of Common Stock pursuant to the terms thereof.
 

 
5

--------------------------------------------------------------------------------

 

(b)           No Impairment.  Except and to the extent as waived or consented to
by the Holder in writing, the Company will not, by amendment of its certificate
of incorporation or through any consolidation, merger, reorganization, transfer
of assets, dissolution, issuance or sale of securities or any other action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder, and will at all times in good faith assist in
the carrying out of all the provisions of this Warrant and in the taking of all
commercially reasonable actions as may be necessary in order to protect the
exercise rights of the Holder against impairment.
 
(c)           Notices of Corporate Events.  If the Company effects, or enters
into a binding agreement to effect, a Distribution, Fundamental Transaction or
other action that would entail the adjustment of the Exercise Price or the
number of Warrant Shares, it shall mail to the Holder a notice specifying (i)
the date or expected date and the amount and character of any such Distribution,
(ii) the date or expected date on which any such Fundamental Transaction is to
take place, (iii) any date or expected date on which stockholders of record are
to be determined with respect thereto, and (iv) any adjustment of the Exercise
Price or the number of Warrant Shares, setting forth in reasonable detail, and
certifying, such adjustment.  Such notice shall, to the extent practicable, be
mailed at least ten (10) Business Days prior to the consummation of the event
giving rise thereto.
 
9.           Issuance Tax.  The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the Holder of this Warrant.
 
10.           No Rights or Liabilities as a Shareholder.  This Warrant shall not
entitle the Holder hereof to any voting rights or other rights as a shareholder
of the Company.  No provision of this Warrant, in the absence of affirmative
action by the Holder hereof to purchase Warrant Shares, and no mere enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
11.           Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer.  On or after the Issuance Date, this
Warrant and the rights granted to the Holder hereof are transferable, in whole
or in part, upon surrender of this Warrant, together with a properly executed
assignment in the form attached hereto, to the Company as provided in Paragraph
12, provided, however, that any transfer or assignment shall be subject to the
conditions set forth in Paragraph 11(f).  Until due presentment for registration
of transfer on the books of the Company, the Company may treat the registered
Holder hereof as the owner and Holder hereof for all purposes, and the Company
shall not be affected by any notice to the contrary.
 
(b)           [Intentionally Omitted].
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
(d)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any transfer or replacement as provided in this
Paragraph 11, this Warrant shall be promptly canceled by the Company.  The
Company shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrant pursuant to this Paragraph 11.
 
(e)           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Transfer Without Registration.  If, at the time of the surrender
of this Warrant in connection with any transfer of this Warrant or, following
exercise hereof, the Warrant Shares issuable hereunder, this Warrant and/or such
Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and under applicable state securities or blue sky
laws, the Company may require, as a condition of allowing such transfer, that
the Holder or its transferee, as the case may be, furnish to the Company an
opinion of counsel, which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the proposed transfer thereof may be made without registration under the
Securities Act.  The Company acknowledges and agrees that the Holder may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in this Warrant to a financial
institution that is an Accredited Investor.
 
(g)           Removal of Legend.  The Company shall, promptly following delivery
by the Holder of this Warrant (or the Warrant Shares issuable hereunder),
bearing a restrictive legend, issue a certificate without such legend if, unless
otherwise required by state securities laws, (i) this Warrant (or such Warrant
Shares) has been registered for resale under the Securities Act, or (ii) after
the Holder provides the Company with an opinion of counsel, which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of this
Warrant may be made without registration under the Securities Act.
 
 
7

--------------------------------------------------------------------------------

 
 
12.           Notices.  All notices, requests, and other communications required
or permitted to be given or delivered hereunder to the Holder of this Warrant
shall be in writing, and shall be personally delivered, or shall be sent by
certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to such Holder at the address shown for such Holder on
the books of the Company, or at such other address as shall have been furnished
to the Company by notice from such Holder.  All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the Company, 10379B Democracy Lane, Fairfax, Virginia
22030, Attention:  Chief Financial Officer, or at such other address as shall
have been furnished to the Holder by notice from the Company.  Any such notice,
request, or other communication may be sent by facsimile, but shall in such case
be subsequently confirmed by a writing personally delivered or sent by certified
or registered mail or by recognized overnight mail courier as provided
above.  All notices, requests, and other communications shall be deemed to have
been given either at the time of the receipt thereof by the person entitled to
receive such notice at the address of such person for purposes of this
Paragraph 12, or, if mailed by registered or certified mail or with a recognized
overnight mail courier upon deposit with the United States Post Office or such
overnight mail courier, if postage is prepaid and the mailing is properly
addressed, as the case may be.
 
13.           Governing Law.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT-OF-LAW PROVISIONS.  IN CONNECTION WITH THE ADJUDICATION OF ANY DISPUTES
RELATING TO THIS WARRANT, EACH PARTY HEREBY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW
YORK, BOROUGH OF MANHATTAN; (B) WAIVES, AND AGREES NOT TO ASSERT, (1) ANY CLAIM
THAT IT IS NOT SUBJECT TO THE JURISDICTION OF, OR ANY OBJECTION TO THE LAYING OF
VENUE IN, ANY SUCH COURT OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN IMPROPER
OR INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY; AND (C)
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY'S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE
WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO JURISDICTION HEREBY;
PROVIDED, THAT THE FOREGOING SHALL NOT CONSTITUTE A GENERAL CONSENT TO SERVICE
OF PROCESS AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS SET FORTH IN THIS
PARAGRAPH.  A JUDGMENT IN ANY SUCH ACTION MAY BE ENFORCED IN ANY OTHER COURTS TO
WHOSE JURISDICTION THE APPLICABLE PARTY MAY BE SUBJECT.  EACH PARTY (X)
CERTIFIES THAT NO AGENT OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND EACH OTHER PARTY HAS BEEN
INDUCED TO ENTER INTO THE AGREEMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
14.           Miscellaneous.
 
(a)           Amendments.  This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
 
(c)           Cashless Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall only be exercised on a “cashless
exercise” basis.  In lieu of paying the Exercise Price in cash, the Holder shall
exercise this Warrant for that number of shares of Common Stock determined by
multiplying the number of Warrant Shares to which it would otherwise be entitled
by a fraction, (i) the numerator of which shall be the difference between (x)
the then current Market Price per share of the Common Stock and (y) the Exercise
Price, and (ii) the denominator of which shall be the then current Market Price
per share of Common Stock.  For example, if the Holder exercises a warrant to
purchase 100,000 Warrant Shares with an exercise price of $0.75 per share
through a cashless exercise when the Common Stock’s current Market Price per
share is $2.00 per share, then upon such cashless exercise the Holder shall
receive 62,500 shares of Common Stock.
 
(d)           Compliance with Laws.  The Company may postpone the time of
delivery of certificate(s) for Warrant Shares for such additional time as the
Company shall deem necessary or desirable to enable it to comply with the
requirements of any securities exchange upon which the Company’s Common Stock
may be listed, or the requirements of the Securities Act, the Exchange Act, any
rules or regulations of the Securities and Exchange Commission promulgated
thereunder, or any applicable state laws relating to the authorization, issuance
or sale of securities; provided that no such postponement shall impair the
rights of the Holder as a holder of Common Stock during such period following a
valid exercise hereof pursuant to Paragraph 2.
 
(e)           Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Warrant and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
(f)           Severability.  Any term or provision hereof that is held by a
tribunal of competent authority to be invalid or unenforceable shall not affect
the validity or enforceability of the remaining terms and provisions hereof and,
within the jurisdiction of such tribunal, the scope, duration, or applicability
of the invalid or unenforceable term or provision shall be amended to delete the
necessary words or phrases, and to replace such term or provision with a term or
provision that is valid and enforceable, so as to come as close as possible to
achieving the economic, legal, or other purposes of such unenforceable term or
provision.
 

 
9

--------------------------------------------------------------------------------

 

(g)           Counterparts.  This Warrant may be executed in counterparts and
such counterparts may be delivered in electronic format (including by fax and
email).  Such delivery of counterparts shall be conclusive evidence of the
intent to be bound hereby and each such counterpart and copies produced
therefrom shall have the same effect as an original.
 
[signature page follows]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first set forth above.
 

     
LITHIUM TECHNOLOGY CORPORATION
                           
By:
 
       
Name:
         
Title:
                           
ACCEPTED AND AGREED:
                                 
CICCO HOLDING AG
                                 
By:
           
Name:
           
Title:
           




 
11

--------------------------------------------------------------------------------

 

FORM OF EXERCISE AGREEMENT
 


Dated:  ________ __, 201_


To:
Lithium Technology Corporation

 


 


 
The undersigned, pursuant to the provisions set forth in the Warrant dated March
30, 2011, hereby agrees to purchase ________ shares of Common Stock covered by
such Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant by surrender of securities issued by the Company
(including a portion of the Warrant) having a market value (in the case of a
portion of this Warrant, determined in accordance with Paragraph 14(c) of the
Warrant) equal to $_________.
 
The undersigned hereby represents and warrants that the matters set forth in
Sections 4.1(d), (e), (f), (g) and (h) of the Securities Purchase Agreement are
true and correct, as to itself, mutatis mutandis, as of the date hereof.  Please
issue a certificate or certificates for such shares of Common Stock in the name
of and pay any cash for any fractional share to:
 

                   
Name:  
                                     
Signature:
     
Address:  
                                       
Note:   
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.




 
12

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 




FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth herein below, to:
 


Name of Assignee
Address
No. of Shares













, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 
Dated:  ____________, 201_
 

               
In the presence of:
                     
Name:  
                           
Signature:  
                           
Address:
       
 
                   
Note:   
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.




13
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-2


Form of Performance Target Warrant
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.
 


LITHIUM TECHNOLOGY CORPORATION
 
WARRANT
 
This Warrant is issued on ____________, 20__ (the “Issuance Date”) to Cicco
Holding AG (together with its transferees, the “Holder”) by LITHIUM TECHNOLOGY
CORPORATION, a Delaware corporation (the “Company”) and is subject to the terms,
definitions and provisions hereof as the same may be amended from time to time.
 
WHEREAS, the Company and Holder entered into a certain Securities Purchase
Agreement, dated March 30, 2011 (the “Securities Purchase Agreement”), pursuant
to which the Company agreed to issue warrants to purchase the Company’s common
stock, $.01 par value (the “Common Stock”), upon the terms and conditions set
forth therein; and
 
WHEREAS, the Company has authorized the issuance of this Warrant to the Holder.
 
NOW, THEREFORE,
 
THIS CERTIFIES THAT, for value received, the Holder or its registered assigns is
entitled to purchase from the Company at any time and from time to time during
the period specified in Paragraph 3 hereof at the exercise price per share
specified on Schedule A attached hereto (the “Exercise Price”) such number of
shares of Common Stock as are set forth on Schedule A attached hereto (the
“Warrant Shares”).
 
The Warrant Shares and the Exercise Price are subject to adjustment as provided
in Paragraph 4 hereof.  This Warrant is subject to the following terms,
provisions, and conditions:
 
1.           Definitions.  Undefined capitalized terms used herein have the
meanings ascribed thereto in the Securities Purchase Agreement.  For the purpose
of this Warrant, the following terms shall have the respective definitions set
forth:
 
“Accredited Investor” shall have the meaning set forth in Rule 501 promulgated
under the Securities Act.
 
“Acquiror” has the meaning set forth in Paragraph 7.
 
“Board” means the board of directors of the Company.

 
 

--------------------------------------------------------------------------------

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Cashless Exercise” has the meaning set forth in Paragraph 14(c).
 
“Common Stock” has the meaning set forth in the Recitals.
 
“Company” has the meaning set forth in the Preamble.
 
“Control” means, with respect to a Person, the possession, directly or
indirectly, of (i) the power to direct or cause the direction of the management
and policies of such Person or (ii) more than 50% of the aggregate voting power
with respect to such Person, in each case whether through the ownership of
securities, by contract or otherwise.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
“Distribution” has the meaning set forth in Paragraph 6.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Issuance” has the meaning ascribed thereto in the Investor Rights
Agreement.
 
“Exercise Agreement” has the meaning set forth in Paragraph 2.
 
“Exercise Price” has the meaning set forth in the Recitals.
 
“Fundamental Transaction” means, with respect to the Company, any of the
following, directly or indirectly, in one or more related transactions: (i) any
merger or consolidation (whether or not the Company is the surviving entity)
or  the consummation of any stock purchase, business combination or tender or
exchange offer pursuant to which the shareholders of the Company immediately
prior thereto do not Control the Company immediately thereafter, (ii) any sale,
transfer, lease, exchange, encumbrance or other disposition of assets
representing all or substantially all of the Company’s consolidated assets,
(iii) any reorganization, reclassification, recapitalization of the Common
Stock, liquidation, dissolution or other similar transaction, or (iv) the
acquisition by any “person” or “group” (as defined under Section 13(d) of the
Exchange Act) of beneficial ownership of more than a 50% interest in the total
outstanding voting securities of the Company.
 
“Funding Ratio” and the defined terms used in such definition, shall each have
the meaning ascribed thereto in the Securities Purchase Agreement.
 
“Holder” has the meaning set forth in the Preamble
 
“Issuance Date” has the meaning set forth in the Preamble.

 
2

--------------------------------------------------------------------------------

 

“Market Price” means, at any time, (i) in the case of cash, the amount thereof,
(ii) in the case of property other than cash or securities, the fair market
value thereof, as mutually determined in good faith by the Board and the Holder
and (iii) in the case of any security, the volume weighted average price of the
security on the primary trading market thereof during the five trading days
immediately preceding such determination (or, if such volume weighted average
price cannot be so determined, as mutually determined in good faith by the Board
and the Holder).
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Securities Purchase Agreement” has the meaning set forth in the Recitals.
 
“Specified Value” means, with respect to a warrant, the value of such warrant
immediately prior to the announcement or consummation of a Fundamental
Transaction, as determined in accordance with the Black-Scholes option pricing
model by a nationally recognized independent investment bank mutually agreed to
by the Holder and the Company.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
2.           Manner of Exercise; Issuance of Certificates; Payment for
Shares.  Subject to the provisions hereof, the Holder hereof may exercise this
Warrant by the surrender of this Warrant, together with a completed exercise
agreement in the form attached hereto (the “Exercise Agreement”), to the Company
as provided in Paragraph 12 and upon (i) payment to the Company in cash, by
certified or official bank check or by wire transfer for the account of the
Company of the Exercise Price for the Warrant Shares specified in the Exercise
Agreement or (ii) delivery to the Company of a written notice of an election to
effect a Cashless Exercise (as defined in Paragraph 14(c) below) for the Warrant
Shares specified in the Exercise Agreement.  The Warrant Shares so purchased
shall be deemed to be issued to the Holder or its designee, as the record owner
of such shares, as of the close of business on the Business Day (or, in the case
of a day that is not a Business Day, the next succeeding Business Day) on which
(X) this Warrant has been surrendered, (Y) the completed Exercise Agreement has
been delivered, and (Z) payment has been made for such shares as set forth
above.  Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder hereof within a reasonable time, but in no event to
exceed fifteen (15) days, after this Warrant was so exercised.  The certificates
so delivered shall be in such denominations as may be requested by the Holder
and shall be registered in the name of such Holder or such other name as
designated by such Holder.  If this Warrant is exercised only in part, then,
unless this Warrant has expired, the Company shall, at its expense, at the time
of delivery of such certificates, deliver to the Holder a new Warrant
representing the number of Warrant Shares with respect to which this Warrant has
not been exercised.
 
3.           Vesting.
 
(a)           If this Warrant is being issued pursuant to the terms of Section
2.5(a)(i) of the Securities Purchase Agreement, this Warrant shall be fully
vested and may be exercised

 
3

--------------------------------------------------------------------------------

 
 
for the Warrant Shares at any time and from time to time during the Exercise
Period if the following conditions have been fulfilled: (A) the Funding Ratio
has reached 100%, and (B) one hundred percent (100%) of the principal and
accrued interest of any outstanding Notes has been or is concurrently therewith
converted pursuant to Article III of such Notes.  If this Warrant is being
issued pursuant to the terms of Section 2.5(a)(ii) of the Securities Purchase
Agreement, this Warrant shall be fully vested and may be exercised for the
Warrant Shares at any time or from time to time during the Exercise Period.


(b)           Subject to the terms of Section 3(a) above, this Warrant shall be
exercisable for a period of one (1) year from the Issuance Date (the “Exercise
Period”).
 
4.           Certain Agreements of the Company.  The Company hereby covenants
and agrees as follows:
 
(a)           Shares to be Fully Paid.  All Warrant Shares shall, upon issuance
in accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b)           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant and the purchase of the applicable Warrant Shares.
 
(c)           Authorized Shares.  If, at any time while this Warrant remains
unexercised, the Company does not have a sufficient number of duly authorized
and unreserved shares of Common Stock to satisfy its obligation under
Paragraph 4(b), the Company shall promptly use its best efforts to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow it
to comply with such obligation.
 
(d)           Successors and Assigns.  This Warrant shall be binding upon any
entity succeeding to the Company by merger, consolidation, or acquisition of all
or substantially all the Company’s assets.
 
5.           Adjustment of Exercise Price and Number of Warrant Shares.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:
 
(a)           Adjustment upon Issuance of Shares of Common Stock.  If and
whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Paragraph 5 is deemed to have issued or sold, any shares of
Common Stock (excluding any issuances described in subsections (ii) and (iii) of
the definition of Excluded Issuance) for a consideration per share less than the
Market Price of the Common Stock on the date of such issuance, then the Exercise
Price shall thereafter be reduced to a new price determined by multiplying such
prior Exercise Price by a fraction (A) the numerator of which is the sum of (i)
the number of shares of Common Stock outstanding immediately prior to such
issuance and (ii) the number of shares of Common Stock which the aggregate
consideration received by the Company in connection with such new issuance would
purchase at the Market Price of the Common Stock on the date of such issuance;
and (B) the denominator of which is the

 
4

--------------------------------------------------------------------------------

 

number of shares of Common Stock outstanding immediately after such
issuance.  Upon each such adjustment of the Exercise Price hereunder, the number
of Warrant Shares shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product thereof by
the Exercise Price resulting from such adjustment.  For purposes of determining
the adjusted Exercise Price under this Paragraph 5(a), the following shall be
applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options and the price per share for which Common Stock is issuable upon the
complete exercise of any such Option or conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Market Price, then such Common Stock shall be deemed to be issued and
outstanding at the time of the granting or sale of such Option for such price
per share.  No further adjustment of the Exercise Price or number of Warrant
Shares shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the price per share for which
Common Stock is issuable upon the complete conversion, exercise or exchange
thereof is less than the Market Price, then such Common Stock shall be deemed to
be issued and outstanding at the time of the issuance or sale of such
Convertible Securities for such price per share.  No further adjustment of the
Exercise Price or number of Warrant Shares shall be made upon the actual
issuance of such Common Stock upon conversion, exercise or exchange of such
Convertible Securities, and if any such issue or sale of Convertible Securities
is made upon exercise of any Options for which adjustment of this Warrant has
been or is to be made pursuant to other provisions of this Paragraph 5(a)(ii),
no further adjustment of the Exercise Price or number of Warrant Shares shall be
made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Exercise Price and the number of Warrant Shares in effect at the
time of such increase or decrease shall be adjusted to the Exercise Price and
the number of Warrant Shares which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
exercise price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Paragraph 5(a)(iii), if such terms of any Option or

 
5

--------------------------------------------------------------------------------

 

Convertible Security that was outstanding as of the Issuance Date are increased
or decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon conversion, exercise or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease.
 
(iv)           Expiration or Retirement.  Upon the expiration (or purchase by
the Company and cancellation or retirement) of any such Options which have not
been exercised or the expiration of any rights of conversion or exchange under
(or purchase by the Company and cancellation or retirement) any Convertible
Securities which have not been exercised, the Exercise Price computed upon the
original issue or sale thereof, and any subsequent adjustments based thereon,
shall be recomputed as if the only additional shares of Common Stock issued or
sold were the additional shares of Common Stock, if any, actually issued or sold
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities and the consideration received therefor was the
consideration actually received by the Company for the issue or sale of all such
Options, whether or not exercised, plus the consideration actually received by
the Company upon such exercise, or for the issue or sale of all such Convertible
Securities which were actually converted or exchanged, plus the additional
consideration, if any, actually received by the Company upon such conversion or
exchange.
 
(v)           Calculation of Consideration Received.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the Market Price of such consideration on the date of its receipt.
 
(b)           Adjustment upon Subdivision or Combination of Common Stock.  If
the Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased.  If
the Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased.  Any adjustment
under this Paragraph 5(b) shall become effective at the close of business on the
date the subdivision or combination becomes effective.
 
6.           Rights Upon Distributions of Assets.  If the Company declares or
makes any dividend or other distribution of its assets to holders of shares of
Common Stock, by way of

 
6

--------------------------------------------------------------------------------

 

return of capital or otherwise (including any distribution of securities or
other property (including cash) by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the Issuance Date,
then, in each such case:
 
(a)           the Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which is the
Market Price of one share of Common Stock on such record date minus the Market
Price of the Distribution on the date thereof applicable to one share of Common
Stock, and (ii) the denominator of which is the Market Price of the Common Stock
on such record date; and
 
(b)           the number of Warrant Shares shall be increased to a number of
shares equal to the number of Warrant Shares immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution multiplied by the reciprocal
of the fraction set forth in the immediately preceding paragraph.
 
7.           Fundamental Transactions.  Following the Issuance Date, in
connection with any Fundamental Transaction, the Company shall use its best
efforts to ensure that, following the consummation thereof, upon the exercise of
this Warrant the Holder shall be entitled to receive a number of shares of
common stock of the surviving or acquiring entity in such Fundamental
Transaction (or the publicly traded parent thereof) (the “Acquiror”) such that a
warrant to purchase such number of shares of common stock of the Acquiror, for
the Exercise Price and subject to other terms (including an exercise period)
substantially the same as those of this Warrant, would have a Specified Value
equal to the Specified Value of this Warrant.  Notwithstanding the foregoing, if
the Company, despite using its best efforts, is unable to ensure such treatment,
then the Company shall offer to repurchase this Warrant, at the written request
of the Holder within 120 days of such offer, for an amount of cash equal to the
Specified Value hereof.  If, subsequent to the occurrence of a Fundamental
Transaction, all of the conditions have been met as required in Section 2.5
(including paragraph (b) thereof) of the Securities Purchase Agreement such that
the Holder would be entitled to receive a Warrant in accordance with the terms
of such section, the Company shall use its best efforts to ensure that Holder
receives a warrant to purchase a number of shares of common stock of the
Acquiror for the Exercise Price and subject to other terms (including an
exercise period) contemplated by Section 2.5 (including paragraph (b) thereof)
of the Securities Purchase Agreement as would have a Specified Value equal to
the warrant contemplated by Section 2.5 of the Securities Purchase
Agreement.  Notwithstanding the previous sentence, if the Company, despite using
its best efforts, is unable to ensure such treatment, then the Company shall
offer to pay the Holder, at the written request of the Holder within 120 days of
such offer, in lieu of the issuance of such warrant, an amount of cash equal to
the Specified Value thereof.
 
8.           Additional Adjustment Provisions.

 
7

--------------------------------------------------------------------------------

 

(a)           Other Dilution; Successive Events.  If any event occurs of the
type contemplated by Paragraphs 5, 6 or 7 but to which they are not strictly
applicable, then the Board will make an appropriate adjustment in the Exercise
Price and the number of Warrant Shares so as to protect the rights of the
Holder.  The Exercise Price and number of Warrant Shares as adjusted under any
of Paragraphs 5, 6 or 7 shall be subject to such further adjustments as provided
therein, and such adjustments shall apply to any securities receivable in lieu
of Common Stock pursuant to the terms thereof.
 
(b)           No Impairment.  Except and to the extent as waived or consented to
by the Holder in writing, the Company will not, by amendment of its certificate
of incorporation or through any consolidation, merger, reorganization, transfer
of assets, dissolution, issuance or sale of securities or any other action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder, and will at all times in good faith assist in
the carrying out of all the provisions of this Warrant and in the taking of all
commercially reasonable actions as may be necessary in order to protect the
exercise rights of the Holder against impairment.
 
(c)           Notices of Corporate Events.  If the Company effects, or enters
into a binding agreement to effect, a Distribution, Fundamental Transaction or
other action that would entail the adjustment of the Exercise Price or the
number of Warrant Shares, it shall mail to the Holder a notice specifying (i)
the date or expected date and the amount and character of any such Distribution,
(ii) the date or expected date on which any such Fundamental Transaction is to
take place, (iii) any date or expected date on which stockholders of record are
to be determined with respect thereto, and (iv) any adjustment of the Exercise
Price or the number of Warrant Shares, setting forth in reasonable detail, and
certifying, such adjustment.  Such notice shall, to the extent practicable, be
mailed at least ten (10) Business Days prior to the consummation of the event
giving rise thereto.
 
9.           Issuance Tax.  The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the Holder of this Warrant.
 
10.           No Rights or Liabilities as a Shareholder.  This Warrant shall not
entitle the Holder hereof to any voting rights or other rights as a shareholder
of the Company.  No provision of this Warrant, in the absence of affirmative
action by the Holder hereof to purchase Warrant Shares, and no mere enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
11.           Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer.  On or after the Issuance Date, this
Warrant and the rights granted to the Holder hereof are transferable, in whole
or in part, upon surrender of this Warrant, together with a properly executed
assignment in the form attached hereto, to

 
8

--------------------------------------------------------------------------------

 

the Company as provided in Paragraph 12, provided, however, that any transfer or
assignment shall be subject to the conditions set forth in
Paragraph 11(f).  Until due presentment for registration of transfer on the
books of the Company, the Company may treat the registered Holder hereof as the
owner and Holder hereof for all purposes, and the Company shall not be affected
by any notice to the contrary.
 
(b)           Warrant Exchangeable for Different Denominations.  This Warrant
may be exchanged, upon the surrender hereof by the Holder hereof to the Company
as provided in Paragraph 12, for one or more new Warrants of like tenor
representing in the aggregate the right to purchase the number of shares of
Common Stock which may be purchased hereunder. Each such new Warrant shall
represent the right to purchase such number of shares as designated by the
Holder at the time of such surrender.
 
(c)           Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
(d)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any transfer, exchange or replacement as provided in
this Paragraph 11, this Warrant shall be promptly canceled by the Company.  The
Company shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrant pursuant to this Paragraph 11.
 
(e)           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Transfer Without Registration.  If, at the time of the surrender
of this Warrant in connection with any transfer of this Warrant or, following
exercise hereof, the Warrant Shares issuable hereunder, this Warrant and/or such
Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and under applicable state securities or blue sky
laws, the Company may require, as a condition of allowing such transfer, that
the Holder or its transferee, as the case may be, furnish to the Company an
opinion of counsel, which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the proposed transfer thereof may be made without registration under the
Securities Act.  The Company acknowledges and agrees that the Holder may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in this Warrant to a financial
institution that is an Accredited Investor.

 
9

--------------------------------------------------------------------------------

 

(g)           Removal of Legend.  The Company shall, promptly following delivery
by the Holder of this Warrant (or the Warrant Shares issuable hereunder),
bearing a restrictive legend, issue a certificate without such legend if, unless
otherwise required by state securities laws, (i) this Warrant (or such Warrant
Shares) has been registered for resale under the Securities Act, or (ii) after
the Holder provides the Company with an opinion of counsel, which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of this
Warrant may be made without registration under the Securities Act.
 
12.           Notices.  All notices, requests, and other communications required
or permitted to be given or delivered hereunder to the Holder of this Warrant
shall be in writing, and shall be personally delivered, or shall be sent by
certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to such Holder at the address shown for such Holder on
the books of the Company, or at such other address as shall have been furnished
to the Company by notice from such Holder.  All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the Company, 10379B Democracy Lane, Fairfax, Virginia
22030, Attention:  Chief Financial Officer, or at such other address as shall
have been furnished to the Holder by notice from the Company.  Any such notice,
request, or other communication may be sent by facsimile, but shall in such case
be subsequently confirmed by a writing personally delivered or sent by certified
or registered mail or by recognized overnight mail courier as provided
above.  All notices, requests, and other communications shall be deemed to have
been given either at the time of the receipt thereof by the person entitled to
receive such notice at the address of such person for purposes of this
Paragraph 12, or, if mailed by registered or certified mail or with a recognized
overnight mail courier upon deposit with the United States Post Office or such
overnight mail courier, if postage is prepaid and the mailing is properly
addressed, as the case may be.
 
13.           Governing Law.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT-OF-LAW PROVISIONS.  IN CONNECTION WITH THE ADJUDICATION OF ANY DISPUTES
RELATING TO THIS WARRANT, EACH PARTY HEREBY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW
YORK, BOROUGH OF MANHATTAN; (B) WAIVES, AND AGREES NOT TO ASSERT, (1) ANY CLAIM
THAT IT IS NOT SUBJECT TO THE JURISDICTION OF, OR ANY OBJECTION TO THE LAYING OF
VENUE IN, ANY SUCH COURT OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN IMPROPER
OR INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY; AND (C)
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY'S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE
WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO JURISDICTION HEREBY;
PROVIDED, THAT THE FOREGOING SHALL NOT CONSTITUTE A GENERAL CONSENT TO SERVICE
OF PROCESS AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS SET FORTH IN THIS

 
10

--------------------------------------------------------------------------------

 

PARAGRAPH.  A JUDGMENT IN ANY SUCH ACTION MAY BE ENFORCED IN ANY OTHER COURTS TO
WHOSE JURISDICTION THE APPLICABLE PARTY MAY BE SUBJECT.  EACH PARTY (X)
CERTIFIES THAT NO AGENT OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND EACH OTHER PARTY HAS BEEN
INDUCED TO ENTER INTO THE AGREEMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
14.           Miscellaneous.
 
(a)           Amendments.  This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.
 
(b)           Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
 
(c)           Cashless Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant may be exercised by presentation and
surrender of this Warrant to the Company as provided in Paragraph 12, together
with a written notice of the Holder’s intention to effect a cashless exercise,
including a calculation of the number of shares of Common Stock to be issued
upon such exercise in accordance with the terms hereof (a “Cashless
Exercise”).  In the event of a Cashless Exercise, in lieu of paying the Exercise
Price in cash, the Holder shall surrender this Warrant for that number of shares
of Common Stock determined by multiplying the number of Warrant Shares to which
it would otherwise be entitled by a fraction, (i) the numerator of which shall
be the difference between (x) the then current Market Price per share of the
Common Stock and (y) the Exercise Price, and (ii) the denominator of which shall
be the then current Market Price per share of Common Stock.  For example, if the
Holder exercises a warrant to purchase 100,000 Warrant Shares with an exercise
price of $0.75 per share through a cashless exercise when the Common Stock’s
current Market Price per share is $2.00 per share, then upon such Cashless
Exercise the Holder shall receive 62,500 shares of Common Stock.
 
(d)           Compliance with Laws.  The Company may postpone the time of
delivery of certificate(s) for Warrant Shares for such additional time as the
Company shall deem necessary or desirable to enable it to comply with the
requirements of any securities exchange upon which the Company’s Common Stock
may be listed, or the requirements of the Securities Act, the Exchange Act, any
rules or regulations of the Securities and Exchange Commission promulgated
thereunder, or any applicable state laws relating to the authorization, issuance
or sale of securities; provided that no such postponement shall impair the
rights of the Holder as a holder of Common Stock during such period following a
valid exercise hereof pursuant to Paragraph 2.
 
(e)           Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and

 
11

--------------------------------------------------------------------------------

 

purpose of the transaction contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Warrant will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Warrant, that the Holder shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Warrant and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.
 
(f)           Severability.  Any term or provision hereof that is held by a
tribunal of competent authority to be invalid or unenforceable shall not affect
the validity or enforceability of the remaining terms and provisions hereof and,
within the jurisdiction of such tribunal, the scope, duration, or applicability
of the invalid or unenforceable term or provision shall be amended to delete the
necessary words or phrases, and to replace such term or provision with a term or
provision that is valid and enforceable, so as to come as close as possible to
achieving the economic, legal, or other purposes of such unenforceable term or
provision.
 
(g)           Counterparts.  This Warrant may be executed in counterparts and
such counterparts may be delivered in electronic format (including by fax and
email).  Such delivery of counterparts shall be conclusive evidence of the
intent to be bound hereby and each such counterpart and copies produced
therefrom shall have the same effect as an original.
 
[signature page follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first set forth above.





   
LITHIUM TECHNOLOGY CORPORATION
         
By:
     
Name:  
     
Title:
 





ACCEPTED AND AGREED:
 
CICCO HOLDING AG
       
By:
   
Name:  
   
Title:
   


 
13

--------------------------------------------------------------------------------

 

FORM OF EXERCISE AGREEMENT
 


Dated:  ________ __, 201_


To:           Lithium Technology Corporation
 
 
 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant as follows (check one):
 
_____ in cash or by certified or official bank check in the amount of $________,
or,
 
_____by surrender of securities issued by the Company (including a portion of
the Warrant) having a market value (in the case of a portion of this Warrant,
determined in accordance with Paragraph 14(c) of the Warrant) equal to
$_________.
 
The undersigned hereby represents and warrants that (i) if this Warrant has been
issued pursuant to Section 2.5(a)(i) of the Securities Purchase Agreement (as
defined in the Warrant), the conditions for exercise set forth in Section
2.5(a)(i) have been fulfilled, and (ii) the matters set forth in Sections
4.1(d), (e), (f), (g) and (h) of the Securities Purchase Agreement are true and
correct, as to itself, mutatis mutandis, as of the date hereof.  Please issue a
certificate or certificates for such shares of Common Stock in the name of and
pay any cash for any fractional share to:
 

   
Name:
             
Signature:  
     
Address:
               
Note:  
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.





and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

 
14

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT




FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth herein below, to:
 


Name of Assignee
Address
No. of Shares



 
 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.


Dated:           ____________, 201_
 


 
In the presence of:
         
Name:
             
Signature:  
     
Title of Signing Officer or Agent (if any):
                 
Address
                       
Note:    
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.


 
15

--------------------------------------------------------------------------------

 

SCHEDULE A
 


Number of Shares of Common Stock purchasable under Warrant (“Warrant Shares”)
Exercise Price per Share of Common Stock
   

 
 
 
16
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Form of Note
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.
 
CONVERTIBLE PROMISSORY NOTE
 
As of _________ __, 20___ (the “Issuance Date”)
 


 
FOR VALUE RECEIVED, the undersigned, Lithium Technology Corporation, a Delaware
corporation, with an address at 10379B Democracy Lane, Fairfax VA 22030 (the
“Company”), hereby promises to pay to the order of Cicco Holding AG, with an
address at c/o Advokatur und Notariat Dr. iur. Toni Russi, Bahnhofstrasse 40,
7002, Chur, Switzerland (together with its successors and permitted assigns, the
“Holder”), in accordance with the terms hereinafter provided, the aggregate
principal amount of ______________ Dollars ($________)  together with all
accrued but unpaid interest, all as provided in this Convertible Promissory Note
(as the same may be supplemented, modified, amended or restated from time to
time in the manner provided herein, the “Note”).  As used herein, “$” and
“Dollars” shall mean dollars in the lawful currency of the United States of
America (the “U.S.”).
 
Interest shall accrue on the unpaid principal amount of this Note from the
Issuance Date at a rate equal to 9.0% per annum, compounded annually; provided
that such rate shall increase to 18.0% following the occurrence of any Payment
Event of Default (as hereinafter defined).  Interest shall be computed on the
basis of a 360-day year of twelve 30-day months.  Interest shall not be payable
in cash, but shall instead be added to the principal amount of this
Note.  Notwithstanding anything to the contrary set forth in this Note, the
interest payable hereunder will not exceed the maximum rate of interest
permissible under any applicable law.
 
Subject to Article III, principal and accrued interest on this Note shall be due
and payable on the earliest to occur of (a) June 30, 2013 (the "Maturity Date"),
(b) receipt by the Company of written notice of the election of the Holder to
accelerate the Note following the occurrence of an Event of Default and (c)
automatically and immediately upon the occurrence of a Bankruptcy Acceleration
Event.  Payments of principal and interest on this Note shall be made in Euros
based on an exchange rate of Euros per Dollar equal to the higher of (x) 0.63910
and (y) the then-prevailing market exchange rate as quoted by the Wall Street
Journal on the day prior to the relevant payment, in immediately available
funds, at the address of the Holder first set forth above or at such other
place, or by wire transfer of funds to such account of the Holder as the Holder
may designate from time to time in writing to the Company.
 
This Note has been issued pursuant to a Securities Purchase Agreement between
the Company and the Holder, dated as of March 30, 2011 (the “Securities Purchase
Agreement”) and guaranteed by the Guarantor Subsidiaries of the Company pursuant
to the Subsidiary Guarantees as defined in the Securities Purchase Agreement.
 
Article I
Transfer; Replacement
 
1.1.           Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be due on a date which is not a Business Day, such payment shall
be due on the next succeeding Business Day and such next succeeding Business Day
shall be included in the calculation of the amount of accrued interest
hereunder.  For purposes of this Note, “Business Day” means any day, other than
any Saturday,

 
 

--------------------------------------------------------------------------------

 

Sunday or a public holiday under the laws of the State of Pennsylvania, the
State of Delaware or the State of New York.
 
1.2.           Transfer.  Subject to the terms of Section 5.4 hereof, the Holder
may at any time, with the written consent of the Company, assign, transfer, or
sell, or pledge, hypothecate or otherwise grant as security, this Note.
 
1.3.           Replacement.  Upon receipt of a duly executed and notarized
written affidavit from the Holder (certified by a duly authorized and incumbent
officer of the Holder) confirming the loss, theft or destruction of the original
of this Note (or any replacement original hereof), and without requiring an
indemnity bond or other security, or, in the case of the mutilation of such
original Note, upon surrender and cancellation of such mutilated Note, the
Company shall issue a replacement original Note in lieu of such lost, stolen,
destroyed or mutilated Note.  The replacement Note, for the avoidance of doubt,
will evince the same (and not any additional or different) indebtedness as
evinced by such lost, stolen, destroyed or mutilated Note.
 
Article II
Default; Acceleration
 
2.1.           Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)           Failure by the Company to make any payment of principal on the
Maturity Date, subject to Section 1.1 hereof (“Payment Event of Default”);
 
(b)           default in the performance or observance of any material covenant
contained in this Note and the un-remedied continuance of such default for a
period of ten (10) Business Days after notice thereof from the Holder to the
Company;
 
(c)           the acceleration of any other Indebtedness of the Company or any
of the Guarantor Subsidiaries, (excluding, in each case, any acceleration caused
by the actions of Buyer or its Affiliates);
 
(d)           failure to effect a conversion of this Note as required by the
terms hereof;
 
(e)           the occurrence of a Bankruptcy Acceleration Event; or
 
(f)           breach by the Company or any Guarantor Subsidiary of their
obligations pursuant to Section 5.11 of the Securities Purchase Agreement.
 
2.2.           Remedies Upon an Event of Default.  If an Event of Default occurs
and is ongoing, the Holder of this Note may at any time declare the entire
unpaid principal balance of this Note, together with all interest accrued
thereon, due and payable, and thereupon, the same shall become immediately due
and payable, without presentment, demand, protest or notice, all of which are
hereby expressly, unconditionally and irrevocably waived by the Company;
provided, however, that upon the occurrence of an Event of Default described in
Section 2.1(d), the outstanding principal balance, accrued interest and any
other amounts due hereunder shall become automatically due and payable.  No
course of delay on the part of the Holder will operate as a waiver thereof or
otherwise prejudice any rights of the Holder.  No remedy conferred hereby is
exclusive of any other remedy referred to herein, or of any remedy now or
hereafter available at law, in equity, by statute or otherwise.

 
 

--------------------------------------------------------------------------------

 

2.3.           Prepayment of the Note.
 
(a)           The Company shall not prepay the Note during the period starting
on the Issuance Date and ending two years after the Issuance Date.  Thereafter,
the Company may prepay the Note, provided that the Company provides to the
Holder written notice thereof and proof of its ability to pay at least thirty
(30) Business Days prior to such prepayment.  Notwithstanding the foregoing,
Holder may convert the outstanding principal amount of this Note and any
interest accrued thereunder pursuant to Section 3.1 below after receipt of any
prepayment notice from the Company.
 
(b)           In the event of the receipt by the Company of any proceeds from
any Insurance/Condemnation Award (as defined below), the Company shall, at the
option of the Holder, pay the net after-tax proceeds of Insurance/Condemnation
award to the Holder as payment on the principal of this Note within thirty (30)
Business Days of the receipt thereof.
 
Article III
Conversion
 
3.1.           Voluntary Conversion Option.
 
(a)           The outstanding principal amount of this Note and any interest
accrued hereunder may be converted (in whole or in part), at the option (the
“Voluntary Conversion Option”) of the Holder, at any time until the Maturity
Date (the “Conversion Period”), into a number of shares of Common Stock equal to
the quotient (rounded upward to the nearest whole share of Common Stock) of (A)
the amount of unpaid principal and interest accrued hereunder, divided by (B)
the Conversion Price (as hereinafter defined) then in effect (such shares of
Common Stock being the “Conversion Securities”).  For purposes hereof,
“Conversion Price” shall mean $0.030; provided however, in the event of changes
in the total outstanding shares of Common Stock, on or after the Issuance Date,
by reason of a stock dividend, stock split or recapitalization, the Conversion
Price will be correspondingly adjusted to give the Holder, upon conversion, the
total number of Conversion Securities as the Holder would have owned had the
Holder converted this Note prior to the event requiring adjustment and continued
to hold the applicable Conversion Securities until after such event.  The form
of this Note need not be changed because of any adjustment in Conversion
Price.  The Company shall promptly provide the Holder written notice of any
event requiring adjustment in the Conversion Price.
 
(b)           The Holder may, at any time and from time to time during the
Conversion Period, exercise the Voluntary Conversion Option. To convert this
Note (in whole or in part) in accordance with Section 3.1(a), the Holder shall
deliver written notice of such exercise, substantially in the form of Exhibit A
to this Note, with appropriate insertions (the “Voluntary Conversion Notice”),
to the Company at its address as set forth herein or such address as the Company
may designate to Holder by written notice from time to time.  The date upon
which the conversion shall be effective (the “Conversion Date”) shall be deemed
to be the date set forth therefor in the Voluntary Conversion Notice. Within
five Business Days after the date of delivery of the Conversion Notice to the
Holder, the Company shall deliver to the Holder one or more certificates
representing the Conversion Securities, such certificates being deemed to be
issued and outstanding as of the Conversion Date.
 
3.2.           Certain Rights of the Holder.  Nothing contained in this Note
shall be construed as conferring upon the Holder the right to vote or to receive
distributions or to consent or to receive notice as a shareholder in respect of
any meeting of shareholders for the election of directors (as the case may be)
of the Company or of any other matter, or any other rights as a shareholder of
the Company.

 
 

--------------------------------------------------------------------------------

 

 
Article IV
Covenants of the Company
 
4.1.           Negative Covenants.  Prior to the satisfaction or conversion of
this Note, as applicable, without the prior written consent of the Holder, the
Company shall not, and shall cause its Guarantor Subsidiaries (other than Newco)
to not:
 
(a)           create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of any Indebtedness other than (i) Indebtedness that by its terms is
expressly subordinated to this Note in all respects and (ii) Permitted
Indebtedness;
 
(b)           satisfy, settle, repurchase or repay any Indebtedness other than
regularly scheduled payments of interest and principal in accordance with the
express terms thereof;
 
(c)           declare or pay any dividend or make any distribution (other than
dividends or distributions payable in capital stock of such Person) with respect
to the capital stock of such Person; and
 
(d)           purchase, redeem or otherwise acquire or retire for value any of
the capital stock of such Person.
 
Article V
Miscellaneous
 
5.1.           Certain Definitions.  Undefined capitalized terms used herein
have the meanings ascribed thereto in the Securities Purchase Agreement and the
other Transaction Documents.  For purposes of this Note, the following terms
shall have the respective definitions set forth below:
 
(a)           “Bankruptcy Acceleration Event” means (a) the Company or any
Guarantor Subsidiary commencing a voluntary case or other proceeding, or an
involuntary case or other proceeding being commenced against the Company or any
Guarantor Subsidiary, in either case seeking liquidation, reorganization or
other relief with respect to the Company or any Guarantor Subsidiary, or the
debts of the Company or any Guarantor Subsidiary, under any applicable
bankruptcy, reorganization, composition, insolvency or other similar law of any
jurisdiction (foreign or domestic) now or hereafter in effect, or seeking the
appointment of a trustee, receiver or liquidator, custodian or other similar
official of the Company or any Guarantor Subsidiary or substantially all of the
property of the Company or any Guarantor Subsidiary, (b) the Company or any
Guarantor Subsidiary consenting to any such relief set forth in the foregoing
clause (a) or to the appointment of or taking possession by any official in an
case or other proceeding, (c) the Company or any Guarantor Subsidiary admitting
in writing its inability to pay its debts generally as they become due or
generally failing to pay such debts as they become due or (d) the Company or any
Guarantor Subsidiary making or consenting to any assignment of any material
portion of its assets for the benefit of creditors.
 
(b)           “Insurance/Condemnation Award” means the receipt by the Company of
any proceeds received under any casualty insurance policy maintained by or for
the benefit of the Company as a result of the destruction of any of the
facilities of the Company or the taking of any assets of the Company pursuant to
the power of eminent domain or condemnation.
 
(c)           “Permitted Indebtedness” means (i) the Notes contemplated by
Section 2.6 of the Securities Purchase Agreement and the Indebtedness set forth
in Section 3.1(f)(III) of the Disclosure Schedule thereto, (ii) the Indebtedness
reflected on the Balance Sheet or Section 3.1(i) of the Disclosure Schedule,
(iii) Indebtedness in respect of De Minimis Liabilities or Ordinary Course
Liabilities or reflected in Section 3.1(j) of the Disclosure Schedule, in each
case incurred following the Issuance Date, (iv)

 
 

--------------------------------------------------------------------------------

 

Indebtedness solely in replacement of existing or maturing Indebtedness on terms
no less advantageous to the Company and its Subsidiaries, and (v) Indebtedness
of one wholly-owned Subsidiary to the Company or another wholly owned
Subsidiary.
 
5.2.           Incorporation of Terms from the Securities Purchase
Agreement.  The provisions of Article Seven of the Securities Purchase Agreement
are hereby incorporated, mutatis mutandis, by reference.
 
5.3.           No Assignment by Company.  The Company shall not be permitted to
assign any of its rights or obligations under this Note, and any such assignment
shall be null and void ab initio.
 
5.4.           Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note or any
securities acquired upon conversion of this Note in the absence of a
registration statement in effect with respect thereto under the Securities Act
except pursuant to an exemption from registration under the Securities Act and,
if requested, delivery of an opinion of counsel reasonably satisfactory to the
Company that such registration is not required.  Any Note issued in substitution
or replacement for this Note, as well as any securities acquired upon conversion
thereof, shall be stamped or imprinted with a legend in substantially the
following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION FROM
REGISTRATION AVAILABLE UNDER SUCH ACT.”



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Convertible Promissory Note has been executed and
delivered by the Company as of the date first written above.
 
 

      COMPANY:                  
LITHIUM TECHNOLOGY CORPORATION
                           
By:
 
       
Name:
Theo M.M. Kremers
       
Title:
CEO
                          Accepted and agreed:                      
HOLDER:
                                 
CICCO HOLDING AG
                                 
By:
           
Name:
           
Title:
           

 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
NOTICE OF VOLUNTARY CONVERSION
 
(To be executed by the Holder in order to Convert the Convertible Promissory
Note)
 
in whole / in part *
 


TO:
LITHIUM TECHNOLOGY CORPORATION



The undersigned hereby irrevocably elects to convert 100%/€ of the principal
amount and accrued interest of the above Note into shares of Common Stock of
Lithium Technology Corporation, according to the conditions stated therein, as
of the Conversion Date written below.
 
Conversion Date:
   
Applicable Conversion Price:
$                                                                
 
Signature:
   
Name:
   
Address:
   
Amount to be converted (Principal):
€                                                                 
 
Amount to be converted (Interest):
€                                                                 
 
Amount of Note unconverted (Principal):
€                                                                 
 
Amount of Note unconverted (Interest):
€                                                                 
 
Number of shares of Common Stock to be issued:
   
Please issue the shares of Common Stock in the following name and to the
following address:
   
Issue to:
   
Authorized Signature:
   
Name:
   
Title:
   
Phone Number:
   
Broker DTC Participant Code:
   
Account Number:
   



* elect what is applicable.
